


EXECUTION VERSION

AMENDED AND RESTATED FINANCING AGREEMENT

The CIT Group/Commercial Services, Inc.

(as Agent)

the Lenders that are parties hereto

and

G-III Leather Fashions, Inc.,

J. Percy for Marvin Richards, Ltd.

CK Outerwear, LLC

A. Marc & Co., Inc.

and

Andrew & Suzanne Company Inc.

(as Borrowers)

Dated: April 3, 2008

 

 

--------------------------------------------------------------------------------






TABLE OF CONTENTS

 

 

 

 

 

Page

SECTION 1.

 

Definitions

 

2

1.1.

 

Defined Terms

 

2

SECTION 2.

 

Conditions Precedent

 

26

2.1.

 

Conditions Precedent to Initial Funding

 

26

SECTION 3.

 

Revolving Loans and Collections

 

30

3.1.

 

Funding Conditions and Procedures

 

30

3.2.

 

Handling of Proceeds of Collateral; Cash Dominion

 

32

3.3.

 

Collective Borrowing Arrangement; Revolving Loan Account

 

33

3.4.

 

Repayment of Overadvances

 

33

3.5.

 

Application of Proceeds of Collateral

 

34

3.6.

 

Monthly Statement

 

34

3.7.

 

Access to CIT’s System

 

35

SECTION 4.

 

[RESERVED]

 

35

SECTION 5.

 

Letters of Credit, Bankers Acceptances, Steamship Guarantees and Airway Releases

 

36

5.1.

 

Assistance and Purpose

 

36

5.2.

 

Authority to Charge Revolving Loan Account

 

37

5.3.

 

Indemnity Relating to Letters of Credit and Bankers Acceptances

 

37

5.4.

 

Compliance of Goods, Documents and Shipments with Agreed Terms

 

37

5.5.

 

Handling of Goods, Documents and Shipments

 

38

5.6.

 

Compliance with Laws; Payment of Levies and Taxes

 

38

5.7.

 

Subrogation Rights

 

39

5.8.

 

Risk Participation

 

39

SECTION 6.

 

Collateral

 

39

6.1.

 

Grant of Security Interest

 

39

6.2.

 

Limited License

 

40

6.3.

 

Representations, Covenants and Agreements Regarding Collateral Generally

 

40

6.4.

 

Representations Regarding Accounts and Inventory

 

40

6.5.

 

Covenants and Agreements Regarding Accounts and Inventory

 

41

6.6.

 

Covenants and Agreements Regarding Equipment

 

42

6.7.

 

General Intangibles

 

42

6.8.

 

Commercial Tort Claims

 

42

6.9.

 

Letter of Credit Rights

 

43

6.10.

 

Intentionally Omitted.

 

43

6.11.

 

Reference to Other Loan Documents

 

43

6.12.

 

Credit Balances; Additional Collateral

 

43

 

 

i

 

--------------------------------------------------------------------------------






 

SECTION 7.

 

Representations, Warranties and Covenants

 

44

7.1.

 

Initial Disclosure Representations and Warranties

 

44

7.2.

 

Affirmative Covenants

 

46

7.3.

 

Financial Covenants

 

56

7.4.

 

Negative Covenants

 

57

7.5.

 

Licensor Consent Letters

 

60

7.6.

 

Landlord Waivers

 

60

7.7.

 

Excluded Subsidiaries

 

61

7.8.

 

Foreign Subsidiaries

 

61

SECTION 8.

 

Interest, Fees and Expenses

 

61

8.1.

 

Interest

 

61

8.2.

 

Default Interest Rate

 

61

8.3.

 

Fees and Expenses Relating to Letters of Credit, Bankers Acceptances, Steamship
Guarantees and Airway Releases

 

62

8.4.

 

Out-of-Pocket Expenses

 

62

8.5.

 

Line of Credit Fee; Charging of Interest and Fees

 

62

8.6.

 

Intentionally Omitted

 

62

8.7.

 

Fee Letter

 

62

8.8.

 

Standard Operational Fees

 

62

8.9.

 

LIBOR Loans

 

63

8.10.

 

LIBOR Breakage Costs and Fees

 

65

8.11.

 

Early Termination Fee

 

65

8.12.

 

Capital Adequacy

 

65

8.13.

 

Taxes, Reserves and Other Conditions

 

66

8.14.

 

Authority to Charge Revolving Loan Account

 

66

SECTION 9.

 

Powers

 

67

9.1.

 

Authority

 

67

9.2.

 

Limitations on Exercise

 

67

SECTION 10.

 

Events of Default and Remedies

 

67

10.1.

 

Events of Default

 

67

10.2.

 

Remedies With Respect to Outstanding Loans

 

69

10.3.

 

Remedies With Respect to Collateral

 

70

10.4.

 

Application of Proceeds

 

71

10.5.

 

General Indemnity

 

71

SECTION 11.

 

Termination

 

72

SECTION 12.

 

Miscellaneous

 

72

12.1.

 

Waivers

 

72

12.2.

 

Entire Agreement; Amendments

 

73

12.3.

 

Usury Limit

 

73

12.4.

 

Severability

 

73

12.5.

 

WAIVER OF JURY TRIAL; SERVICE OF PROCESS

 

73

12.6.

 

Notices

 

74

12.7.

 

Joint and Several Liability

 

75

12.8.

 

CHOICE OF LAW

 

76

 

 

ii

 

--------------------------------------------------------------------------------






 

SECTION 13.

 

Agreements Regarding the Lenders

 

76

13.1.

 

Copies of Statements and Financial Information

 

76

13.2.

 

Payments of Principal, Interest and Fees

 

76

13.3.

 

Defaulting Lender

 

76

13.4.

 

Participations and Assignments

 

76

13.5.

 

Sharing of Liabilities

 

77

13.6.

 

Exercise of Setoff Rights

 

78

13.7.

 

Confidentiality

 

78

13.8.

 

Register

 

79

SECTION 14.

 

Agency

 

80

14.1.

 

Appointment of Agent; Powers

 

80

14.2.

 

Delegation of Agent’s Duties

 

80

14.3.

 

Disclaimer of Agent’s Liabilities

 

80

14.4.

 

Reliance and Action by Agent

 

81

14.5.

 

Events of Default

 

81

14.6.

 

Lenders’ Due Diligence

 

82

14.7.

 

Right to Indemnification

 

82

14.8.

 

Other Transactions

 

82

14.9.

 

Resignation of Agent

 

82

14.10.

 

Voting Rights; Agent’s Discretionary Rights

 

83

14.11.

 

Deemed Consent

 

84

14.12.

 

Survival of Agreements of the Lenders

 

84

 

 

iii

 

--------------------------------------------------------------------------------






EXHIBITS

 

Exhibit A

 

Form of Assignment and Transfer Agreement

Exhibit B

 

Form of Revolving Loan Promissory Note

Exhibit D

 

Form of Compliance Certificate

Exhibit E

 

Form of Borrowing Base Certificate

Exhibit F

 

Form Continuing Agreement for Issuance of Steamship Guaranties and Airway
Releases

Exhibit H

 

Form of Available to Sell Report Designated in Dollars

Exhibit I

 

Form of Inventory Analysis Report

Exhibit J

 

Form of Key item Report

Exhibit 7.5

 

Form of Licensor Consent Letters

Exhibit 7.6

 

Form of Landlord Waiver Letters

SCHEDULES

 

Schedule 1.1(a)

 

Existing Indebtedness

Schedule 1.1(c)

 

Existing Bankers Acceptances

Schedule 1.1(d)

 

Existing Letters of Credit

Schedule 1.1(e)

 

Excluded Subsidiaries

Schedule 1.1(b)

 

Description of Real Estate

Schedule 7.1(b)

 

Companies and Collateral Information

Schedule 7.1(f)

 

Environmental Matters

Schedule 7.1(i)

 

Taxes

Schedule 7.1(k)

 

Labor Matters

Schedule 7.5

 

Licensor Consent Letters

Schedule 7.6

 

Landlord Waivers

 

 

iv

 

--------------------------------------------------------------------------------






THE CIT GROUP/COMMERCIAL SERVICES, INC., a New York corporation, (“CIT”) with
offices located at 11 West 42nd Street, New York, New York 10036, (CIT and any
other entity presently or hereafter becoming a Lender hereunder pursuant to
Section 13.4(b) of this Financing Agreement, are collectively referred to as the
“Lenders” and individually as a “Lender”), and CIT, as the Agent for the Lenders
(the “Agent”), are pleased to confirm the terms and conditions under which the
Lenders, acting through the Agent, shall make revolving loans and other
financial accommodations to G-III Leather Fashions, Inc., a New York corporation
(“G-III Inc.”), J. Percy for Marvin Richards, Ltd., a New York corporation
(“JPMR”), CK Outerwear, LLC, a New York limited liability company (“CKO”), A.
Marc & Co., Inc., a New York corporation (“AMC”) and Andrew & Suzanne Company
Inc., a New York corporation (“A&S” and together with G-III Inc., JPMR, CKO and
AMC, individually a “Company” and collectively, the “Companies”).

RECITALS

WHEREAS, each of G-III Inc., JPMR and CKO (the “Original Companies”) were
parties to the that certain Financing Agreement (as amended by letter agreement
dated as of August 1, 2005, Amendment No. 2 to Financing Agreement dated as of
February 24, 2006, Amendment No. 3 to Financing Agreement dated as of July 26,
2006, Amendment No. 4 to Financing Agreement dated as of March 5, 2007, and as
otherwise amended, supplemented or modified prior to the date hereof, the
“Original Financing Agreement”) dated as of July 11, 2005 (the “Original Closing
Date”) and related agreements and documents pursuant to which CIT and the other
Lenders extended to the Original Companies a Revolving Line of Credit in an
amount of up to $165,000,000 in the aggregate and a Term Loan in the aggregate
amount of $30,000,000; and

WHEREAS, pursuant to Purchase Agreement dated as of February 11, 2008, G-III
Inc. acquired 100% of the issued and outstanding shares of the capital stock of
AM Apparel Holdings, Inc., a Delaware corporation and the owner of 100% of the
issued and outstanding shares of the capital stock of each of AMC and A&S; and

WHEREAS, each of AMC and A&S desires to become a party to the Original Financing
Agreement and obtain Revolving Loans from the Lenders from time to time
thereunder, which Agent and Lenders are willing to do on the terms and
conditions hereafter set forth; and

WHEREAS, pursuant to certain Assignment and Transfer Agreements by and among CIT
and other Lenders dated various dates, a portion of the Commitment of CIT was
assigned to other Lenders and, as of the date hereof, after giving effect to
this Financing Agreement, the respective Commitment of each of the Lenders is as
set forth on the signature page hereof; and

WHEREAS, the Companies have requested the Agent and the Lenders to (i) increase
the Revolving Line of Credit to up to $250,000,000, a portion of which would be
used on the Closing Date to repay, in full, the Term Loan, and (ii) make certain
modifications to the terms and conditions set forth in the Original Financing
Agreement; and

 

 

--------------------------------------------------------------------------------






WHEREAS, under the terms and conditions hereof the Agent and the Lenders have
agreed to increase the Revolving Line of Credit as requested by the Companies,
and make certain other modifications to the terms and conditions of the Original
Financing Agreement, and each of the parties hereto desires to amend and restate
the Original Financing Agreement, all as provided herein.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, the Companies, Agent and Lenders hereby agree as follows:

AMENDMENT AND RESTATEMENT

As of the date of this Amended and Restated Financing Agreement among the
Companies, Agent and Lenders (the “Financing Agreement”), the terms, conditions,
covenants, agreements, representations and warranties contained in the Original
Financing Agreement shall be deemed amended and restated in their entirety as
follows and the Original Financing Agreement shall be consolidated with and into
and superseded by this Financing Agreement without breaking continuity;
provided, however, that nothing contained in this Financing Agreement shall
impair, limit or affect the security interests heretofore granted, pledged and
or assigned to Agent as security for the Obligations under the Original
Financing Agreement and this Financing Agreement does not constitute a novation
of the Original Financing Agreement or the security interests granted in
connection therewith.

SECTION 1. DEFINITIONS

1.1. Defined Terms. As used in this Financing Agreement:

Accounts shall mean any and all of the Companies’ present and future: (a)
accounts (as defined in the UCC), including without limitation, Due from Factor
Receivables; (b) instruments, documents, chattel paper (including electronic
chattel paper) (all as defined in the UCC); (c) unpaid seller’s or lessor’s
rights (including rescission, replevin, reclamation, repossession and stoppage
in transit) relating to the foregoing or arising therefrom; (d) rights to any
goods represented by any of the foregoing, including rights to returned,
reclaimed or repossessed goods; (e) reserves and credit balances arising in
connection with or pursuant to this Financing Agreement; (f) guaranties, other
supporting obligations, payment intangibles and letter of credit rights (all as
defined in the UCC); (g) insurance policies or rights relating to any of the
foregoing; (h) general intangibles pertaining to any of the foregoing (including
rights to payment, including those arising in connection with bank and non-bank
credit cards), and all books and records and any electronic media and software
relating thereto; (i) notes, deposits or other property of the Companies’
account debtors securing the obligations owed by such account debtors to the
Companies; and (j) all Proceeds of any of the foregoing.

Accounts Receivable Aging Report shall mean a summary account receivable trial
balance showing accounts receivable of the Companies as of the last day of the
preceding week (in the case of a weekly report) or month (in the case of a
monthly report) outstanding from the due date set forth in the invoice in the
following categories: future, current, 1-30 days; 31-60 days; 61-90 days; and 90
days and over.

Affiliate shall mean as to any Person, any other Person that directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control

 

 

2

 

--------------------------------------------------------------------------------






with”) shall mean possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise), provided, that, in any event: (i) any Person that owns directly or
indirectly securities having 5% or more (with respect to any corporation other
than the Parent) or 15% or more (with respect to the Parent) of the ordinary
voting power for the election of directors or other governing body of a
corporation or 5% or more of the partnership or other ownership interests of any
Person (other than as a limited partner of such other Person) will be deemed to
control such corporation or other Person; and (ii) each shareholder, director
and officer of the Companies shall be deemed to be an Affiliate of the
Companies.

Agent’s Bank Account shall mean the Agent’s bank account at JPMorgan Chase Bank
(or its successor) in New York, New York.

Airway Releases shall mean airway releases agreed to be issued or caused to be
issued by Agent pursuant to the Continuing Agreement for Issuance of Steamship
Guaranties and Airway Releases.

Applicable Margin shall mean, with respect to (a) the Revolving Loans, minus
0.25% for Chase Bank Rate Loans and 2.00% for LIBOR Loans, (b) standby Letters
of Credit, 1.50%, (c) documentary Letters of Credit, 0.125%, or (d) Bankers
Acceptances, Airway Releases and Steamship Guaranties, CIT’s discount rate plus
2.50%.

Asset Securitization shall mean with respect to any Person, a transaction
involving the sale or transfer of receivables by such Person to an SPV;
provided, however, that the Person may (A) establish and maintain a reserve
account containing Cash or Securities as a credit enhancement in respect of any
such sale, or (B) purchase or retain a subordinated interest in such receivables
being sold.

Asset Securitization Recourse Liability shall mean with respect to any Person,
the maximum amount of such Person’s liability (whether matured or contingent)
under any agreement, note or other instrument in connection with any one or more
Asset Securitizations in which such Person has agreed to repurchase receivables
or other assets, to provide direct or indirect credit support (whether through
cash payments, the establishment of reserve accounts containing Cash or
Securities, an agreement to reimburse a provider of a letter of credit for any
draws thereunder, the purchase or retention of a subordinated interest in such
receivables or other assets, or other similar arrangements), or in which such
person may be otherwise liable for all or a portion of any SPV’s obligations
under Securities issued in connection with such Asset Securitizations.

Assignment and Transfer Agreement shall mean the Assignment and Transfer
Agreement in the form of Exhibit A attached hereto.

Assignment of Factoring Proceeds Agreement shall mean the Amended and Restated
Intercreditor Agreement and Assignment of Factoring Proceeds dated as of the
Closing Date, among Factor, the Agent and the Companies, pursuant to which,
inter alia, (a) each of the Companies assigns and transfers to the Agent, on its
behalf and on behalf of the Lenders, all of their rights to the proceeds or
monies due them under the Factoring Agreement, (b) the Agent, on

 

 

3

 

--------------------------------------------------------------------------------






its behalf and on behalf of the Lenders, subordinates to Factor its lien upon
all Accounts (and related interests and proceeds) purchased by Factor under the
Factoring Agreement and (c) the Factor subordinates to the Agent and the Lenders
its lien upon all other assets of the Companies.

Attributable Indebtedness shall mean on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with generally accepted accounting principles, and (b) in respect of any
Synthetic Lease Obligation, the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with generally accepted accounting
principles if such lease were accounted for as a Capitalized Lease.

Availability Reserve shall mean an amount equal to the sum of:

(a) any reserve which the Agent may establish from time to time pursuant to the
express terms of this Financing Agreement, including without limitation, for any
customer disputes, unpaid ad valorem taxes, including sales taxes, plus

(b) (i) three (3) months rental payments or similar charges for each Company’s
leased premises or other Collateral locations for which such Company has not
delivered to the Agent a landlord’s waiver in form and substance reasonably
satisfactory to the Agent, and (ii) three (3) months estimated payments (plus
any other fees or charges owing by any Company) to any applicable warehousemen
or third party processor (as determined by the Agent in the exercise of its
reasonable business judgment), provided that any of the foregoing amounts shall
be adjusted from time to time hereafter upon (x) delivery to the Agent of any
such acceptable waiver, (y) the opening or closing of a Collateral location
and/or (z) any change in the amount of rental, storage or processor payments or
similar charges; plus

(c) at the option of the Agent, a monthly reserve for accrued interest on LIBOR
Loans having an Interest Period of more than 30 days; plus

(d) such other reserves against Net Availability as the Agent deems necessary in
the exercise of its sole and absolute discretion, including without limitation
with respect to Inventory which is not subject to a licensor consent letter in
the form of Exhibit 7.5; provided, however, that, in determining the amount of
any such Availability Reserve, the Agent shall take into account the terms of
any letter, consent or agreement as may actually be provided to the Agent from
the relevant licensor but which, in the Agent’s judgment, is less favorable to
the Agent than that contained in Exhibit 7.5.

Banking Services means each and any of the following bank services provided to
any Company by any Lender or any of such Lender’s Affiliates: (a) commercial
credit cards, purchasing cards or other similar charge cards, (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

Banking Services Obligations of the Companies means any and all obligations of
the Companies, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

 

4

 

--------------------------------------------------------------------------------






Bankers Acceptance shall mean, at any time, a time draft that has been presented
and accepted by the Issuing Bank in connection with a documentary Letter of
Credit, and with respect to which the beneficiary of such Letter of Credit has
received payment at a discount, or will receive payment at a later date, and for
which the Issuing Bank has not received payment or reimbursement from a Company.
Without limiting the foregoing, as used herein the term Bankers Acceptances
shall include the Existing Bankers Acceptances.

Borrowing Base shall mean, at any time:

(a) the sum at such time of: (i) eighty-five percent (85%) of the Companies’
aggregate outstanding Eligible Accounts Receivable; plus (ii) the lesser of (x)
the sum of (I) fifty percent (50%) of the aggregate value of the Companies’
Eligible Inventory, valued at the lower of cost or market on a first in, first
out basis and (II) fifty percent (50%) of the undrawn amount of trade Letters of
Credit with respect to finished goods Inventory acceptable to the Agent in the
exercise of the Agent’s reasonable business judgment or (y) $100,000,000; plus
(iii) Invested Cash plus (iv) the Supplemental Amount; less

(b) the aggregate amount of the Availability Reserve in effect at such time.

Borrowing Base Certificate shall mean a fully-completed Certificate in the form
of Exhibit E hereto.

Business Day shall mean any day on which the Agent and JPMorgan Chase Bank are
open for business in New York, New York; provided that, when used in connection
with a LIBOR Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

Capital Expenditures shall mean, for any period, the aggregate amount of all
payments made during such period by any Person directly or indirectly for the
purpose of acquiring, constructing or maintaining fixed assets, real property or
equipment that, in accordance with generally accepted accounting principles,
would be added as a debit to the fixed asset account of such Person, including,
without limitation, all amounts paid or payable during such period with respect
to interest that are required to be capitalized in accordance with generally
accepted accounting principles.

Capitalized Lease shall mean any lease, the obligations to pay rent or other
amounts under which constitute Capitalized Lease Obligations.

Capitalized Lease Obligations shall mean as to any person, the obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and /or personal property which obligations are
required to be classified and accounted for as a Capitalized Lease on a balance
sheet of such Person under generally accepted accounting principles and, for
purpose hereof, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with generally accepted accounting principles.

 

 

5

 

--------------------------------------------------------------------------------






Cash shall mean as to any Person, such Person’s cash and cash equivalents, as
defined in accordance with generally accepted accounting principles consistently
applied.

Cash Collateral Account shall have the meaning set forth in Section 5.1 hereof.

Cash Equivalents shall have the meaning set forth in Section 5.1 hereof.

Casualty Proceeds shall mean (a) payments or other proceeds from an insurance
carrier with respect to any loss, casualty or damage to Collateral, and (b)
payments received on account of any condemnation or other governmental taking of
any of the Collateral.

Chase Bank Rate shall mean the rate of interest per annum announced by JPMorgan
Chase Bank (or its successor) from time to time as its “prime rate” in effect at
its principal office in New York City. (The prime rate is not intended to be the
lowest rate of interest charged by JPMorgan Chase Bank to its borrowers).

Chase Bank Rate Loans shall mean any loans or advances made pursuant to this
Financing Agreement that bear interest based upon the Chase Bank Rate.

CIT’s System shall mean the Agent’s internet-based loan accounting and reporting
system.

Closing Date shall mean the date on which this Financing Agreement is executed
by the Companies, the Agent and the Lenders that initially are parties hereto,
and delivered to the Agent.

Collateral shall mean, collectively, all present and future Accounts, Equipment,
Inventory and other Goods, Documents of Title, General Intangibles, Investment
Property, Real Estate and Other Collateral.

Commitment shall mean, as to each Lender, the amount of the Commitment for such
Lender set forth on the signature page to this Financing Agreement or in the
Assignment and Transfer Agreement to which such Lender is a party, as such
amount may be reduced or increased in accordance with the provisions of Section
13.4(b) or any other applicable provision of this Financing Agreement.

Compliance Certificate shall mean the fully-completed certificate in the form of
Exhibit D hereto.

Confidential Information shall have the meaning provided for in Section 13.7 of
this Agreement.

Consolidated Balance Sheet shall mean a consolidated balance sheet for Parent
and its Subsidiaries, eliminating all intercompany transactions and prepared in
accordance with GAAP.

Consolidating Balance Sheet shall mean a Consolidated Balance Sheet of Parent
and its Subsidiaries plus individual balance sheets for the Companies, showing
all eliminations of intercompany transactions and prepared in accordance with
GAAP.

 

 

6

 

--------------------------------------------------------------------------------






Continuing Agreement for Issuance of Steamship Guaranties and Airway Releases
shall mean and refer to the agreement attached hereto as Exhibit F.

Copyrights shall mean all of the Companies’ present and hereafter acquired
copyrights, copyright registrations, recordings, applications, designs, styles,
licenses, marks, prints and labels bearing any of the foregoing, all reissues
and renewals thereof, all licenses thereof, all other general intangible,
intellectual property and other rights pertaining to any of the foregoing,
together with the goodwill associated therewith, and all income, royalties and
other Proceeds of any of the foregoing.

Default shall mean any event specified in Section 10.1 hereof, regardless of
whether any requirement for the giving of notice, the lapse of time, or both, or
any other condition, event or act, has occurred or been satisfied.

Default Rate of Interest shall mean a rate of interest (which the Agent and the
Lenders shall be entitled to charge the Companies in the manner set forth in
Section 8.2 of this Financing Agreement) equal to (a) in respect of the
principal amount of any Revolving Loan, two percent (2%) per annum plus the
interest rate accruing on such Revolving Loan pursuant to Section 8.1 hereof and
(b) in respect of any other Obligation, two percent (2%) per annum plus the
Chase Bank Rate.

Depository Account shall mean each bank account (and the related lockbox, if
any) subject to the Agent’s control that is established by the Agent or the
Companies pursuant to Section 2.1(j) or Section 3.2(c) of this Financing
Agreement.

Depository Account Control Agreement shall mean a three-party agreement in form
and substance satisfactory to the Agent among the Agent, the applicable Company
and the bank which will maintain a Depository Account, (a) which provides the
Agent with control of such Depository Account and provides for the transfer of
funds in a manner consistent with the provisions of Section 3.2(b) of this
Financing Agreement, and (b) pursuant to which such bank agrees that (x) all
cash, checks, wires and other items received or deposited into the Depository
Account are the property of the Agent, for the benefit of the Agent and the
Lenders, and (y) except as otherwise provided in the Depository Account Control
Agreement, such bank has no lien upon, or right of set off against, the
Depository Account and any cash, checks, wires and other items from time to time
on deposit therein.

Dilution Percentage shall mean, with respect to the Companies in the aggregate
during any period of measurement, the quotient (expressed as a percentage)
obtained by dividing (a) the aggregate amount of the Companies’ non-cash
reductions against Trade Accounts Receivable, during such period, by (b) the
aggregate amount of the Companies’ gross sales during such period, as determined
by the Agent in the exercise of its reasonable business judgment. The Dilution
Percentage shall be determined by the Agent based on its reviews of the periodic
financial and collateral reports submitted by the Companies to the Agent as well
as the results of the periodic field examinations of the Companies conducted by
the Agent from time to time. The period of measurement for calculating the
Dilution Percentage shall be determined by the Agent from time to time in the
exercise of its reasonable business judgment.

 

 

7

 

--------------------------------------------------------------------------------






Documentation Fees shall mean the Agent’s standard fees for the use of the
Agent’s in-house legal department relating to any and all modifications,
waivers, releases, legal file reviews or additional collateral with respect to
this Financing Agreement, the Collateral and/or the Obligations.

Documents of Title shall mean all present and future documents (as defined in
the UCC), and any and all warehouse receipts, bills of lading, shipping
documents, chattel paper, instruments and similar documents, all whether
negotiable or non-negotiable, together with all Inventory and other Goods
relating thereto, and all Proceeds of any of the foregoing.

Domestic Subsidiary shall mean a Subsidiary that is organized under the laws of
the United States of America or any State thereof

Due from Factor Receivables shall mean amounts due from Factor with respect to
Trade Accounts Receivable generated in the ordinary course of business of the
Companies which are purchased in each case by Factor under the Factoring
Agreement and are and continue to be subject to the Assignment of Factoring
Proceeds Agreement and which are and continue to be credit approved by Factor.
In addition (but without duplication of the foregoing), Trade Accounts
Receivable that are purchased and not credit approved by Factor under the
relevant Factoring Agreement may be deemed Due from Factor Receivables if such
Trade Accounts Receivable are subject to a valid, exclusive, first priority and
fully perfected security interest in favor of the Agent (subject only to the
Lien of the Factor), for the benefit of the Agent and the Lenders, and conform
to the warranties contained herein and which, at all times, continue to be
acceptable to the Agent in the exercise of its reasonable business judgment,
less, without duplication, the sum of:

(a) actual returns, discounts, claims, credits and allowances of any nature
(whether issued, owing, granted, claimed or outstanding), plus

(b) reserves for such Trade Accounts Receivable that arise from, or are subject
to or include: (i) sales to the United States of America, any state or other
governmental entity or to any agency, department or division thereof, except for
any such sales as to which the Companies have complied with the Assignment of
Claims Act of 1940 or any other applicable statute, rules or regulation to the
Agent’s satisfaction in the exercise of its reasonable business judgment; (ii)
foreign sales, other than sales which otherwise comply with all of the other
criteria for eligibility hereunder and are (x) secured by letters of credit (in
form and substance satisfactory to the Agent) issued or confirmed by, and
payable at, banks acceptable to the Agent having a place of business in the
United States of America, or (y) to customers residing in Canada, provided that
such Accounts are payable in United States Dollars; (iii) Accounts that remain
unpaid more than the earlier of ninety (90) days from invoice date or sixty (60)
days from due date; (iv) contra accounts; (v) sales to (A) Parent, (B) any
Subsidiary of any Company, (C) any 15% or greater shareholder of Parent, any
Company or any Subsidiary of any Company or (D) any other Person otherwise
Affiliated with Parent, any Company or any Subsidiary of any Company; (vi) bill
and hold (deferred shipment) or consignment sales; (vii) sales to any customer
which is either (w) insolvent, (x) the debtor in any bankruptcy, insolvency,
arrangement, reorganization, receivership or similar proceedings under any
federal or state law, (y) negotiating, or has called a meeting of its creditors
for purposes of negotiating, a compromise of its debts, or (z) financially

 

 

8

 

--------------------------------------------------------------------------------






unacceptable to the Agent or has a credit rating unacceptable to the Agent;
(viii) all sales to any customer if fifty percent (50%) or more of the aggregate
dollar amount of all outstanding invoices to such customer are unpaid more than
the earlier of ninety (90) days from invoice date or sixty (60) days from due
date; (ix) sales to any customer and/or its affiliates to the extent the
aggregate outstanding amount of such sales at any time exceed twenty percent
(20%) or more of all Eligible Accounts Receivable at such time; (x) pre-billed
receivables and receivables arising from progress billings; and (xi) sales not
payable in United States currency; plus

(c) reserves established by the Agent to account for increases in the Companies’
Dilution Percentage above the Companies’ historical Dilution Percentage, and
such other reserves against Trade Accounts Receivable as the Agent deems
necessary in the exercise of its reasonable business judgment and which are
customary either in the commercial finance industry or in the lending practices
of the Agent or the Lenders; plus

(d) Trade Accounts Receivable (i) with respect to which any check or other
instrument of payment has been returned uncollected for any reason; (ii)
evidenced by any promissory note, chattel paper or instrument; (iii) that do not
comply in all material respects with the requirements of all applicable laws and
regulations; and (iv) which represent a sale on a bill-and-hold, guaranteed
sale, sale-and-return, consignment which is billed prior to actual sale to the
end user, cash-on-delivery or any other repurchase or return basis.

Early Termination Date shall mean a date prior to the Termination Date on which
the Companies prepay the entire Revolving Loan and terminate this Financing
Agreement or the Revolving Line of Credit (within two years of the Closing
Date).

Early Termination Fee shall mean an amount equal to the product obtained by
multiplying (a) the sum of the average daily principal amount of the Revolving
Loans and average undrawn amount of Letters of Credit, Bankers Acceptances,
Steamship Guarantees and Airway Releases (each calculated from the Closing Date
through the Early Termination Date) times (b) (i) one percent (1.0%) if the
Early Termination Date occurs on or before the first anniversary of the Closing
Date, and (ii) one half of one percent (0.50%) if the Early Termination Date
occurs after the first anniversary of the Closing Date but on or before the
second anniversary of the Closing Date.

EBITDA shall mean, for any period, (a) all earnings of Parent and its
Subsidiaries on a consolidated basis for such period (b) before all interest,
tax obligations, depreciation and amortization expense, any other non-cash
charges of Parent and its Subsidiaries on a consolidated basis for such period,
all determined in conformity with GAAP on a basis consistent with the latest
audited financial statements of Parent and its Subsidiaries, (c) but, for all
periods, excluding the effect of any extraordinary and/or nonrecurring gains or
losses for such period.

Electronic Transmission shall have the meaning given to such term in Section
7.2(g) of this Financing Agreement.

 

 

9

 

--------------------------------------------------------------------------------






Eligible Accounts Receivable shall mean, as to any Company, the gross amount of
such Company’s Due from Factor Receivables plus (without duplication of any Due
from Factor Receivables) the amount of such Company’s Eligible Trade Accounts
Receivable.

Eligible Assignee shall mean (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) subject to the prior approval of the Agent and, so long as no Event of
Default shall have occurred and be continuing, the Companies, such approval by
the Agent or the Companies not to be unreasonably withheld or delayed, (A) a
commercial bank organized under the laws of the United States of America, or any
State thereof, and having total assets in excess of $500,000,000; (B) a savings
association or savings bank organized under the laws of the United States of
America, or any State thereof, and having total assets in excess of
$500,000,000; (C) a commercial bank organized under the laws of any other
country that is a member of the Organization for Economic Cooperation and
Development (“OECD”) or has included special lending arrangements with the
International Monetary Fund associated with its General Arrangements to Borrower
or of the Cayman Islands, or a political subdivision of any such country, and
having total assets in excess of $500,000,000, so long as such bank is acting
through a branch or agency located in the United States of America; (D) the
central bank of any country that is a member of the OECD; and (E) a finance
company, insurance company or other financial institution or fund (whether a
corporation, partnership, trust or other entity) that is engaged in making,
purchasing or otherwise investing in commercial loans (of a size similar to the
Loans) in the ordinary course of its business and having total assets in excess
of $500,000,000; provided, however, that neither any Company nor any Affiliate
of any Company shall qualify as an Eligible Assignee under this definition.

Eligible Inventory shall mean the gross amount of the Companies’ Inventory that
is subject to a valid, exclusive, first priority and fully perfected security
interest in favor of the Agent, for the benefit of the Agent and the Lenders,
and which conforms to the warranties contained herein, is marketable in the
ordinary course of the Companies’ business, has not been produced in violation
of applicable law and which, at all times continues to be acceptable to the
Agent in the exercise of its reasonable business judgment, less, without
duplication, (a) all work-in-process, (b) raw materials and supplies, (c) all
Inventory not present in the United States of America, (d) all Inventory
returned or rejected by the Companies’ customers (other than goods that are
undamaged and resalable in the normal course of business) and goods to be
returned to the Companies’ suppliers, (e) all Inventory in transit or in the
possession of a warehouseman, bailee, third party processor, or other third
party, unless such warehouseman, bailee or third party has executed a notice of
security interest agreement (in form and substance satisfactory to the Agent)
and such other documents as the Agent may require, (f) perishables, and (g) the
amount of such other reserves against Inventory as the Agent deems necessary in
the exercise of its reasonable business judgment, including, without limitation,
reserves for special order, licensed or private label goods, discontinued,
slow-moving and obsolete Inventory, market value declines, bill and hold
(deferred shipment), Inventory purchased by the Companies on consignment or sold
by the Companies on consignment, shrinkage and any applicable customs, freight,
duties and Taxes.

 

 

10

 

--------------------------------------------------------------------------------






Eligible Trade Accounts Receivables shall mean the Trade Accounts Receivable of
a Company that are subject to a valid, exclusive, first priority and fully
perfected security interest in favor of the Agent, for the benefit of the Agent
and the Lenders, and conform to the warranties contained herein and which, at
all times, continue to be acceptable to the Agent in the exercise of its
reasonable business judgment, less, without duplication, the sum of:

(a) actual returns, discounts, claims, credits and allowances of any nature
(whether issued, owing, granted, claimed or outstanding), plus

(b) reserves for such Trade Accounts Receivable that arise from, or are subject
to or include: (i) sales to the United States of America, any state or other
governmental entity or to any agency, department or division thereof, except for
any such sales as to which the Companies have complied with the Assignment of
Claims Act of 1940 or any other applicable statute, rules or regulation to the
Agent’s satisfaction in the exercise of its reasonable business judgment; (ii)
foreign sales, other than sales which otherwise comply with all of the other
criteria for eligibility hereunder and are (x) secured by letters of credit (in
form and substance satisfactory to the Agent) issued or confirmed by, and
payable at, banks acceptable to the Agent having a place of business in the
United States of America, or (y) to customers residing in Canada, provided that
such Accounts are payable in United States Dollars; (iii) Accounts that remain
unpaid more than the earlier of ninety (90) days from invoice date or sixty (60)
days from due date; (iv) contra accounts; (v) sales to (A) Parent, (B) any
Subsidiary of any Company, (C) any 15% or greater shareholder of Parent, any
Company or any Subsidiary of any Company or (D) any other Person otherwise
Affiliated with Parent, any Company or any Subsidiary of any Company; (vi) bill
and hold (deferred shipment) or consignment sales; (vii) sales to any customer
which is either (w) insolvent, (x) the debtor in any bankruptcy, insolvency,
arrangement, reorganization, receivership or similar proceedings under any
federal or state law, (y) negotiating, or has called a meeting of its creditors
for purposes of negotiating, a compromise of its debts, or (z) financially
unacceptable to the Agent or has a credit rating unacceptable to the Agent;
(viii) all sales to any customer if fifty percent (50%) or more of the aggregate
dollar amount of all outstanding invoices to such customer are unpaid more than
the earlier of ninety (90) days from invoice date or sixty (60) days from due
date; (ix) sales to any customer and/or its affiliates to the extent the
aggregate outstanding amount of such sales at any time exceed twenty percent
(20%) or more of all Eligible Accounts Receivable at such time; (x) pre-billed
receivables and receivables arising from progress billings; and (xi) sales not
payable in United States currency; plus

(c) reserves established by the Agent to account for increases in the Companies’
Dilution Percentage above the Companies’ historical Dilution Percentage, and
such other reserves against Trade Accounts Receivable as the Agent deems
necessary in the exercise of its reasonable business judgment and which are
customary either in the commercial finance industry or in the lending practices
of the Agent or the Lenders; plus

(d) Trade Accounts Receivable (i) with respect to which any check or other
instrument of payment has been returned uncollected for any reason; (ii)
evidenced by any promissory note, chattel paper or instrument; (iii) that do not
comply in all material respects with the requirements of all applicable laws and
regulations; and (iv) which represent a sale on a bill-and-hold, guaranteed
sale, sale-and-return, consignment which is billed prior to actual sale to the
end user, cash-on-delivery or any other repurchase or return basis.

 

 

11

 

--------------------------------------------------------------------------------






Equipment shall mean all of the Companies’ present and hereafter acquired
equipment (as defined in the UCC) including, without limitation, all machinery,
equipment, rolling stock, furnishings and fixtures, and all additions,
substitutions and replacements thereof, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto and all Proceeds of any of the foregoing.

ERISA shall mean the Employee Retirement Income Security Act or 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time.

Eurocurrency Reserve Requirements shall mean for any day, as applied to a LIBOR
Loan, the aggregate (without duplication) of the maximum rates of reserve
requirement (expressed as a decimal fraction) in effect with respect to the
Agent or any Lender on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves under Regulation D or any other
applicable regulations of the Board of Governors of the Federal Reserve System
or other governmental authority having jurisdiction with respect thereto, as now
and from time to time in effect, dealing with reserve requirements prescribed
for Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of such Board) maintained by the Agent or any Lender (such rates to
be adjusted to the nearest one-sixteenth of one percent (1/16 of 1%) or, if
there is not a nearest one-sixteenth of one percent (1/16 of 1%), to the next
higher one sixteenth of one percent (1/16 of 1%).

Event(s) of Default shall have the meaning given to such term in Section 10.1 of
this Financing Agreement.

Excluded Subsidiary shall mean each corporation or other entity listed on
Schedule 1.1(e) hereto.

Existing Bankers Acceptances shall mean the bankers acceptances issued by CIT or
with the assistance of CIT, as set forth on Schedule 1.1(c) hereto.

Existing Letters of Credit shall mean the letters of credit issued by CIT or
with the assistance of CIT, as set forth on Schedule 1.1(d) hereto.

Factor shall mean The CIT Group/Commercial Services, Inc. in its capacity as
Factor pursuant to the Factoring Agreement. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, any reference herein or
in any other Loan Document to “Factor” shall not include CIT in its capacity as
“Agent” or “Lender” and any reference herein or in any Loan Document to “Agent”
or “Lender” shall not include CIT in its capacity as “Factor”.

Factoring Agreement shall mean the Amended and Restated Accounts Receivable
Purchase Agreement dated November 8, 1995 between CIT and G-III; as such
agreement has been, and may hereafter be, supplemented, modified, amended or
amended and restated from time to time.

Factoring Fees shall mean the fees payable to Factor by the Companies pursuant
to the Factoring Agreement, solely on behalf of Factor.

Fee Letter shall mean the letter regarding fees dated April 3, 2008 by CIT to
G-III.

 

 

12

 

--------------------------------------------------------------------------------






Fixed Charge Coverage Ratio shall mean, for any period, the quotient (expressed
as a ratio) obtained by dividing (a) EBITDA of Parent and its Subsidiaries on a
consolidated basis for such period by (b) Fixed Charges of Parent and its
Subsidiaries on a consolidated basis for such period.

Fixed Charges shall mean, for any period, the sum of (a) all interest
obligations (including the interest component of Capitalized Leases) of Parent
and its Subsidiaries on a consolidated basis paid or due during such period, (b)
the amount of principal repaid or scheduled to be repaid on other Indebtedness
of Parent and its Subsidiaries on a consolidated basis (including, without
limitation, the amount of principal repaid or scheduled to be repaid with
respect to Capitalized Leases, but in all cases excluding the Revolving Loans)
during such period, (c) unfinanced Capital Expenditures, as incurred by the
Parent and its Subsidiaries on a consolidated basis during such period (other
than Special Capital Expenditures), and (d) all federal, state and local income
tax expenses accrued by Parent and its Subsidiaries on a consolidated basis
during such period (as reflected in the financial statements of Parent and its
Subsidiaries) or Permitted Distributions paid to shareholders in lieu of such
taxes as permitted under Section 7.4(f) hereof).

Funds Administrator shall mean G-III Inc. in its capacity as the borrowing agent
and loan funds administrator on behalf of itself and the other Companies.

GAAP shall mean generally accepted accounting principles in the United States of
America as in effect from time to time and for the period as to which such
accounting principles are to apply.

General Intangibles shall mean all of the Companies’ present and hereafter
acquired general intangibles (as defined in the UCC), and shall include, without
limitation, all present and future right, title and interest in and to: (a) all
Trademarks, (b) Patents, utility models, industrial models, and designs, (c)
Copyrights, (d) trade secrets, (e) licenses, permits and franchises, (f) any
other forms of intellectual property, (g) all domain names, customer lists,
distribution agreements, supply agreements, blueprints, indemnification rights
and tax refunds, (h) all monies and claims for monies now or hereafter due and
payable in connection with the foregoing, including, without limitation,
payments for infringement and royalties arising from any licensing agreement
between any Company and any licensee of any of such Company’s General
Intangibles, and (i) all Proceeds of any of the foregoing.

Goods shall mean all present and hereafter acquired “goods”, as defined in the
UCC, and all Proceeds thereof.

Guaranties shall mean the guaranty agreements executed and delivered to the
Agent by Guarantors.

Guarantors shall mean (a) Parent and each Domestic Subsidiary of Parent that is
not a Company or an Excluded Subsidiary (including without limitation Holdings
and each Domestic Subsidiary of Holdings that is not a Company or an Excluded
Subsidiary), and (b) any other future guarantor of all or any part of the
Obligations.

 

 

13

 

--------------------------------------------------------------------------------






Holdings shall mean AM Apparel Holdings, Inc., a Delaware corporation and the
owner of 100% of the issued and outstanding shares of the capital stock of each
of AMC and A&S.

Indebtedness shall mean, without duplication, with respect to any Person, all:
(i) liabilities or obligations, direct and contingent, which in accordance with
generally accepted accounting principles would be included in determining total
liabilities as shown on the liability side of a balance sheet of such Person at
the date as of which Indebtedness is to be determined, including, without
limitation, contingent liabilities that in accordance with such principles,
would be set forth in a specific Dollar amount on the liability side of such
balance sheet; (ii) liabilities or obligations of others for which such Person
is directly or indirectly liable, by way of guaranty (whether by direct
guaranty, suretyship, discount, endorsement, take-or-pay agreement, agreement to
purchase or advance or keep in funds or other agreement having the effect of a
guaranty) or otherwise; (iii) liabilities or other obligations secured by liens,
security interests or other encumbrances on any assets of such Person, whether
or not such liabilities or obligations shall have been assumed by it; (iv)
liabilities or obligations of such Person, direct or contingent, with respect to
letters of credit issued for the account of such Person and bankers acceptances
created for such Person; (v) Asset Securitization Recourse Liabilities to the
extent, but only to the extent that such obligations have matured; (vi)
Capitalized Lease Obligations and Synthetic Lease Obligations of such Person
(the amount of any Capitalized Lease Obligation or Synthetic Lease Obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date); and (vii) liabilities or obligations of such
Person in respect of letters of credit, bankers acceptances, steamship
guarantees and airway releases and Swap Contracts.

Indemnified Party shall have the meaning given to such term in Section 10.5 of
this Financing Agreement.

Interest Period shall mean, subject to availability: (a) with respect to an
initial request by the Companies for a LIBOR Loan or the conversion of a Chase
Bank Rate Loan to a LIBOR Loan, at the option of the Companies a one-month,
two-month, three-month or six-month period commencing on the borrowing or
conversion date with respect to such LIBOR Loan and ending one month, two
months, three months or six months thereafter, as applicable; and (b) with
respect to any continuation of a LIBOR Loan, at the option of the Companies a
one-month, two-month, three-month or six-month period commencing on the last day
of the immediately preceding Interest Period applicable to such LIBOR Loan and
ending one month, two months, three months or six months thereafter, as
applicable; provided that (i) if any Interest Period would otherwise end on a
day which is not a Working Day, such Interest Period shall be extended to the
next succeeding Working Day, and (ii) if any Interest Period begins on the last
Working Day of any month, or on a day for which there is no numerically
corresponding day in the month in which such Interest Period ends, such Interest
Period shall end on the last Working Day of the month in which such Interest
Period ends.

Inventory shall mean all of the Companies’ present and hereafter acquired
inventory (as defined in the UCC) including, without limitation, all merchandise
and inventory in all stages of production (from raw materials through
work-in-process to finished goods), and all additions, substitutions and
replacements thereof, wherever located, together with all goods and materials
used or usable in manufacturing, processing, packaging or shipping of the
foregoing, and all Proceeds of any of the foregoing.

 

 

14

 

--------------------------------------------------------------------------------






Invested Cash shall mean Cash of G-III Inc. invested with Banc of America
Securities LLC which is subject to that certain Collateral Account Notification
and Acknowledgement dated December 5, 2005 between G-III Inc. and Agent, and any
other Cash of the Companies which (a) is not maintained in a Depository Account,
(b) has been designated by the Companies, with the written consent of Agent, as
Invested Cash and (c) is invested by the Companies with a financial institution
reasonably acceptable to the Agent pursuant to a collateral deposit agreement in
form and substance satisfactory to the Agent in all respects, excluding any ‘peg
balance’ or other minimum balance that any such agreement provides will not be
wired to the Agent. Notwithstanding the foregoing, and without limitation of any
other provisions of this Agreement, no Cash of the Companies shall be deemed to
be Invested Cash unless (x) it is subject to the first priority perfected
security interest of the Agent for the benefit of Lenders and (y) at the option
of the Agent, the agreement establishing such perfected security interest shall
be the subject of an opinion of counsel in form and substance satisfactory to
the Agent, including with respect to perfection.

Investment Property shall mean all of the Companies’ present and hereafter
acquired “investment property”, as defined in the UCC, together with all stock
and other equity interests in the Companies’ subsidiaries, and all Proceeds
thereof.

Issuing Bank shall mean, as applicable, CIT or any other Lender issuing a Letter
of Credit for a Company, a Bankers Acceptance, a Steamship Guaranty or an Airway
Release with respect to such Letter of Credit.

Ledger Debt shall mean the outstanding amount of any indebtedness for goods and
services purchased by any Company or its affiliates from any company or entity
whose accounts are factored by Factor (including any ledger debt assumed by the
Companies pursuant to the acquisitions contemplated under this Agreement).

Letters of Credit shall mean all letters of credit issued for or on behalf of a
Company with the assistance of the Lenders (acting through the Agent) by an
Issuing Bank in accordance with Section 5 hereof. Without limiting the
foregoing, as used herein the term Letters of Credit shall include the Existing
Letters of Credit.

Letter of Credit Guaranty shall mean any guaranty, indemnity agreement,
assumption and confirmation agreement or similar agreement delivered by the
Agent on behalf of the Lenders (but subject to the terms of Section 5.8), to an
Issuing Bank of a Company’s reimbursement obligation under such Issuing Bank’s
reimbursement agreement, application for letter of credit, bankers acceptance,
steamship guarantee, airway release or other like document.

Letter of Credit Guaranty Fee shall mean the fee that the Agent, for the benefit
of the Lenders, shall charge the Companies under Section 8.3(a) of this
Financing Agreement for issuing a Letter of Credit Guaranty or otherwise
assisting the Companies in obtaining Letters of Credit.

 

 

15

 

--------------------------------------------------------------------------------






Letter of Credit Sub-Line shall mean the aggregate commitment of the Lenders to
assist the Companies in obtaining Letters of Credit (and with respect to trade
Letters of Credit, Bankers Acceptances) in an aggregate amount of up to (x)
$85,000,000 for trade Letters of Credit, Bankers Acceptances, Steamship
Guarantees and Airway Releases and (y) $10,000,000 for standby Letters of
Credit.

LIBOR shall mean, for any Interest Period and subject to availability, a rate of
interest equal to the quotient obtained by dividing: (a) at the Agent’s
election, (i) LIBOR for such Interest Period as quoted to the Agent by JPMorgan
Chase Bank (or any successor thereof) two (2) Business Days prior to the first
day of such Interest Period, or (ii) the rate of interest determined by the
Agent at which deposits in U.S. Dollars are offered for such Interest Period as
presented on Telerate Systems at page 3750 as of 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period (provided that
if two or more offered rates are presented on Telerate Systems at page 3750 for
such Interest Period, the arithmetic mean of all such rates, as determined by
the Agent, will be the rate elected); by (b) a number equal to 1.00 minus the
Eurocurrency Reserve Requirements, if any, in effect on the day which is two (2)
Business Days prior to the beginning of such Interest Period.

LIBOR Interest Payment Date shall mean, with respect to any LIBOR Loan, the last
day of the Interest Period for such LIBOR Loan and, with respect to Interest
Periods of greater than three months duration, the first day of the third month
after the start of such Interest Period (counting the month in which such
Interest Period starts as the first month).

LIBOR Lending Office shall mean, (a) with respect to the Agent and CIT, the
office of JPMorgan Chase Bank, or any successor thereof, located at 270 Park
Avenue, New York, NY 10017, and (b) with respect to each Lender, the address set
forth on the signature page to this Financing Agreement or the Assignment and
Transfer Agreement to which such Lender is a party.

LIBOR Loan shall mean any loans made pursuant to this Financing Agreement that
bear interest based upon LIBOR.

Line of Credit shall mean the aggregate commitment of the Lenders in an amount
equal to $250,000,000 to (a) make Revolving Loans pursuant to Section 3 of this
Financing Agreement, and (b) assist any Company in opening Letters of Credit
and/or Bankers Acceptances pursuant to Section 5 of this Financing Agreement.

Line of Credit Fee shall mean, for any month, the product obtained by
multiplying (a) (i) the amount of the Revolving Line of Credit minus (ii) the
average daily principal balance of Revolving Loans and the average daily undrawn
amount of Letters of Credit, Bankers Acceptances, Steamship Guarantees and
Airway Releases outstanding during such month, times (b) one-quarter of one
percent (0.25%) per annum for the number of days in said month; provided,
however, that the Line of Credit Fee during any one year period commencing on
the Closing Date and ending on the day before each anniversary thereof shall not
exceed $95,000.

 

 

16

 

--------------------------------------------------------------------------------






Loan Documents shall mean this Financing Agreement, the Promissory Notes,
mortgages and deeds of trust on any Real Estate, the Guaranties, the other
closing documents executed by the Companies or the Guarantors, and any other
ancillary loan and security agreements executed by the Companies or the
Guarantors from time to time in connection with the Original Financing
Agreement, this Financing Agreement and/or the Factoring Agreement, all as may
be renewed, amended, restated or supplemented from time to time.

Material Adverse Effect shall mean a material adverse effect on either (a) the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Companies taken as a whole, (b) the ability of
any Company to perform its obligations under this Financing Agreement or any
other Loan Document, or to enforce its rights against account debtors of such
Company, (c) the value of the Collateral or (d) the ability of the Agent or the
Lenders to enforce the Obligations or their rights and remedies under this
Financing Agreement or any of the other Loan Documents.

Net Availability shall mean, at any time, the amount by which (a) the lesser of
(x) the Revolving Line of Credit and (y) the Borrowing Base of the Companies at
such time exceeds (b) the sum at such time of (i) the principal amount of all
outstanding Revolving Loans, plus (ii) the undrawn amount of all outstanding
Letters of Credit, Bankers Acceptances, Steamship Guarantees and Airway
Releases.

Net Orderly Liquidation Value shall mean, at any time, the aggregate value of
the Companies’ Inventory at such time in an orderly liquidation, taking into
account all costs, fees and expenses estimated to be incurred by the Agent and
the Lenders in connection with such liquidation, based upon the most recent
appraisal of the Companies’ Inventory conducted by an appraiser selected by the
Agent.

Non-Excluded Taxes shall mean any income, stamp or other taxes, duties, levies,
imposts, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any governmental authority, other
than net income or franchise taxes imposed with respect to a Lender by a
governmental authority under the laws of which such Lender (or any other lending
office, branch or affiliate thereof) is organized or in which it maintains an
office.

Obligations shall mean: (a) all loans, advances and other extensions of credit
made by the Lenders, or the Agent for the account of the Lenders, to the
Companies (or any of them), or to others for the Companies’ account (including,
without limitation, all Revolving Loans, Bankers Acceptances, Steamship
Guarantees and Airway Releases and all obligations of the Agent under Letter of
Credit Guaranties); (b) any and all other indebtedness, obligations and
liabilities which may be owed by the Companies (or any of them) to the Agent or
any Lender and arising out of, or incurred in connection with, this Financing
Agreement or any of the other Loan Documents (including all Out-of-Pocket
Expenses), whether (i) now in existence or incurred by the Companies (or any of
them) from time to time hereafter, (ii) secured by pledge, lien upon or security
interest in any Company’s assets or property or the assets or property of any
other person, firm, entity or corporation, (iii) such indebtedness is absolute
or contingent, joint or several, matured or unmatured, direct or indirect, or
(iv) the Companies are liable to the Agent or any Lender for such indebtedness
as principals, sureties, endorsers, guarantors or otherwise; (c) without
duplication, the Companies’ liabilities to the Agent under any instrument of
guaranty or indemnity, or arising under any guaranty, endorsement or undertaking
which the Agent, on

 

 

17

 

--------------------------------------------------------------------------------






behalf of the Lenders, may make or issue to others for the account of the
Companies (or any of them), including any accommodations extended by the Agent
with respect to applications for Letters of Credit, the Agent’s acceptance of
drafts or the Agent’s endorsement of notes or other instruments for the
Companies’ account and benefit; (d) any and all indebtedness, obligations and
liabilities which may be owed by the Companies (or any of them) to the Agent or
any Lender with respect to Swap Contracts and Banking Services Obligations; (e)
any and all indebtedness, obligations and liabilities incurred by, or imposed
on, the Agent or any Lender as a result of environmental claims relating to any
Company’s operations, premises or waste disposal practices or disposal sites;
(f) all indebtedness, obligations and liabilities incurred under the Factoring
Agreement; and (g) all Ledger Debt.

Operating Leases shall mean all leases of property (whether real, personal or
mixed) other than Capitalized Leases.

Original Closing Date shall have the meaning provided for such term in the
Recitals to this Agreement.

Original Companies shall have the meaning provided for such term in the Recitals
to this Agreement.

Original Financing Agreement shall have the meaning provided for such term in
the Recitals to this Agreement.

Other Collateral shall mean all of the Companies’: (a) present and hereafter
established lockbox, blocked account and other deposit accounts maintained with
any bank or financial institution into which the proceeds of Collateral are or
may be deposited (including the Depository Accounts); (b) Cash and other
property in the possession of, or under the control of, the Agent or any Lender
(including negative balances in the Revolving Loan Account and cash collateral
held by the Agent pursuant this Financing Agreement); (c) Invested Cash; (d)
books, records, ledger cards, disks and related data processing software at any
time evidencing or containing information relating to any of the Collateral
described herein or otherwise necessary or helpful in the collection thereof or
realization thereon; and (e) all Proceeds of any of the foregoing.

Other Permitted Investments shall mean any of the following, in each case
subject to the first priority perfected security interest of the Agent pursuant
to arrangements acceptable to Agent, and maturing or being due or payable in
full not more than 180 days after a Company’s acquisition thereof:

(i) obligations issued or guaranteed by the United States of America;

(ii) certificates of deposit, bankers acceptances and other “money market
instruments” issued by any bank or trust company organized under the laws of the
United States of America or any State thereof and having capital and surplus in
an aggregate amount of not less than $100,000,000;

(iii) open market commercial paper bearing the highest credit rating issued by
Standard & Poor’s Corporation or by another nationally recognized credit rating
agency;

 

 

18

 

--------------------------------------------------------------------------------






(iv) repurchase agreements entered into with any bank or trust company organized
under the laws of the United States of America or any State thereof and having
capital and surplus in an aggregate amount of not less than $100,000,000
relating to United States of America government obligations; and

(v) shares of “money market funds”, each having net assets of not less than
$100,000,000;

(vi) corporate securities, including commercial paper, rated A1/P1 or better,
and corporate debt instruments, including medium term notes and floating rate
notes issued by foreign or domestic corporations which pay in U.S. dollars and
carrying a rate of A1/A+ or better;

(vii) asset-backed securities rated AAA or better, with a maturity, average
life, soft bullet date, or put date exercisable at the option of the holder of
no more than thirty-six (36) months;

(viii) corporate auction rate issues with a maximum term to reset date of 365
days and rated A1 or better; and

(ix) (a) shares of common stock of any publicly traded company having a market
capitalization of no less than $500,000,000, in an aggregate amount at any time
not to exceed $5,000,000 or (b) shares of common stock of any publicly traded
company having a market capitalization of less than $500,000,000, in an
aggregate amount at any time not to exceed $3,000,000;

provided, however, that the foregoing Other Permitted Investments may be made
only if the outstanding principal balance of the Revolving Loans is zero.

Out-of-Pocket Expenses shall mean all of the Agent’s and the Lenders’ present
and future costs, fees and expenses incurred in connection with this Financing
Agreement and the other Loan Documents and the Factoring Agreement, including,
without limitation, (a) the cost of lien searches (including tax lien and
judgment lien searches), pending litigation searches and similar items, (b) fees
and taxes imposed in connection with the filing of any financing statements or
other personal property security documents; (c) all costs and expenses incurred
by the Agent in opening and maintaining the Depository Accounts and any related
lockboxes, depositing checks, and receiving and transferring funds (including
charges imposed on the Agent for “insufficient funds” and the return of
deposited checks); (d) any amounts paid by, incurred by or charged to the Agent
by an Issuing Bank under any Letter of Credit or the reimbursement agreement
relating thereto, any application for Letter of Credit, Letter of Credit
Guaranty or other like document which pertains either directly or indirectly to
Letters of Credit, and the Agent’s standard fees relating to the Letters of
Credit and any drafts thereunder; (e) title insurance premiums, real estate
survey costs, note taxes, intangible taxes and mortgage or recording taxes and
fees; (f) all appraisal fees and expenses payable by the Companies hereunder,
and all costs, fees and expenses incurred by the Agent and the Lenders in
connection with any action taken under Section 7.2(a) hereof, including
reasonable travel, meal and lodging expenses of the Agent’s personnel; (g) all
costs that the Agent may incur to maintain the

 

 

19

 

--------------------------------------------------------------------------------






Required Insurance, and all reasonable costs, fees and expenses incurred by the
Agent in connection with the collection of Casualty Proceeds and the monitoring
of any repair or restoration of any Real Estate; (h) all reasonable and
reasonably documented costs, fees, expenses and disbursements of outside counsel
hired by the Agent to consummate the transactions contemplated by this Financing
Agreement (including the documentation and negotiation this Financing Agreement,
the other Loan Documents and all amendments, supplements and restatements
thereto or thereof), and to advise the Agent and/or the Lenders as to matters
relating to the transactions contemplated hereby; (i) all costs, fees and
expenses incurred by the Agent and the Lenders in connection with any action
taken under Section 10.3 hereof; and (j) without duplication, all costs, fees
and expenses incurred by the Agent and the Lenders in connection with the
collection, liquidation, enforcement, protection and defense of the Obligations,
the Collateral and the rights of the Agent and the Lenders under this Financing
Agreement and the other Loan Documents, including, without limitation, all
reasonable fees and disbursements of in-house and outside counsel to the Agent
and the Lenders incurred as a result of a workout, restructuring,
reorganization, liquidation, insolvency proceeding and in any appeals arising
therefrom, whether incurred before, during or after the termination of this
Financing Agreement or the commencement of any case with respect to the
Companies (or any of them), any Guarantor or any subsidiary of a Company (as the
case may be) under the United States Bankruptcy Code or any similar statute.

Overadvances shall mean, at any time, the amount by which (a) the sum at such
time of the principal amount of all outstanding Revolving Loans plus the undrawn
amount of all outstanding Letters of Credit, Bankers Acceptances, Steamship
Guarantees and Airway Releases exceeds (b) the lesser of (x) the Revolving Line
of Credit and (y) the Borrowing Base at such time.

Parent shall mean G-III Apparel Group, Ltd., a Delaware corporation.

Patents shall mean all of the Companies’ present and hereafter acquired patents,
patent applications, registrations, all reissues and renewals thereof, all
licenses thereof, all inventions and improvements claimed thereunder, all
general intangible, intellectual property and other rights of any Company with
respect thereto, and all income, royalties and other Proceeds of the foregoing.

Permitted Distributions shall mean:

(a) dividends from a wholly-owned subsidiary of the Company to such Company;

(b) dividends payable solely in stock or other equity interests of the
Companies;

(c) distributions or dividends by the Company in an amount sufficient to enable
Parent to pay such Company’s and any Domestic Subsidiary of the Company’s
reasonable share of income or franchise Taxes owed by Parent, due as a result of
the filing by Parent of a consolidated, combined or unitary tax return in which
the operations of the Companies and such Domestic Subsidiary are included; and

 

 

20

 

--------------------------------------------------------------------------------






(d) cash distributions or cash dividends to Parent’s shareholders or redemptions
of the capital stock of Parent; provided that the aggregate amount of
distributions, dividends or redemptions shall not exceed during the term of this
Agreement the sum of (i) $1,500,000 and (ii) 75% of the cash proceeds from the
sale of equity securities by Parent at any time during the period from the
Original Closing Date through the Termination Date (but only to the extent that
such sale of equity securities has not been used to fund a Special Capital
Expenditure; and provided, further, that no Default or Event of Default shall
have occurred and remain outstanding on the date of the making of such
distribution, dividend or redemption, or would occur as a result thereof).

Permitted Encumbrances shall mean: (a) all liens existing on the Closing Date on
specific items of Equipment; (b) Purchase Money Liens; (c) statutory liens of
landlords and liens of carriers, warehousemen, bailees, mechanics, materialmen
and other like liens imposed by law, created in the ordinary course of business
and securing amounts not yet due (or which are being contested in good faith, by
appropriate proceedings or other appropriate actions which are sufficient to
prevent imminent foreclosure of such liens), and with respect to which adequate
reserves or other appropriate provisions are being maintained by the Companies
in accordance with GAAP; (d) pledges or deposits made (and the liens thereon) in
the ordinary course of business of any Company (including, without limitation,
security deposits for leases, indemnity bonds, surety bonds and appeal bonds) in
connection with workers’ compensation, unemployment insurance and other types of
social security benefits or to secure the performance of tenders, bids,
contracts (other than for the repayment or guarantee of borrowed money or
purchase money obligations), statutory obligations and other similar obligations
arising as a result of progress payments under government contracts; (e) liens
granted to the Agent, for the benefit of the Agent and the Lenders, by the
Companies; (f) liens of judgment creditors, provided that such liens do not
exceed $5,000,000 in the aggregate at any time (other than liens bonded or
insured to the reasonable satisfaction of the Agent); (g) Permitted Tax Liens;
(h) easements (including, without limitation, reciprocal easement agreements and
utility agreements), encroachments, minor defects or irregularities in title,
variation and other restrictions, charges or encumbrances (whether or not
recorded) affecting the Real Estate, if applicable, and which in the aggregate
(i) do not materially interfere with the occupation, use or enjoyment by any
Company of its business or property so encumbered and (ii) in the reasonable
business judgment of the Agent, do not materially and adversely affect the value
of such Real Estate; (i) the liens granted to the Factor pursuant to the
Factoring Agreement, to the extent subject to the Assignment of Factoring
Proceeds Agreement; and (j) customary restrictions in any license agreement with
a Company as licensee, including, without limitation, with respect to the sale
of Inventory (provided that the Companies shall give Agent prompt notice of its
execution of such license agreement and provided, further, that the foregoing
shall not affect the Agent’s rights under the definition of Eligible Inventory,
Section 7.4(l) and/or Section 7.5.

Permitted Indebtedness shall mean: (a) current Indebtedness maturing in less
than one year and incurred in the ordinary course of business for raw materials,
supplies, equipment, services, Taxes or labor; (b) Indebtedness secured by
Purchase Money Liens; (c) Indebtedness arising under the Letters of Credit and
this Financing Agreement; (d) deferred Taxes and other expenses incurred in the
ordinary course of business; (e) Permitted Intercompany Loans; (f) other
Indebtedness existing on the Closing Date and listed on Schedule 1.1(a) attached
hereto; (g) indebtedness due to the Factor pursuant to the Factoring Agreement;
(h) guaranties executed in the ordinary course of the Companies’ business with
respect to Indebtedness owing by suppliers of goods to the Companies in
connection with the acquisition of goods by the Companies, in an aggregate
amount not to exceed $5,000,000; and (i) Subordinated Debt.

 

 

21

 

--------------------------------------------------------------------------------






Permitted Intercompany Loan shall mean a loan made in the ordinary course of
business by a Company to another Company or a Subsidiary of Parent, but only so
long as (a) such loan is evidenced by a promissory note, the original of which
shall be delivered to the Agent, (b) the promissory note evidencing such loan
provides (in form and substance satisfactory to the Agent) that the repayment
thereof is subordinated to the full and final payment of the Obligations and (c)
if the loan is made to a Subsidiary of Parent organized outside of the United
States of America, then the total outstanding amount thereof, together with the
aggregate sum of other advances and investments by the Companies in Subsidiaries
of Parent organized outside of the United States of America, does not exceed
$5,000,000.

Permitted Tax Liens shall mean liens for Taxes not due and payable and liens for
Taxes that any Company is contesting in good faith, by appropriate proceedings
which are sufficient to prevent imminent foreclosure of such liens, and with
respect to which adequate reserves are being maintained by such Company in
accordance with GAAP; provided that in either case, such liens (a) are not filed
of record in any public office, (b) other than with respect to Real Estate, are
not senior in priority to the liens granted by such Company to the Agent, for
the benefit of the Agent and the Lenders, or (c) do not secure taxes owed to the
United States of America (or any department or agency thereof) or any State or
State authority, if applicable State law provides for the priority of tax liens
in a manner similar to the laws of the United States of America.

Person shall mean any individual, sole proprietorship, partnership, corporation,
business trust, joint stock company, trust, unincorporated organization,
association, limited liability company, institution, public benefit corporation,
joint venture, entity or government (whether Federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof).

Pro Rata Percentage shall mean, as to each Lender at any time, a fraction
(expressed as a percentage), the numerator of which is the amount of such
Lender’s Commitment at such time and the denominator of which is the aggregate
amount of all Commitments at such time (or in the event that the Commitments of
the Lenders hereunder have terminated, the numerator of which is the principal
amount of loans then owed to such Lender hereunder and the denominator of which
is the principal amount of loans then owed to all Lenders hereunder, as
reflected by CIT’s System).

Proceeds shall have the meaning given to such term in the UCC, including,
without limitation, all Casualty Proceeds.

Promissory Notes shall mean, collectively, the notes in the form of Exhibit B
attached hereto, delivered by the Companies (or any of them) to a Lender to
evidence the loans made by such Lender to the Companies (or any of them)
pursuant to this Financing Agreement.

Purchase Money Liens shall mean liens on any item of Equipment acquired by a
Company after the date of this Financing Agreement, provided that (a) each such
lien shall attach only to the Equipment acquired and (b) a description of the
Equipment so acquired is furnished by the Companies to the Agent.

 

 

22

 

--------------------------------------------------------------------------------






Real Estate shall mean all of the Companies’ present and future fee and
leasehold interests in real property, including the real property owned by the
Companies as of the Closing Date and described on Schedule 1.1(b) attached
hereto.

Register shall have the meaning provided in Section 13.8(a) of this Agreement.

Regulatory Change shall mean any change after the Closing Date in United States
federal, state or foreign law or regulation (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System), or the
adoption or making after the Closing Date of any interpretation, directive or
request applying to a class of lenders including the Agent or any Lender of or
under any United States federal, state or foreign law or regulation, in each
case whether or not having the force of law and whether or not failure to comply
therewith would be unlawful.

Required Insurance shall have the meaning provided for in Section 7.2(c) of this
Financing Agreement.

Required Lenders shall mean (a) at all times while there are (2) two or fewer
Lenders hereunder, all of the Lenders, and (b) at all times while there are
three (3) or more Lenders hereunder, those Lenders holding at least sixty-six
and two-thirds percent (66 2/3%) of the total Commitments under the Line of
Credit (or sixty-six and two-thirds percent (66 2/3%) of the outstanding
principal amount of all loans outstanding hereunder, as reflected by CIT’s
System, in the event that the Commitments of the Lenders hereunder have
terminated).

Revolving Line of Credit shall mean the Commitments of the Lenders to make
Revolving Loans pursuant to Section 3 of this Financing Agreement and assist the
Companies in opening Letters of Credit, Bankers Acceptances, Steamship
Guarantees and Airway Releases pursuant to Section 5 of this Financing
Agreement, in an aggregate amount equal to $250,000,000.

Revolving Loan Account shall mean the account on the Agent’s books, in the name
of the Funds Administrator on behalf of the Companies, in which the Companies
will be charged with all Obligations when due or incurred by the Agent or any
Lender.

Revolving Loans shall mean the loans and advances made from time to time to or
for the account of the Companies by the Agent, on behalf of the Lenders,
pursuant to Section 3 of this Financing Agreement. The Revolving Loans shall
include the Assigned Existing Loans.

Security shall mean such term as defined in Section 2(1) of the Securities Act
of 1933, as amended; provided, however, that Asset Securitization Recourse
Liabilities shall not constitute “Securities” except (i) to the extent that such
obligations arise from a Company’s obligation to repurchase receivables or other
assets as a result of a default in payment by the obligor thereunder or any
other default in performance by such obligor under any agreement related to such
receivables or (ii) if the Companies shall maintain a reserve account containing
Cash or Securities in respect of any such obligations or shall maintain or
purchase a subordinated interest therein to the extent of the amount of such
reserve account or subordinated interest.

 

 

23

 

--------------------------------------------------------------------------------






Senior Leverage Ratio shall mean, for any period, the quotient (expressed as a
ratio) obtained by dividing (a) the amount of the Revolving Loans outstanding on
the last day of the period by (b) EBITDA of Parent and its Subsidiaries on a
consolidated basis for such period.

Settlement Date shall mean Monday of each week (or if any Monday is not a
Business Day on which all Lenders are open for business, the immediately
preceding Business Day on which all Lenders are open for business), provided
that, after the occurrence of an Event of Default or during a continuing decline
or sudden increase in the principal amount of Revolving Loans, the Agent, in its
discretion, may require that the Settlement Date occur more frequently (even
daily) so long as any Settlement Date chosen by the Agent is a Business Day on
which each Lender is open for business.

Special Capital Expenditures shall mean Capital Expenditures of up to an
aggregate of $5,000,000 during the period from the Original Closing Date through
the Termination Date that are incurred in connection with warehouse and showroom
construction and renovation expenses to the extent that such Capital
Expenditures have been directly financed in advance by an additional issuance of
equity by Parent raised during the same period.

SPV shall mean with respect to any Person, a special purpose corporation or
grantor trust established solely for the purpose of purchasing receivables of
such Person for Cash in an amount equal to the fair market value of such
receivables.

Steamship Guarantees shall mean steamship guarantees agreed to be issued or
caused to be issued by Agent pursuant to the Continuing Agreement for Issuance
of Steamship Guarantees and Airway Releases.

Subordinated Debt shall mean Indebtedness of the Companies which has been
subordinated to the Obligations of the Companies to the Agent and the Lenders
pursuant to subordination agreements and/or subordination provisions of the
respective debt instruments in each case in form and substance satisfactory to
the Agent and the Required Lenders.

Subsidiary shall mean a corporation or other entity of whose shares of stock or
other ownership interests having ordinary voting power (other than stock or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors of such corporation, or other
Persons performing similar functions for such entity, are owned, directly or
indirectly, by such Person, excluding any Excluded Subsidiary. When used with
respect to Parent, the term “Subsidiary” shall at all times include each of the
Companies.

Supplemental Amount shall mean the following amounts during the following time
periods (in each case, minus all Supplemental Amount Reductions):

 

Period

 

Supplemental Amount

 

Closing Date through and including April 30, 2008

 

$

0

 

May 1, 2008 through and including May 31, 2008

 

$

25,000,000

 

June 1, 2008 through and including June 30, 2008

 

$

40,000,000

 

July 1, 2008 through and including July 31, 2008

 

$

45,000,000

 

August 1, 2008 through and including September 29, 2008

 

$

50,000,000

 

September 30, 2008 through and including October 15, 2008

 

$

10,000,000

 

October 16, 2008 through and including April 30, 2009

 

$

0

 

 

 

24

 

--------------------------------------------------------------------------------






The Supplemental Amount for all periods subsequent to April 30, 2009 shall be
determined by Agent, each of the Lenders and the Companies based upon the
projections and unaudited (or, if available, audited) financial statements of
Parent and its consolidated Subsidiaries for the fiscal years ending January 31,
2009, 2010 and 2011, respectively (in each case delivered pursuant to Section
7.2(h)), but in no event shall the periods be of different durations or the
amounts be less than the amounts for the periods corresponding to the periods
set forth above unless the Agent determines (in its reasonable discretion) that
such periods and amounts warrant adjustment based upon such projections or
unaudited (or, if available, audited) financial statements or other information
as Agent shall reasonably determine. The determination of the Supplemental
Amount shall become effective after receipt and satisfactory review by the Agent
of the unaudited (or, if available, audited) financial statements for the fiscal
years ending January 31, 2009, 2010 and 2011, respectively.

Supplemental Amount Reductions shall mean all reductions to the Supplemental
Amount pursuant to the final sentence of Section 3.5(a) and/or Section 7.2(c).

Swap Contracts shall mean (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including ay such obligations or liabilities under any Master
Agreement.

Synthetic Lease Obligation shall mean the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

Taxes shall mean all federal, state, municipal and other governmental taxes,
levies, charges, claims and assessments which are or may be owed or collected by
the Companies with respect to their business, operations, Collateral or
otherwise.

 

 

25

 

--------------------------------------------------------------------------------






Term Loan shall mean the term loan in the original principal amount of
$30,000,000 made by the Lenders to the Original Companies under the Original
Financing Agreement on or about the Original Closing Date.

Termination Date shall mean July 11, 2011.

Trade Accounts Receivable shall mean that portion of each Company’s Accounts
which arises from the sale of Inventory or the rendition of services in the
ordinary course of such Company’s business.

Trademarks shall mean all of the Companies’ present and hereafter acquired
trademarks, trademark registrations, recordings, applications, tradenames, trade
styles, corporate names, business names, service marks, logos and any other
designs or sources of business identities, prints and labels (on which any of
the foregoing may appear), all reissues and renewals thereof, all licenses
thereof, all other general intangible, intellectual property and other rights
pertaining to any of the foregoing, together with the goodwill associated
therewith, and all income, royalties and other Proceeds of any of the foregoing.

UCC shall mean the Uniform Commercial Code as the same may be amended and in
effect from time to time in the State of New York.

Unused Non-Supplemental Availability shall mean at any time (i) the lesser of
(a) the amount of the Revolving Line of Credit and (b) an amount equal to the
Borrowing Base minus the Supplemental Amount then in effect, minus (ii) the
principal balance of Revolving Loans plus the undrawn amount of Letters of
Credit, Bankers Acceptances, Steamship Guarantees and Airway Releases.

Working Day shall mean any Business Day on which dealings in foreign currencies
and exchanges between banks may be transacted.

SECTION 2. CONDITIONS PRECEDENT.

2.1. Conditions Precedent to Initial Funding. The obligation of the Agent and
the Lenders to make Revolving Loans on the Closing Date and to assist the
Companies in obtaining Letters of Credit, Bankers Acceptances, Steamship
Guarantees and Airway Releases hereunder, immediately prior to or concurrently
with the making of such loans or the issuance of such Letters of Credit, Bankers
Acceptances, Steamship Guarantees and Airway Releases is subject to the
satisfaction or waiver in writing by the Agent and the Lenders of the following
conditions precedent:

(a) Financing Agreement and Other Loan Documents. The Agent shall have received
originally executed copies of this Financing Agreement from each of the parties
hereto, including from each of the Companies and the Lenders in sufficient
quantities as determined by the Agent, together with originally executed copies
of the Promissory Notes and all Loan Documents necessary to consummate the
lending arrangements contemplated by this Financing Agreement.

 

 

26

 

--------------------------------------------------------------------------------






(b) Lien Searches. The Agent shall have received tax lien, judgment lien and
Uniform Commercial Code searches from all jurisdictions reasonably required by
the Agent, and such searches shall verify that the Agent, for the benefit of the
Agent and the Lenders, has a first priority security interest in the Collateral,
subject to Permitted Encumbrances.

(c) Casualty Insurance. Each Company shall have delivered to the Agent evidence
satisfactory to the Agent that all Required Insurance is in full force and
effect, and the Agent shall have confirmed that the Agent, for the benefit of
the Agent and the Lenders, has been named as a loss payee or additional insured
with respect to the Required Insurance in a manner satisfactory to the Agent.

(d) UCC Filings. All UCC financing statements and similar documents required to
be filed in order to create in favor of the Agent, for the benefit of the Agent
and the Lenders, a first priority perfected security interest in the Collateral
(to the extent that such a security interest may be perfected by a filing under
the UCC or applicable law), shall have been properly filed in each office in
each jurisdiction required. The Agent shall have received (i) acknowledgement
copies of all such filings (or, in lieu thereof, the Agent shall have received
other evidence satisfactory to the Agent that all such filings have been made),
and (ii) evidence that all necessary filing fees, taxes and other expenses
related to such filings have been paid in full.

(e) Resolutions. The Agent shall have received (x) a copy of the resolutions of
the Board of Directors of each Company that is a corporation authorizing the
execution, delivery and performance of the Loan Documents to be executed by each
such Company, certified by the Secretary or Assistant Secretary of each such
Company as of the date hereof, together with a certificate of such Secretary or
Assistant Secretary as to the incumbency and signature of the officer(s)
executing the Loan Documents on behalf of each such Company and (y) a copy of
resolutions of the members and manager of each Company that is a limited
liability company authorizing the execution, delivery and performance of the
Loan Documents to be executed by each such Company, certified by the respective
Secretary or Assistant Secretary of the manager of each such Company as of the
date hereof, together with a certificate of such Secretary or Assistant
Secretary as to the incumbency and signature of the officer(s) executing the
Loan Documents on behalf of the manager of each such Company.

(f) Organizational Documents. The Agent shall have received (x) a copy of the
Certificate or Articles of Incorporation of each Company that is a corporation,
certified by the applicable authority in each such Company’s State of
incorporation, and copies of the by-laws (as amended through the date hereof) of
each such Company, certified by the respective Secretary or an Assistant
Secretary thereof and (y) a copy of the Articles of Organization of each Company
that is a limited liability company, certified by the applicable authority in
each such Company’s State of organization, and copies of the operating agreement
(as amended through the date hereof) of each such Company, certified by the
respective Secretary or Assistant Secretary of the manager thereof.

(g) Officer’s Certificate. The Agent shall have received an executed Officer’s
Certificate of each Company, satisfactory in form and substance to the Agent,
certifying that as of the Closing Date (i) the representations and warranties
contained herein are true and correct in all material respects, (ii) each
Company is in compliance with all of the terms and provisions set forth herein
and (iii) no Default or Event of Default has occurred.

 

 

27

 

--------------------------------------------------------------------------------






(h) Disbursement Authorizations. The Companies shall have delivered to the Agent
all information necessary for the Agent to issue wire transfer instructions on
behalf of each Company for the initial and subsequent loans and/or advances to
be made under this Financing Agreement, including disbursement authorizations in
form acceptable to the Agent.

(i) Examination & Verification; Net Availability; Projections. The Agent shall
have completed and be satisfied with an updated examination and verification of
the Trade Accounts Receivable, Inventory and the books and records of the
Companies, and such examination shall indicate that no material adverse change
has occurred in the financial condition, business, prospects, profits,
operations or assets of the Companies, the Companies’ Subsidiaries or the
Guarantors since January 31, 2007. In addition, the Companies shall have
delivered to the Agent, and the Agent shall be satisfied with, balance sheet,
income statement, cash flows and Net Availability projections for the Companies
on a consolidated basis for not less than twelve (12) months following the
Closing Date.

(j) Depository Accounts; Payment Direction. (i) The Companies or the Agent, on
behalf of the Lenders, shall have established one or more Depository Accounts
with respect to the collection of Accounts and the deposit of proceeds of
Collateral, and (ii) the Agent, the applicable Company and each depository bank
shall have entered into a Depository Account Control Agreement with respect to
each Depository Account.

(k) Repayment of Term Loan and Accrued Interest. All loans and obligations of
the Companies and the Guarantors with respect to the Term Loan, including
without limitation all principal and interest accrued thereon, and all other
interest and fees accrued under the Original Financing Agreement, shall be paid
or satisfied in full utilizing the proceeds of the initial Revolving Loans to be
made under this Financing Agreement on the Closing Date.

(l) Guaranty and Related Documents. The Guarantors shall have executed and
delivered to the Agent (i) the Guaranties and (ii) if applicable, the items
described in Sections 2.1(d), 2.1(e) and 2.1(m) hereof with respect to the
Guarantors.

(m) Opinions. Subject to the filing, priority and remedies provisions of the
UCC, the provisions of the Bankruptcy Code, insolvency statutes or other like
laws, the equity powers of a court of law and such other matters as may be
agreed upon with the Agent, counsel for the Companies and the Guarantors shall
have delivered to the Agent, on behalf of the Lenders, opinion(s) satisfactory
to the Agent opining, inter alia, that each Loan Document to which each Company
or any Guarantor is a party is valid, binding and enforceable in accordance with
its terms, as applicable, and that the execution, delivery and performance by
each Company and each Guarantor of the Loan Documents to which such person or
entity is a party are (i) duly authorized, (ii) do not violate any terms,
provisions, representations or covenants in the articles of incorporation,
by-laws or other organizational agreement of any Company or such Guarantor, as
the case may be, and (iii) to the best knowledge of such counsel, do not violate
any terms, provisions, representations or covenants in any loan agreement,
mortgage, deed of trust, note,

 

 

28

 

--------------------------------------------------------------------------------






security agreement, indenture or other material contract to which any Company or
any Guarantor is a signatory, or by which any Company or any Guarantor (or any
Company’s or any Guarantor’s assets) are bound.

(n) Legal Restraints/Litigation. As of the Closing Date, there shall be no (x)
injunction, writ or restraining order restraining or prohibiting the
consummation of the financing arrangements contemplated under this Financing
Agreement, or (y) suit, action, investigation or proceeding (judicial or
administrative) pending against any Company, any Guarantor, any subsidiary of
any Company or any of their assets, which, in the opinion of the Agent, if
adversely determined, could have a Material Adverse Effect.

(o) Fee Letter and Out-of-Pocket Expenses. Each Company shall have fully
complied with all of the terms and conditions of the Fee Letter, including
without limitation the payment of all amounts due thereunder on the Closing
Date, together with all Out-of-Pocket Expenses incurred on or prior to the
Closing Date.

(p) Revolving Loan Promissory Notes. If any Lender elects to evidence its
Commitments with respect to the Revolving Line of Credit with Promissory Notes,
each Company shall have executed and delivered to such Lender a Promissory Note
in the form attached hereto as Exhibit B.

(q) Pledge Agreements. Each Company shall have executed and delivered to the
Agent, for the benefit of the Agent and the Lenders, (x) a stock pledge
agreement in form and substance satisfactory to the Agent covering all capital
stock in such Company’s subsidiaries (including any other Company, if
applicable), together with all stock certificates and duly executed stock powers
(undated and in-blank) with respect thereto and (y) a collateral assignment in
form and substance satisfactory to Agent of such Company’s partnership or
membership interests in any partnership or limited liability company and, if
necessary, the consent thereto from the other partners or members of such
entity. In addition, Parent shall have executed and delivered to the Agent, for
the benefit of the Agent and the Lenders, a stock pledge agreement in form and
substance satisfactory to the Agent covering all capital stock in G-III Inc.
owned by Parent, together with all stock certificates and duly executed stock
powers (undated and in-blank) with respect thereto.

(r) Factoring Agreement. The Factoring Agreement with G-III shall be in full
force and effect.

(s) Collateral Assignment of Licenses. Agent shall have received true and
correct copies of all material licensing agreements with respect to Patents,
Trademarks and other intellectual property with respect to which any Company is
licensor or licensee.

(t) Intercreditor Agreement and Assignment of Factoring Proceeds. G-III, CIT as
Factor and Agent shall have entered into the Assignment of Factoring Proceeds
Agreement, in form and substance satisfactory to Agent.

Upon the execution of this Financing Agreement and the initial disbursement of
the initial loans hereunder, all of the above conditions precedent shall have
been deemed satisfied, except as the Companies and the Agent shall otherwise
agree in a separate writing.

 

 

29

 

--------------------------------------------------------------------------------






SECTION 3. REVOLVING LOANS AND COLLECTIONS

3.1. Funding Conditions and Procedures.

(a) Amounts and Requests. Subject to the terms and conditions of this Financing
Agreement, the Agent and the Lenders, pro rata in accordance with their
respective Pro Rata Percentages, severally (and not jointly) agree to make loans
and advances to the Funds Administrator on behalf of each Company on a revolving
basis (i.e. subject to the limitations set forth herein, each Company, through
the Funds Administrator, may borrow, repay and re-borrow Revolving Loans). In no
event shall the Agent or any Lender have an obligation to make a Revolving Loan
to any Company, nor shall the Funds Administrator or any Company be entitled to
request or receive a Revolving Loan, if (i) a Default or Event of Default shall
have occurred and remain outstanding on the date of request for such Revolving
Loan or the date of the funding thereof, (ii) the amount of such Revolving Loan,
when added to the principal amount of the Revolving Loans outstanding plus the
undrawn amount of all Letters of Credit, Bankers Acceptances, Steamship
Guarantees and Airway Releases on the date of the request therefor or the
funding thereof, would exceed the Revolving Line of Credit, or (iii) amount of
such Revolving Loan would exceed the Net Availability of the Companies on the
date of the request therefor or the funding thereof. Any request for a Revolving
Loan must be received from the Funds Administrator by an officer of the Agent no
later than 12:00 p.m., New York City time, (a) on the Business Day on which such
Revolving Loan is required, if the request is for a Chase Bank Rate Loan, or (b)
three (3) Business Days prior to the Business Day on which such Revolving Loan
is required, if the request is for a LIBOR Loan. The funding of any LIBOR Loan
is also subject to the satisfaction of the conditions set forth in Section 8.9
of this Financing Agreement.

(b) Phone and Electronic Loan Requests. The Companies hereby authorize the Agent
and the Lenders to make Revolving Loans to the Funds Administrator based upon a
telephonic or e-mail request (or, if permitted by the Agent, based upon a
request posted on CIT’s System) made by any officer or other employee of the
Funds Administrator that the Funds Administrator has authorized in writing to
request Revolving Loans hereunder, as reflected by the Agent’s records. Each
telephonic, e-mail or posted request by the Funds Administrator shall be
irrevocable, and the Funds Administrator agrees to confirm any such request for
a Revolving Loan in a writing approved by the Agent and signed by such
authorized officer or employee, within one (1) Business Day of the Agent’s
request for such confirmation. The Agent shall have the right to rely on any
telephonic, e-mail or posted request for a Revolving Loan made by anyone
purporting to be an officer or other employee of the Funds Administrator that
the Funds Administrator has authorized in writing to request Revolving Loans
hereunder, without further investigation.

(c) Advances by the Agent. The Agent, on behalf of the Lenders, shall disburse
all loans and advances to the Funds Administrator and shall handle all
collections of Collateral and repayment of all Obligations. It is understood
that for purposes of advances to the Funds Administrator and for purposes of
this Section 3.1, the Agent will be using the funds of the Agent, and pending
settlement, all interest accruing on such advances shall be payable to the
Agent.

 

 

30

 

--------------------------------------------------------------------------------






(d) Settlement Among Lenders.

(i) Unless the Agent shall have been notified in writing by any Lender prior to
any advance to the Funds Administrator that such Lender will not make the amount
which would constitute its Pro Rata Percentage of the borrowing on such date
available to the Agent, the Agent may assume that such Lender shall make such
amount available to the Agent on a Settlement Date, and in reliance upon such
assumption, the Agent may make available to the Funds Administrator a
corresponding amount. A certificate of the Agent submitted to any Lender with
respect to any amount owing under this subsection shall be conclusive, absent
manifest error. If such Lender’s Pro Rata Percentage of such borrowing is not in
fact made available to the Agent by such Lender on the Settlement Date, the
Agent shall be entitled to recover from the Companies, on demand, such Lender’s
Pro Rata Percentage of such borrowing, together with interest thereon (for the
account of the Agent) at the rate per annum applicable to such borrowing,
without prejudice to any rights which the Agent may have against such Lender
under Section 13.3 hereof. Nothing contained herein shall be deemed to obligate
the Agent to make available to the Companies the full amount of a requested
advance when the Agent has any notice (written or otherwise) that any of the
Lenders will not advance its Pro Rata Percentage thereof.

(ii) On each Settlement Date, the Agent and the Lenders shall each remit to the
other, in immediately available funds, all amounts necessary so as to ensure
that, as of the Settlement Date, the Lenders shall have advanced their
respective Pro Rata Percentages of all outstanding Revolving Loans. Each
Lender’s obligation to make the Revolving Loans referred to in Section 3.1(a)
and to make the settlements pursuant to this Section 3.1(d) shall be absolute
and unconditional and shall not be affected by any circumstance, including
without limitation (v) any set-off, counterclaim, recoupment, defense or other
right which any such Lender or the Companies may have against the Agent, the
other Companies, any other Lender or any other person, (w) the occurrence or
continuance of a Default or an Event of Default, (x) any adverse change in the
condition (financial or otherwise) of the Companies, or any of them, (y) any
breach of this Financing Agreement or any other Loan Document by the Companies,
or any of them, or any other Lender or (z) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

(e) Reaffirmation of Representations and Warranties. Except for the
representations and warranties set forth in Sections 6.8, 6.9 and 7.1, all of
the representations and warranties made by the Companies in this Financing
Agreement shall be deemed to be remade by the Companies each time that the Funds
Administrator requests a Revolving Loan, a Letter of Credit, a Bankers
Acceptance, a Steamship Guarantee or an Airway Release under this Financing
Agreement, and each such request shall also constitute a representation and
warranty by the Companies that, after giving effect to the requested Revolving
Loan, Letter of Credit, a Bankers Acceptance, a Steamship Guarantee or an Airway
Release, no Default or Event of Default shall have occurred and remain
outstanding.

(f) Funds Administrator Appointment. Each Company hereby irrevocably appoints
the Funds Administrator, as the agent for such Company on its behalf, to (i)
request Revolving Loans from CIT, (ii) to give and receive notices under the
Loan Documents and (iii) take all other action which the Funds Administrator or
the Companies are permitted or required to take under this Financing Agreement.

  

 

31

 

--------------------------------------------------------------------------------






3.2. Handling of Proceeds of Collateral; Cash Dominion.

(a) Collection of Accounts and Other Proceeds. The Companies, at their expense,
will enforce and collect payments and other amounts owing on all Accounts in the
ordinary course of the Companies’ business subject to the terms hereof. The
Companies agree to direct their account debtors to send payments on all Accounts
directly to a lockbox associated with a Depository Account, and to include on
all of the Companies’ invoices the address of such a lockbox as the sole address
for remittance of payment. Notwithstanding the foregoing, should any Company
ever receive any payment on an Account or other Proceeds of the sale of
Collateral, including checks, cash, receipts from credit card sales and
receipts, notes or other instruments or property with respect to any Collateral,
such Company agrees to hold such proceeds in trust for the Agent, for the
benefit of the Agent and the Lenders, separate from such Company’s other
property and funds, and to deposit such proceeds directly into a Depository
Account on the Business Day received.

(b) Transfer of Funds from Depository Accounts. Funds remaining on deposit in a
Depository Account shall be transferred to the Agent’s Bank Account on each
Business Day in accordance with the terms and provisions of the applicable
Depository Account Control Agreement, and the Companies agree to take all
actions reasonably required by the Agent or any bank at which a Depository
Account is maintained in order to effectuate the transfer of funds in this
manner. All amounts received from a Depository Account and any other proceeds of
the Collateral deposited into the Agent’s Bank Account will, for purposes of
calculating Net Availability and interest, be credited to the Revolving Loan
Account on the date of deposit in the Agent’s Bank Account. No checks, drafts or
other instruments received by the Agent shall constitute final payment to the
Agent unless and until such instruments have actually been collected.

(c) New Depository Accounts. Each Company agrees not to open any lockbox or new
bank account into which Proceeds of Collateral are to be delivered or deposited
unless concurrently with the opening of such lockbox and/or bank account, the
Agent, such Company and the bank which will maintain such lockbox or at which
such account will be maintained, execute a Depository Account Control Agreement
with respect to such lockbox and/or related bank account. Upon compliance with
the terms set forth above, such lockbox and/or bank account shall constitute a
Depository Account for purposes of this Financing Agreement.

(d) Credit Card Receipts. Each Company agrees to direct all credit card
processors handling proceeds of sale of such Company’s Inventory to transfer all
funds due to such Company pursuant to such arrangement directly to a Depository
Account. Promptly after the establishment of any credit card processing or
depository relationship, the Companies agree to notify the Agent in writing of
the establishment of such relationship and shall cause the credit card processor
to execute and deliver to the Agent an agreement in form and substance
satisfactory to the Agent, pursuant to which the credit card processor agrees to
deposit all sums due to the Companies (or any of them) pursuant to such
arrangement directly to a Depository Account.

  

 

32

 

--------------------------------------------------------------------------------






3.3. Collective Borrowing Arrangement; Revolving Loan Account.

(a) Collective Borrowing Arrangement. The Companies have informed the Agent
that: (i) in order to increase the efficiency and productivity of each Company,
the Funds Administrator has established a centralized cash management system for
the Companies that entails, in part, central disbursement and operating accounts
in which the Funds Administrator provides the working capital needs of each of
the other Companies and manages and timely pays the accounts payable of each of
the other Companies; (ii) the Funds Administrator further enhances the operating
efficiencies of the other Companies by purchasing, or causing to be purchased,
in the Funds Administrator’s name for its account, all or substantially all
materials, supplies, inventory and services required by the other Companies,
resulting in a reduction in operating costs of the other Companies; and (iii)
all of the Companies presently engage in an integrated operation that requires
financing on an integrated basis, and each Company expects to benefit from the
continued successful performance of such integrated operations. Therefore, in
order to best utilize the borrowing powers of the Companies in the most
effective and cost efficient manner and to avoid adverse effects on the
operating efficiencies of each Company and the existing back-office practices of
the Companies, each Company has requested that all Revolving Loans and other
advances be disbursed solely upon the request of the Funds Administrator and to
bank accounts managed solely by the Funds Administrator, it being the intent and
desire of the Companies that the Funds Administrator manage for the benefit of
each Company the expenditure and usage of such funds.

(b) Revolving Loan Account. The Agent shall charge the Revolving Loan Account
for all loans and advances made by the Agent and the Lenders to the Funds
Administrator, or otherwise for any Company’s account, and for all any other
Obligations, including Out-of-Pocket Expenses, when due and payable hereunder.
Subject to the provisions of Section 3.5 below, the Agent will credit the
Revolving Loan Account with all amounts received by the Agent from each
Depository Account or from others for each Company’s account, including, as set
forth above, all amounts received by the Agent in payment of Accounts, and such
amounts will be applied to payment of the Obligations in the order and manner
set forth herein. In no event shall prior recourse to any Account or other
security granted to or by the Companies be a prerequisite to the Agent’s or the
Lenders’ rights to demand payment of any of the Obligations. In addition, the
Companies agree that neither the Agent nor any Lender shall have any obligation
whatsoever to perform in any respect any Company’s contracts or obligations
relating to the Accounts.

3.4. Repayment of Overadvances. If at any time (a) the sum of the outstanding
balance of Revolving Loans and undrawn amount of Letters of Credit, Bankers
Acceptances, Steamship Guarantees and Airway Releases exceed the Revolving Line
of Credit, or (b) an Overadvance exists, the amount of such excess (in the case
of clause (a)) or the amount of the Overadvance (in the case of clause (b))
shall be immediately due and payable unless the Agent (as permitted hereunder)
or the Lenders otherwise agree in writing. Should the Agent or the Lenders for
any reason honor requests for Overadvances, such Overadvances shall be made in
the Agent’s or the Lenders’ sole discretion and subject to any additional terms
the Agent or the Lenders deem necessary. In no event shall any Company withdraw
any Invested Cash if, after giving effect to any such withdrawal, an Overadvance
would exist.

 

 

33

 

--------------------------------------------------------------------------------






3.5. Application of Proceeds of Collateral.

(a) Generally. Unless this Financing Agreement expressly provides otherwise, so
long as no Event of Default shall have occurred and remain outstanding, the
Agent agrees to apply all Proceeds of Due from Factor Receivables and Trade
Accounts Receivable, all Proceeds of all other Collateral, and any other payment
received by the Agent with respect to the Obligations, in such order and manner
as the Agent shall elect in the exercise of its reasonable business judgment.
Any amounts applied to the repayment of the Revolving Loans pursuant to this
Section 3.5(a) (other than the proceeds of Due from Factor Receivables and Trade
Accounts Receivable in the ordinary course of the Companies’ business) shall
result in a reduction of the Supplemental Amount in an amount equal to such
repayment of Revolving Loans.

(b) Application of Proceeds to Chase Bank Rate Loans and LIBOR Loans. So long as
no Event of Default shall have occurred and remain outstanding, the Agent agrees
to apply all Proceeds of Collateral and other payments described in Section
3.5(a) to Chase Bank Rate Loans until there are no Chase Bank Rate Loans
outstanding, and then to LIBOR Loans; provided that in the event the aggregate
outstanding principal amount of Revolving Loans that are LIBOR Loans exceeds Net
Availability or any other applicable limit set forth herein, the Agent may apply
all proceeds of Collateral received by the Agent to the payment of the
Obligations in such manner and in such order as the Agent may elect in the
exercise of its reasonable business judgment. Subject to the terms of the
preceding sentence, so long as no Event of Default shall have occurred and
remain outstanding, if the Agent receives Proceeds of Collateral or other
payments that exceed the outstanding principal amount of Revolving Loans that
are Chase Bank Rate Loans, the Funds Administrator may request, in writing, that
the Agent not apply such excess Proceeds to outstanding Revolving Loans that are
LIBOR Loans, in which case the Agent shall remit such excess to the Funds
Administrator. If as a result of the application of the provisions of this
Section 3.5(b), any Proceeds of Collateral are applied to loans that are LIBOR
Loans, such application shall be treated as a prepayment of such LIBOR Loans and
the Lenders shall be entitled to the costs and fees provided for in Section 8.10
hereof.

(c) Application of Proceeds During an Event of Default. If an Event of Default
shall have occurred and remain outstanding, the Agent agrees to apply all
Proceeds of Collateral and all other payments received by the Agent to the
payment of the Obligations in the manner and order set forth in Section 10.4
hereof. If as a result of the application of the provisions of this Section
3.5(c), any Proceeds or payments are applied to loans that are LIBOR Loans, such
application shall be treated as a prepayment of such LIBOR Loans and the Lenders
shall be entitled to the costs and fees provided for in Section 8.10 hereof.

3.6. Monthly Statement. After the end of each month, the Agent agrees to prepare
and make available to the Companies (by mail, facsimile, e-mail or posting to
CIT’s System, as mutually agreed to by the Funds Administrator and the Agent)
and the Lenders, a statement showing the accounting for the charges, loans,
advances and other transactions occurring among the Agent, the Lenders, the
Funds Administrator and each Company during that month. Absent

 

 

34

 

--------------------------------------------------------------------------------






manifest error, each monthly statement shall be deemed correct and binding upon
each Company, the Funds Administrator and the Lenders, and shall constitute
accounts stated between the Companies and the Funds Administrator on one hand,
and the Lenders and the Agent on the other hand, as the case may be, unless the
Agent receives a written statement of exception from the Companies, the Funds
Administrator or any Lender within thirty (30) days of the date of such monthly
statement.

3.7. Access to CIT’s System. The Agent shall provide to the Funds Administrator
access to CIT’s System during normal business hours, for the purposes of (i)
obtaining information regarding loan balances and Net Availability, and (ii) if
permitted by the Agent, making requests for Revolving Loans and submitting
Borrowing Base Certificates. Such access shall be subject to the following
terms, in addition to all terms set forth on the website for CIT’s System:

(a) The Agent shall provide to the Funds Administrator an initial password for
secured access to CIT’s System. The Funds Administrator shall provide the Agent
with a list of officers and employees that are authorized from time to time to
access CIT’s System, and the Funds Administrator agrees to limit access to the
password and CIT’s System to such authorized officers and employees. After the
initial access, the Funds Administrator shall be solely responsible for (i)
changing and maintaining the integrity of the Funds Administrator’s password and
(ii) any unauthorized use of the Funds Administrator’s password or CIT’s System
by any Company’s officers and employees.

(b) The Companies shall use CIT’s System and the Companies’ information thereon
solely for the purposes permitted above, and shall not access CIT’s System for
the benefit of third parties or provide any information obtained from CIT’s
System to third parties. The Agent makes no representation that loan balance or
Net Availability information is or will be available, accurate, complete,
correct or current at all times. CIT’s System may be inoperable or inaccessible
from time to time, whether for required website maintenance, upgrades to CIT’s
System, or for other reasons, and in any such event the Funds Administrator must
obtain loan balance and Net Availability information, and (if permitted by the
Agent) make requests for Revolving Loans and submit Borrowing Base Certificates
using other available means.

(c) The Companies hereby confirm and agree that CIT’s System consist of
proprietary software, data, tools, scripts, algorithms, business logic, website
designs and interfaces and related intellectual property, information and
documentation. CIT’s System and related intellectual property, information and
documentation are the sole and exclusive property of the Agent, and the
Companies shall have no right, title or interest therein or thereto, except for
the limited right to access CIT’s System for the purposes permitted above. Upon
termination of this Financing Agreement, the Companies agree to cease any use of
CIT’s System.

(d) All agreements, covenants and representations and warranties made by the
Funds Administrator in any Borrowing Base Certificate submitted to the Agent by
means of CIT’s System are incorporated herein by reference and shall be deemed
to be made by each Company.

SECTION 4. [RESERVED]

 

 

35

 

--------------------------------------------------------------------------------






SECTION 5. LETTERS OF CREDIT, BANKERS ACCEPTANCES, STEAMSHIP GUARANTEES AND
AIRWAY RELEASES.

In order to assist the Companies (or any of them) in establishing or opening
Letters of Credit (and Bankers Acceptances, Steamship Guarantees and Airway
Releases relating thereto) with an Issuing Bank, the Companies have requested
that the Lenders (acting through the Agent) join in the applications for such
Letters of Credit (and Bankers Acceptances, Steamship Guarantees and Airway
Releases relating thereto), buy risk participations in, and/or guarantee payment
or performance of, such Letters of Credit and any drafts or Bankers Acceptances,
Steamship Guarantees and Airway Releases thereunder through the issuance of one
or more Letter of Credit Guaranties, thereby lending the Lenders’ credit to the
Companies, and the Agent and the Lenders have agreed to do so based upon their
respective Pro Rata Percentages. These arrangements shall be handled by the
Agent subject to satisfaction of the conditions set forth in Section 2.1 hereof
and the terms and conditions set forth below.

5.1. Assistance and Purpose. Within the Revolving Line of Credit and subject to
sufficient Net Availability, the Lenders (acting through the Agent) shall assist
the Companies in obtaining Letters of Credit (and Bankers Acceptances, Steamship
Guarantees and Airway Releases relating thereto) based upon their respective Pro
Rata Percentages in an aggregate undrawn amount outstanding at any time not to
exceed the Letter of Credit Sub-Line. The term, form and purpose of each Letter
of Credit, Bankers Acceptance, Steamship Guaranty and Airway Release and all
documentation in connection therewith, and any amendments, modifications or
extensions thereof, must be mutually acceptable to the Agent, the Issuing Bank
and the Funds Administrator, provided that the Companies shall not request a
Letter of Credit to support the purchase of domestic Inventory or to secure
present or future indebtedness owed to suppliers of domestic Inventory, except
to the extent consistent with their past business practices. Notwithstanding any
other provision of this Financing Agreement to the contrary, if a Default or an
Event of Default shall have occurred and remain outstanding, (a) the Agent’s and
the Lenders’ assistance in connection with any Letter of Credit, Bankers
Acceptance, Steamship Guarantee or Airway Release shall be in the discretion of
the Required Lenders, and (b) each Company shall be required to furnish cash
collateral in an amount equal to 105% of the aggregate face amount of all
outstanding Letters of Credit, Bankers Acceptances, Steamship Guarantees or
Airway Releases provided to such Company. If a Company is required to provide
cash collateral for any such Letter of Credit, Bankers Acceptance, Steamship
Guaranty or Airway Release pursuant to this Agreement on or prior to the
Termination Date, such Company will pay to the Agent for the ratable benefit of
itself and Lenders cash or cash equivalents acceptable to the Agent (“Cash
Equivalents”) in an amount equal to 105% of the maximum amount then available to
be drawn under each such Letter of Credit, Bankers Acceptance, Steamship
Guarantee and Airway Release outstanding. Such funds or Cash Equivalents shall
be held by the Agent in a cash collateral account for each Company (each, a
“Cash Collateral Account”) maintained by the Agent or at a bank or financial
institution acceptable to the Agent. The Cash Collateral Account shall be in the
name of the relevant Company and shall be pledged to, and subject to the control
of, the Agent, for the benefit of the Agent and the Lenders, in a manner
satisfactory to the Agent, and all monies on deposit in a Cash Collateral
Account shall accrue interest at an annual rate equal to the Chase Bank Rate
minus four percent (4%), which interest shall be added to and constitute a part
of the monies held in such Cash Collateral Account. Each of the Companies hereby
pledges and grants to the Agent, on behalf of itself and the Lenders, a security
interest in all such funds

 

 

36

 

--------------------------------------------------------------------------------






of such Company and Cash Equivalents held in such Company’s Cash Collateral
Account from time to time and all proceeds thereof, as security for the payment
of all amounts due in respect of such Company’s Obligations under Letter of
Credits, Bankers Acceptances, Steamship Guaranties, Airway Releases and other
Obligations of such Company, whether or not then due. This Agreement, including
this Section 5.1, shall constitute a security agreement under applicable law.

5.2. Authority to Charge Revolving Loan Account. The Companies hereby authorize
the Agent, without notice to the Companies, to charge the Revolving Loan Account
as a Revolving Loan in the amount of all indebtedness, liabilities and
obligations of any kind incurred by the Agent or the Lenders under a Letter of
Credit Guaranty, including the charges of an Issuing Bank, as such indebtedness,
liabilities and obligations are charged to or paid by the Agent or the Lenders,
or, if earlier, upon the occurrence of an Event of Default. Any amount charged
to the Revolving Loan Account shall be deemed a Revolving Loan and a Chase Bank
Rate Loan hereunder and shall incur interest at the rate provided in Section 8.1
(or Section 8.2, if applicable) of this Financing Agreement. The Companies
confirm that any charges which the Agent may make to the Revolving Loan Account
as provided herein will be made as an accommodation to the Companies and solely
at the Agent’s discretion.

5.3. Indemnity Relating to Letters of Credit and Bankers Acceptances. Each
Company jointly and severally unconditionally indemnifies the Agent and the
Lenders (and each Lender that is an Issuing Bank), and holds the Agent and the
Lenders (and each Lender that is an Issuing Bank) harmless from any and all
loss, claim or liability incurred by the Agent or the Lenders (and each Lender
that is an Issuing Bank) arising from any transactions or occurrences relating
to Letters of Credit, Bankers Acceptances, Steamship Guarantees and Airway
Releases established or opened for any Company’s account, the Collateral
relating thereto and any drafts or acceptances thereunder, and all Obligations
thereunder, including any such loss, claim or liability arising from any error,
omission, negligence, misconduct or other action taken by an Issuing Bank, other
than for any such loss, claim or liability arising out of the gross negligence
or willful misconduct by the Agent with respect to a Letter of Credit Guaranty.
This indemnity shall survive the termination of this Financing Agreement and the
repayment of the Obligations.

5.4. Compliance of Goods, Documents and Shipments with Agreed Terms. Neither the
Agent nor any Issuing Bank nor any Lender shall be responsible for: (a) the
existence, character, quality, quantity, condition, packing, value or delivery
of the goods purporting to be represented by any documents relating to any
Letter of Credit; (b) any difference or variation in the character, quality,
quantity, condition, packing, value or delivery of the goods from that expressed
in such documents; (c) the validity, sufficiency or genuineness of such
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, insufficient, fraudulent or forged;
(d) the time, place, manner or order in which shipment is made; (e) partial or
incomplete shipment, or failure or omission to ship any or all of the goods
referred to in the Letters of Credit or documents relating thereto; (f) any
deviation from instructions; (g) delay, default, or fraud by the shipper and/or
anyone else in connection with the goods or the shipping thereof; or (h) any
breach of contract between the shipper or vendors and any Company.

 

 

37

 

--------------------------------------------------------------------------------






5.5. Handling of Goods, Documents and Shipments. The Companies agree that any
action taken by the Agent, if taken in good faith, or any action taken by the
Issuing Bank of whatever nature, under or in connection with the Letters of
Credit, the Letter of Credit Guaranties, drafts or acceptances relating to
Letters of Credit, any Steamship Guaranty or Airway Release, or the goods
subject thereto, shall be binding on each Company and shall not result in any
liability whatsoever of the Agent, any Issuing Bank or any Lender to the
Companies. The Agent shall have the full right and authority, on behalf of the
Lenders, to (a) clear and resolve any questions of non-compliance of documents,
(b) give any instructions as to acceptance or rejection of any documents or
goods, (c) execute any and all steamship or airway guaranties (and applications
therefor), indemnities or delivery orders, (d) grant any extensions of the
maturity of, time of payment for, or time of presentation of, any drafts,
acceptances, or documents, and (e) agree to any amendments, renewals,
extensions, modifications, changes or cancellations of any of the terms or
conditions of any of the applications, the Letters of Credit, the Letter of
Credit Guaranties or drafts or acceptances relating to Letters of Credit. An
Issuing Bank shall be entitled to comply with and honor any and all such
documents or instruments executed by or received solely from the Agent, without
any notice to or any consent from the Companies or the Funds Administrator.
Notwithstanding any prior course of conduct or dealing with respect to the
foregoing (including amendments to and non-compliance with any documents, and/or
the Companies’ or the Funds Administrator’s instructions with respect thereto),
the Agent may exercise its rights under this Section 5.5 in its sole but
reasonable business judgment. In addition, each Company and the Funds
Administrator agree not to: (a) at any time, (i) execute any application for
steamship or airway guaranties, indemnities or delivery orders, (ii) grant any
extensions of the maturity of, time of payment for, or time of presentation of,
any drafts, acceptances or documents, or (iii) agree to any amendments,
renewals, extensions, modifications, changes or cancellations of any of the
terms or conditions of any of the applications, Letters of Credit, drafts or
acceptances; and (b) if an Event of Default shall have occurred and remain
outstanding, (i) clear and resolve any questions of non-compliance of documents
or (ii) give any instructions as to acceptances or rejection of any documents or
goods.

5.6. Compliance with Laws; Payment of Levies and Taxes. The Companies agree that
(a) all necessary import and export licenses and certificates necessary for the
import or handling of the Collateral will be promptly procured, (b) all foreign
and domestic governmental laws and regulations in regard to the shipment and
importation of the Collateral or the financing thereof will be promptly and
fully complied with, and (c) any certificate in that regard that the Agent may
at any time request will be promptly furnished to the Agent. In connection
herewith, the Companies represent and warrant to the Agent, the Lenders and each
Issuing Bank that all shipments made under any Letter of Credit are and will be
in compliance with the laws and regulations of the countries in which the
shipments originate and terminate, and are not prohibited by any such laws and
regulations. The Companies assume all risk, liability and responsibility for,
and agree to pay and discharge, all present and future local, state, federal or
foreign Taxes, duties, or levies pertaining to the importation and delivery of
the Collateral. Any embargo, restriction, law, custom or regulation of any
country, state, city, or other political subdivision, where the Collateral is or
may be located, or wherein payments are to be made, or wherein drafts may be
drawn, negotiated, accepted, or paid, shall be solely the Companies’ risk,
liability and responsibility.

 

 

38

 

--------------------------------------------------------------------------------






5.7. Subrogation Rights. Upon any payments made to an Issuing Bank under a
Letter of Credit Guaranty, the Agent, for the benefit of the Agent and the
Lenders, shall acquire by subrogation, any rights, remedies, duties or
obligations granted to or undertaken by the Companies, or any of them, to the
Issuing Bank in any application for Letter of Credit, any standing agreement
relating to Letters of Credit or otherwise, all of which shall be deemed to have
been granted to the Agent, for the benefit of the Agent and the Lenders, and
apply in all respects to the Agent and shall be in addition to any rights,
remedies, duties or obligations contained herein.

5.8. Risk Participation. To the extent that any applicable law, rule or
regulation prohibits any Lenders from issuing a guaranty of any Letter of
Credit, Bankers Acceptance, Steamship Guarantee and/or Airway Release, each such
Lender with a Commitment shall instead, and does hereby, irrevocably purchase a
risk participation in each such Letter of Credit, Bankers Acceptance, Steamship
Guarantee and/or Airway Release and agrees to pay to Agent for the benefit of
the Lender and/or each Issuing Bank (on Agent’s demand) its Pro Rata Percentage
of all payments made with respect to each such Letter of Credit, Bankers
Acceptance, Steamship Guarantee and/or Airway Release.

SECTION 6. COLLATERAL

6.1. Grant of Security Interest.

(a) Grant of Security Interest. As security for the prompt payment in full of
all Obligations, each of the Original Companies hereby ratifies, confirms and
acknowledges its prior grant of a security interest to the Agent and the
Lenders, and each of the Original Companies and each other Company hereby
further pledges and grants to the Agent, for the benefit of the Agent and the
Lenders, a continuing general lien upon, and security interest in, all of the
Collateral in which such Company has rights.

(b) Extent of Security Interests. The security interests granted hereunder shall
extend and attach to:

(i) all Collateral which is presently in existence or hereafter acquired and
which is owned by any Company or in which any Company has any interest, whether
held by such Company or by others for the such Company’s account, and wherever
located, and, if any Collateral is Equipment, whether such Company’s interest in
such Equipment is as owner, lessee or conditional vendee;

(ii) all Equipment whether the same constitutes personal property or fixtures,
including, but without limiting the generality of the foregoing, all dies, jigs,
tools, benches, molds, tables, accretions, component parts thereof and additions
thereto, as well as all accessories, motors, engines and auxiliary parts used in
connection with, or attached to, the Equipment; and

(iii) all Inventory and any portion thereof which may be returned, rejected,
reclaimed or repossessed by either the Agent or the Companies from the
Companies’ customers, as well as to all supplies, goods, incidentals, packaging
materials, labels and any other items which contribute to the finished goods or
products manufactured or processed by the Companies, or to the sale, promotion
or shipment thereof.

 

 

39

 

--------------------------------------------------------------------------------






6.2. Limited License. Regardless of whether the Agent’s security interests in
any of the General Intangibles has attached or is perfected, each Company hereby
irrevocably grants to the Agent, for the benefit of the Agent and the Lenders, a
royalty-free, non-exclusive license to use such Company’s Trademarks,
Copyrights, Patents and other proprietary and intellectual property rights, in
connection with the (i) advertisement for sale, and the sale or other
disposition of, any finished goods Inventory by the Agent in accordance with the
provisions of this Financing Agreement, and (ii) the manufacture, assembly,
completion and preparation for sale of any unfinished Inventory by the Agent in
accordance with the provisions of this Financing Agreement.

6.3. Representations, Covenants and Agreements Regarding Collateral Generally.

(a) Representations and Warranties. The Companies represent and warrant to the
Agent and the Lenders that except for the Permitted Encumbrances, (i) this
Financing Agreement creates a valid, perfected, first priority and exclusive
security interest in all personal property of the Companies as to which
perfection may be achieved by filing, (ii) the Agent’s security interests in the
Collateral constitute, and will at all times constitute, first priority and
exclusive liens on the Collateral, and (iii) each Company is, or will be at the
time additional Collateral is acquired by such Company, the absolute owner of
such additional Collateral with full right to pledge, sell, transfer and create
a security interest therein, free and clear of any and all claims or liens other
than Permitted Encumbrances.

(b) Covenants. The Companies, at their expense, agree to forever warrant and
defend the Collateral from any and all claims and demands of any other person,
other than holders of Permitted Encumbrances.

6.4. Representations Regarding Accounts and Inventory. The Companies represent
and warrant to the Agent and the Lenders that:

(a) each Trade Account Receivable is based on an actual and bona fide sale and
delivery of Inventory or rendition of services to customers, made by the
Companies in the ordinary course of their business;

(b) the Inventory being sold and the Trade Accounts Receivable created by such
sales are the exclusive property of the Companies and are not subject to any
lien, encumbrance, security interest or financing statement whatsoever, other
than Permitted Encumbrances;

(c) the invoices evidencing such Trade Accounts Receivable are in the name of
the Companies;

(d) the customers of the Companies have accepted the Inventory or services, and
owe and are obligated to pay the full amounts stated in the invoices according
to their terms, without dispute, offset, defense, counterclaim or contra, except
in each case for disputes and other matters arising in the ordinary course of
business of which the Companies have notified the Agent pursuant to Section
7.2(g) hereof;

 

 

40

 

--------------------------------------------------------------------------------






(e) the Companies Inventory, except as written down or reserved against in
accordance with generally accepted accounting principles and the Companies’
customary practices, is marketable in the ordinary course of the Companies’
businesses, and no Inventory has been produced in violation of the Fair Labor
Standards Act (29 U.S.C. §201 et seq.), as amended; and

(f) neither any Eligible Inventory nor any Eligible Accounts Receivable are
subject to any consignment arrangement.

6.5. Covenants and Agreements Regarding Accounts and Inventory.

(a) Each Company confirms to the Agent and the Lenders that all Taxes and fees
relating to such Company’s business, such Company’s sales, and the Accounts or
Inventory relating thereto, are such Company’s sole responsibility, and that
same will be paid by such Company when due, subject to Section 7.2(d) hereof,
and that none of said Taxes or fees represents a lien on or claim against the
Accounts, other than a Permitted Tax Lien.

(b) [Intentionally Omitted].

(c) Each Company agrees to maintain such books and records regarding Accounts
and Inventory as the Agent reasonably may require and agrees that the books and
records of such Company will reflect the Agent’s interest in the Accounts and
Inventory. In support of the continuing assignment and security interest of the
Agent in the Accounts and Inventory, the Companies agree to deliver to the Agent
all of the schedules, reports and other information described in Section 7.2(g)
of this Financing Agreement. The Companies’ failure to maintain their books in
the manner provided herein or to deliver to the Agent any of the foregoing
information shall in no way affect, diminish, modify or otherwise limit the
security interests granted to the Agent in the Accounts and Inventory.

(d) Each Company agrees to issue credit memoranda promptly after accepting
returns or granting allowances, and to deliver to the Agent copies of such
credit memoranda as and when required to do so under Section 7.2(g) hereof.

(e) Each Company agrees to safeguard, protect and hold all Inventory for the
account of the Agent, on behalf of the Lenders, and to make no sale or other
disposition thereof except in the ordinary course of such Company’s business, on
open account and on commercially reasonable terms consistent with such Company’s
past practices. Notwithstanding the ordinary course of any Company’s business or
any Company’s past practices, each Company agrees not to retain any lien on or
security interest in any Inventory sold. As to any sale or other disposition of
Inventory, the Agent shall have all of the rights of an unpaid seller, including
stoppage in transit, replevin, rescission and reclamation. Each Company agrees
to handle all Proceeds of sales of Inventory in accordance with the provisions
of Section 3.2 hereof.

(f) Each Company agrees that no Inventory acquired on a consigned basis, nor
Inventory sold on a consigned basis, shall be includable in the Borrowing Base.

 

 

41

 

--------------------------------------------------------------------------------






6.6. Covenants and Agreements Regarding Equipment.

(a) Maintenance of Equipment. Each Company agrees to (i) maintain the Equipment
in as good and substantial repair and condition as the Equipment owned by such
Company is now maintained (or at the time that the Agent’s security interest may
attach to such Equipment), reasonable wear and tear excepted, (ii) make any and
all repairs and replacements when and where necessary, and (iii) safeguard,
protect and hold all Equipment owned by such Company in accordance with the
terms hereof and subject to the Agent’s security interest. The Equipment will
only be used by the Companies in the operation of their respective businesses
and will not be sold or held for sale or lease, except as expressly provided in
Section 6.6(b) below.

(b) Sales of Equipment. The Companies may sell Equipment from time to time,
provided that in each such instance: (i) no Event of Default shall have occurred
and remain outstanding at the time of such sale; (ii) the aggregate book value
of the Equipment subject to sale, taken together with any other assets sold
during the term of this Agreement under the proviso contained in Section 7.4(c)
hereof, does not exceed $25,000,000 in the aggregate; and (iii) all net proceeds
of such sales are either (x) promptly delivered by the Companies to the Agent by
deposit to the Depository Account, for application first against the then
outstanding Revolving Loans and second against any other Obligations in such
manner and in such order as the Required Lenders may elect in the exercise of
their reasonable business judgment), or (y) within 90 days of such sale, used to
purchase replacement Equipment that the Companies determine in their reasonable
business judgment to have a value at least equal to the Equipment sold. Upon the
sale, transfer, lease or other disposition of Equipment, the Agent’s security
interest in the Equipment shall, without break in continuity and without further
formality or act, continue in, and attach to, all Proceeds. Such Proceeds shall
not be commingled with the Companies’ other property, but shall be segregated
and held by the Companies in trust for the Agent as the Agent’s property, for
the benefit of the Agent and the Lenders. As to any such sale, transfer, lease
or other disposition, the Agent shall have all of the rights of an unpaid
seller, including stoppage in transit, replevin, rescission and reclamation.

6.7. General Intangibles. Each Company represents and warrants to the Agent and
the Lenders that the Companies, together with Parent and each Subsidiary of
Parent, possess all General Intangibles necessary to conduct the business of
Parent and its Subsidiaries as presently conducted and/or as conducted from time
to time. Each Company agrees to maintain such Company’s rights in, and the value
of, all such General Intangibles, and to pay when due all payments required to
maintain in effect any licensed rights. The Companies shall provide the Agent
with adequate notice of the acquisition of rights with respect to any additional
Patents, Trademarks and Copyrights so that the Agent may, for the benefit of the
Agent and the Lenders and to the extent permitted under the documentation
granting such rights or applicable law, perfect the Agent’s security interest in
such rights in a timely manner.

6.8. Commercial Tort Claims. Each Company represents and warrants to the Agent
and the Lenders that as of the date hereof, such Company holds no interest in
any commercial tort claim. If any Company at any time holds or acquires a
commercial tort claim, such Company agrees to promptly notify the Agent in
writing of the details thereof, and in such writing such Company shall grant to
the Agent, for the benefit of the Agent and the Lenders, a security interest in
such commercial tort claim and in the Proceeds thereof, all upon the terms of
this Financing Agreement.

 

 

42

 

--------------------------------------------------------------------------------






6.9. Letter of Credit Rights. Each Company represents and warrants to the Agent
and the Lenders that as of the date hereof, such Company is not the beneficiary
of any letter of credit. If any Company becomes a beneficiary under any letter
of credit, such Company agrees to promptly notify the Agent, and upon request by
the Agent, such Company agrees to either (a) cause the issuer of such letter of
credit to consent to the assignment of the proceeds of such letter of credit to
the Agent, for the benefit of the Agent and the Lenders, pursuant to an
agreement in form and substance satisfactory to the Agent, or (b) cause the
issuer of such letter of credit to name the Agent, for the benefit of the Agent
and the Lenders, as the transferee beneficiary of such letter of credit.

6.10. Intentionally Omitted.

6.11. Reference to Other Loan Documents. Reference is hereby made to the other
Loan Documents for additional representations, covenants and other agreements of
the Companies regarding the Collateral covered by such Loan Documents. To the
extent any of the Loan Documents is not otherwise amended and/or amended and
restated on the Closing Date, each of the Companies party thereto hereby
ratifies, confirms and acknowledges each of representations, covenants and other
agreements of the Companies regarding the Collateral covered by such Loan
Documents as of the Closing Date.

6.12. Credit Balances; Additional Collateral.

(a) The rights and security interests granted to the Agent and the Lenders
hereunder shall continue in full force and effect, notwithstanding the
termination of this Financing Agreement or the fact that the Revolving Loan
Account may from time to time be temporarily in a credit position, until the
termination of this Financing Agreement and the full and final payment and
satisfaction of the Obligations. Any reserves or balances to the credit of the
Companies (in the Revolving Loan Account or otherwise), and any other property
or assets of the Companies (or any of them) in the possession of the Agent or
any Lender, may be held by the Agent or such Lender as Other Collateral, and
applied in whole or partial satisfaction of such Obligations when due, subject
to the terms of this Financing Agreement. The liens and security interests
granted to the Agent, for the benefit of the Agent and the Lenders, herein and
any other lien or security interest which the Agent or the Lenders may have in
any other assets of the Companies secure payment and performance of all present
and future Obligations.

(b) Notwithstanding the Agent’s security interests in the Collateral, to the
extent that the Obligations are now or hereafter secured by any assets or
property other than the Collateral, or by the guaranty, endorsement, assets or
property of any other person, the Agent shall have the right in its sole
discretion to determine which rights, security, liens, security interests or
remedies the Agent shall at any time pursue, foreclose upon, relinquish,
subordinate, modify or take any other action with respect to, without in any way
modifying or affecting any of such rights, security, liens, security interests
or remedies, or any of the Agent’s or the Lenders’ rights under this Financing
Agreement.

 

 

43

 

--------------------------------------------------------------------------------






SECTION 7. REPRESENTATIONS, WARRANTIES AND COVENANTS

7.1. Initial Disclosure Representations and Warranties. The Companies represent
and warrant to the Agent and the Lenders that:

(a) Financial Condition. (i) The amount of each Company’s assets, at fair
valuation, exceeds the book value of such Company’s liabilities, (ii) each
Company is generally able to pay its debts as they become due and payable, and
(iii) each Company does not have unreasonably small capital to carry on its
business as currently conducted absent extraordinary and unforeseen
circumstances. All financial statements of the Companies previously furnished to
the Agent present fairly, in all material respects, the financial condition of
the Companies as of the date of such financial statements.

(b) Organization Matters; Collateral Locations. Each of the Companies is a duly
and validly existing corporation or limited liability company in good standing
under the laws of the jurisdiction of its organization and is qualified in all
states where the failure to so qualify would have an adverse effect on its
business or its ability to enforce collection of Accounts due from customers
residing in that state. Schedule 7.1(b) attached hereto correctly and completely
sets forth (w) each Companies’ exact name, as currently reflected by the records
of each Companies’ State of incorporation or formation, (x) each Companies’
State of incorporation or formation, (y) each Companies’ federal employer
identification number and State organization identification number (if any), and
(z) the address of each Companies’ chief executive office and all locations of
Collateral.

(c) Power and Authority; Conflicts; Enforceability.

(i) Each Company has full power and authority to execute and deliver this
Financing Agreement and the other Loan Documents to which such Company is a
party, and to perform all of such Company’s obligations thereunder.

(ii) The execution and delivery by each of this Financing Agreement and the
other Loan Documents to which such Company is a party, and the performance of
such Company’s obligations hereunder and thereunder, have been duly authorized
by all necessary corporate or other relevant action, and do not (w) require any
consent or approval of any director, shareholder, partner or member of such
Company that has not been obtained, (x) violate any term, provision or covenant
contained in the organizational documents of such Company (such as the
certificate or articles of incorporation, certificate of origin, partnership
agreement, by-laws or operating agreement), (y) violate, or cause such Company
to be in default under, any law, rule, regulation, order, judgment or award
applicable to such Company or its assets, or (z) violate any term, provision,
covenant or representation contained in, or constitute a default under, or
result in the creation of any lien under, any loan agreement, lease, indenture,
mortgage, deed of trust, note, security agreement or pledge agreement to which
such Company a signatory or by which such Company or such Company’s assets are
bound or affected.

(iii) This Financing Agreement and the other Loan Documents to which the
Companies (or any of them) are parties constitute legal valid and binding
obligations of the Companies, enforceable in accordance with their respective
terms, subject to applicable

 

 

44

 

--------------------------------------------------------------------------------






bankruptcy, insolvency, moratorium, fraudulent transfer and other laws affecting
creditors’ rights generally, and subject to general principles of equity,
regardless of whether considered in a proceeding at law or in equity.

(d) Schedules. Each of the Schedules attached to this Financing Agreement set
forth a true, correct and complete description of the matter or matters covered
thereby.

(e) Compliance with Laws. Each Company and such Company’s properties are in
compliance with all federal, state and local acts, rules and regulations, and
all orders of any federal, state or local legislative, administrative or
judicial body or official, except to the extent the failure to so comply would
not have a Material Adverse Effect. Each Company has obtained and maintains all
permits, approvals, authorizations and licenses necessary to conduct its
business as presently conducted, except to the extent the failure to have such
permits, approvals, authorizations or licenses would not have a Material Adverse
Effect.

(f) Environmental Matters. Except as set forth on Schedule 7.1(f):

(i) None of the operations of any Company are the subject of any federal, state
or local investigation to determine whether any remedial action is needed to
address the presence or disposal of any environmental pollution, hazardous
material or environmental clean-up of the Real Estate or such Company’s leased
real property. No enforcement proceeding, complaint, summons, citation, notice,
order, claim, litigation, investigation, letter or other communication from a
federal, state or local authority has been filed against or delivered to any
Company, regarding or involving any release of any environmental pollution or
hazardous material on any real property now or previously owned or operated by
such Company.

(ii) Except as would not have a Material Adverse Effect, no Company has any
known contingent liability with respect to any release of any environmental
pollution or hazardous material on any real property now or previously owned or
operated by such Company.

(iii) Each Company is in compliance with all environmental statutes, acts,
rules, regulations and orders applicable to the operation of such Company’s
business, except to the extent that the failure to so comply would not have a
Material Adverse Effect.

(g) Pending Litigation. Except as previously disclosed by the Companies to the
Agent in writing, there exist no actions, suits or proceedings of any kind by or
against any Company pending in any court or before any arbitrator or
governmental body, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

(h) Acquisition. G-III Inc. has consummated its acquisition of all of the issued
and outstanding stock of AM Apparel Holdings, Inc., and its direct and indirect
Subsidiaries, AMC, A&S, Ash Retail of Easthampton, Inc. and ASH Retail Corp.,
upon the terms set forth in the acquisition agreement therefor, and has
delivered to the Agent (or its counsel) a fully executed copy of the acquisition
agreement and related documents with respect to such acquisition, all of which
remain in full force and effect, and no event of default has occurred
thereunder. The rights of G-III under such acquisition agreement has been
collaterally assigned to the Agent pursuant to Collateral Assignment dated as of
February 11, 2008, which such Collateral Assignment remains in full force and
effect.

 

 

45

 

--------------------------------------------------------------------------------






(i) Taxes. Except as disclosed on Schedule 7.1(i), each Company and its
Subsidiaries has (in the case of the Companies or Subsidiaries acquired by G-III
Inc., since the date of acquisition) timely filed or caused to be filed all
federal, provincial, territorial and other material Tax returns and reports
required to have been filed by it and has paid or caused to be paid all Taxes
required to have been paid by it, except (x) Taxes that are being contested in
good faith by appropriate proceedings and for which such Company or Subsidiary
has set aside on its books adequate reserves in accordance with GAAP and (y)
Taxes the non-payment of which, in the aggregate, is not reasonably expected to
have a Material Adverse Effect. Except as disclosed on Schedule 7.1(i), no
material Tax liens are currently in effect with respect to the assets of any of
the Companies or their respective Subsidiaries, and no material claims asserted
in writing with respect to any such Taxes are currently pending or unresolved.

(j) ERISA and Benefit Plans. No event described in Section 10.1(g) has occurred
or is reasonably expected to occur. Except as disclosed on Schedule 7.1(j), the
present value of all accumulated benefit obligations under each “plan” (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by an amount that could reasonably be expected
to result in a Material Adverse Effect the fair market value of the assets of
such “plan”, and the present value of all accumulated benefit obligations of all
underfunded “plans” (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$100,000 the fair market value of the assets of all such underfunded “plans”. No
pension, retirement, superannuation or similar policy or arrangement is
sponsored, maintained or contributed to by any Company in a jurisdiction other
than the United States of America. Except as required by applicable law, or
which could not reasonably be expected to give rise to a Material Adverse
Effect, none of the Companies nor any Subsidiary thereof maintains, sponsors or
contributes to any plan, policy or arrangement that provides medical benefits to
retirees or their beneficiaries.

(k) Labor Matters. As of the Closing Date (a) except as set forth on Schedule
7.1(k), there is no collective bargaining agreement or other material labor
contract covering employees of any Company or any of its Subsidiaries, (b) no
union or other labor organization is seeking to organize, or to be recognized
as, a collective bargaining unit of employees of any Company or any of its
Subsidiaries or for any similar purpose, and (c) there is no pending or (to the
best of the Companies’ knowledge) threatened, strike, work stoppage, material
unfair labor practice claim, or other material labor dispute against or
affecting any Company or any of its Subsidiaries or employees.

7.2. Affirmative Covenants. Until the termination of this Financing Agreement
and the full and final payment and satisfaction of the Obligations:

(a) Maintenance of Financial Records; Inspections. Each Company agrees to
maintain books and records pertaining to such Company’s financial matters in
such detail, form and scope as the Agent reasonably may require. Each Company
agrees that the Agent, and/or any agent designated by the Agent, may enter upon
any Company’s premises at any time during normal business hours, and from time
to time, in order to (i) examine and inspect the books and records of any
Company, and make copies thereof and take extracts therefrom, and

 

 

46

 

--------------------------------------------------------------------------------






(ii) verify, inspect and perform physical counts and other valuations of the
Collateral and any and all records pertaining thereto. The Companies irrevocably
authorize all accountants and third parties to disclose and deliver directly to
the Agent and the Lenders, at the Companies’ expense, all financial statements
and information, books, records, work papers and management reports generated by
them or in their possession regarding the Companies or the Collateral. All
costs, fees and expenses incurred by the Agent in connection with such
examinations, inspections, physical counts and other valuations shall constitute
Out-of-Pocket Expenses for purposes of this Financing Agreement.

(b) Further Assurances. Each Company agrees to comply with the requirements of
all state and federal laws in order to grant to the Agent, for the benefit of
the Agent and the Lenders, valid and perfected first priority security interests
in the Collateral, subject only to the Permitted Encumbrances. The Agent is
hereby authorized by the Companies to file any financing statements,
continuations and amendments covering the Collateral without the Companies’
signatures in accordance with the provisions of the UCC. The Companies hereby
consent to and ratify the filing of any financing statements covering the
Collateral by the Agent on or prior to the Closing Date. The Companies agree to
do whatever the Agent reasonably may request from time to time, by way of (i)
filing notices of liens, financing statements, amendments, renewals and
continuations thereof, (ii) cooperating with agents and employees of the Agent,
(iii) keeping Collateral records, (iv) transferring proceeds of Collateral to
the Agent’s possession in accordance with the terms hereof and (v) performing
such further acts as the Agent reasonably may require in order to effect the
purposes of this Financing Agreement, including the execution of control
agreements with respect to Depository Accounts and Investment Property.

(c) Insurance and Condemnation.

(i) Required Insurance. The Companies agree to maintain insurance on all Real
Estate, Equipment and Inventory under such policies of insurance, with such
insurance companies, in such reasonable amounts and covering such insurable
risks as are at all times reasonably satisfactory to the Agent (the “Required
Insurance”). All policies covering the Real Estate, Equipment and Inventory are,
subject to the rights of any holder of a Permitted Encumbrance having priority
over the security interests of the Agent, to be made payable solely to the
Agent, for the benefit of the Agent and the Lenders, in case of loss, under a
standard non-contributory “mortgagee”, “secured party” or “lender’s loss
payable” clause or endorsement, and are to contain such other provisions as the
Agent reasonably may require to fully protect the Agent’s interest in the Real
Estate, Inventory and Equipment and to any payments to be made under such
policies. Each loss payable endorsement in favor of the Agent shall provide (x)
for not less than thirty (30) days prior written notice to the Agent of the
exercise of any right of cancellation and (y) that the Agent’s right to payment
under any property insurance policy will not be invalidated by any act or
neglect of, or any breach of warranty or condition by, the Companies (or any of
them) or any other party. If an Event of Default shall have occurred and remain
outstanding, the Agent, subject to the rights of any holder of a Permitted
Encumbrance having priority over the security interests of the Agent, shall have
the sole right, in the name of the Agent or the Companies (or any of them), to
file claims under any insurance policies, to receive, receipt and give
acquittances for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.

 

 

47

 

--------------------------------------------------------------------------------






(ii) The Agent’s Purchase of Insurance. In the event the Companies fail to
provide the Agent with evidence of the Required Insurance in the manner set
forth in Section 7.2(c)(i) above, the Agent may purchase insurance at the
Companies’ expense to protect the interest in the Collateral of the Agent for
the benefit of the Agent and the Lenders. The insurance purchased by the Agent
may, but need not, protect the Companies’ interests in the Collateral, and
therefor such insurance may not pay any claim which the Companies may make or
any claim which is made against the Companies in connection with the Collateral.
The Companies may later request that the Agent cancel any insurance purchased by
the Agent, but only after providing the Agent with satisfactory evidence that
the Companies have the Required Insurance. If the Agent purchases insurance
covering all or any portion of the Collateral, the Companies shall be
responsible for the costs of such insurance, including interest (at the
applicable rate set forth hereunder) and other charges accruing on the purchase
price therefor, until the effective date of the cancellation or the expiration
of the insurance, and the Agent may charge all of such costs, interest and other
charges to the Revolving Loan Account as a Revolving Loan. The costs of the
premiums of any insurance purchased by the Agent may exceed the costs of
insurance which the Companies may be able to purchase on their own. In the event
that the Agent purchases insurance, the Agent will notify the Companies of such
purchase within thirty (30) days after the date of such purchase. If, within
thirty (30) days after the date of receipt of such notice, the Companies provide
the Agent with proof that the Companies had the Required Insurance as of the
date on which the Agent purchased insurance and the Companies have continued at
all times thereafter to have the Required Insurance, then the Agent agrees to
cancel the insurance purchased by the Agent and credit the Revolving Loan
Account for the amount of all costs, interest and other charges associated with
such insurance that the Agent previously charged to the Revolving Loan Account.

(iii) Application of Insurance and Condemnation Proceeds. So long as no Default
or Event of Default shall have occurred and remain outstanding as of the date of
the Agent’s receipt of any Casualty Proceeds:

(w) In the event of any loss or damage to any Inventory by condemnation, fire or
other casualty, the Agent agrees to apply the Casualty Proceeds to repay the
outstanding Revolving Loans.

(x) In the event of any loss or damage to any item of Collateral other than
Inventory by condemnation, fire or other casualty, if the Casualty Proceeds
relating to such condemnation, fire or other casualty are less than or equal to
$100,000, the Agent agrees to apply such Casualty Proceeds to repay the
outstanding Revolving Loans.

(y) In the event of any loss or damage to any item of Equipment by condemnation,
fire or other casualty, if the Casualty Proceeds relating to such condemnation,
fire or other casualty exceed $100,000, the Companies may elect (by delivering
written notice to the Agent within ten (10) Business Days following the Agent’s
receipt of such Casualty Proceeds) to replace or repair such item of Equipment.
If the Companies elect to replace or repair any item of Equipment, the Agent
initially shall apply all such Casualty

 

 

48

 

--------------------------------------------------------------------------------






Proceeds to the outstanding Revolving Loans and will establish an Availability
Reserve in an amount equal to such Casualty Proceeds. The Agent agrees to reduce
this Availability Reserve dollar-for-dollar as and when payments then are due
under the contract(s) for the purchase of replacement Equipment or the repair of
such item of Equipment. Upon the replacement or completion of repair of such
item of Equipment, the Agent will eliminate any remaining Availability Reserve
established hereunder.

(z) In the event of any loss or damage to any Real Estate leased by the
Companies by condemnation, fire or other casualty, the Companies may use the
Casualty Proceeds in the manner required or permitted by the lease agreement
relating thereto. In the event of any loss or damage to any Real Estate owned by
the Companies by condemnation, fire or other casualty, if the Casualty Proceeds
relating to such condemnation, fire or other casualty exceed $100,000, and so
long as the Companies have sufficient business interruption insurance to replace
the lost profits of the facilities affected by the condemnation, fire or other
casualty, the Companies may elect to repair or replace such Real Estate, subject
to the following terms:

(1) If the Companies reasonably determine that the Real Estate may be repaired
to substantially the same condition of the Real Estate prior to the
condemnation, fire or other casualty, the Companies may elect to repair the Real
Estate by delivering written notice to the Agent within thirty (30) days
following the Agent’s receipt of such Casualty Proceeds. The Agent initially
shall apply all such Casualty Proceeds to the outstanding Revolving Loans and
will establish an Availability Reserve in an amount equal to such Casualty
Proceeds. The Companies shall provide the Agent with a repair plan, the
contract(s) for repair and a total budget certified by an independent third
party experienced in construction costing. If such budget indicates that there
are insufficient Casualty Proceeds to cover the full cost of repair of the Real
Estate, the Companies shall fund such deficiency before the Availability Reserve
established hereunder shall be reduced. The Agent agrees to reduce this
Availability Reserve dollar-for-dollar as and when payments are due under the
contract(s) for repair. Upon completion of the repair of the Real Estate (as
determined by the Agent in the exercise of its reasonable business judgment),
the Agent will eliminate any remaining Availability Reserve established
hereunder.

(2) The Companies may elect to replace the Real Estate owned by the Companies
only on terms and conditions satisfactory to the Required Lenders in their sole
discretion.

If a Default or an Event of Default shall have occurred and remain outstanding
as of the date of the Agent’s receipt of any Casualty Proceeds, or if the
Companies do not or cannot elect to use the Casualty Proceeds in the manner set
forth in paragraphs (y) or (z) above, the Agent may, subject to the rights of
any holder of a Permitted Encumbrance having priority over the security
interests of the Agent, apply the Casualty Proceeds to the payment of the
Obligations in such manner and in such order as the Agent may elect in its sole
discretion. Any amounts that are applied to the repayment of the Revolving Loans
under this Section 7.2(c) shall also result in a reduction in the Supplemental
Amount in an amount equal to such repayment of Revolving Loans.

 

 

49

 

--------------------------------------------------------------------------------






(d) Payment of Taxes. The Companies shall pay when due all Taxes lawfully
levied, assessed or imposed upon the Companies or the Collateral (including all
sales taxes collected by the Companies on behalf of the Companies’ customers in
connection with sales of Inventory and all payroll taxes collected by the
Companies on behalf of the Companies’ employees), unless the Companies are
contesting such Taxes in good faith, by appropriate proceedings, and is
maintaining adequate reserves for such Taxes in accordance with GAAP.
Notwithstanding the foregoing, if a lien securing any Taxes is filed in any
public office and such lien is not a Permitted Tax Lien, then the Companies
shall pay all Taxes secured by such lien immediately and remove such lien of
record promptly. Pending the payment of such Taxes and removal of such lien, the
Agent may, at its election and without curing or waiving any Event of Default
which may have occurred as a result thereof, (i) establish an Availability
Reserve in the amount of such Taxes (or such other amount as the Agent shall
deem appropriate in the exercise of its reasonable business judgment) or (ii)
pay such Taxes on behalf of the Companies, and the amount paid by the Agent
shall become an Obligation which is due and payable on demand by the Agent.

(e) Compliance With Laws.

(i) The Companies agree to comply with all federal, state and local acts, rules
and regulations, and all orders of any federal, state or local legislative,
administrative or judicial body or official, if the failure to so comply would
have a Material Adverse Effect, provided that the Companies may contest any
acts, rules, regulations, orders and directions of such bodies or officials in
any reasonable manner which the Agent determines, in the exercise of its
reasonable business judgment, will not materially and adversely effect the
Agent’s or the Lenders’ rights or priorities in the Collateral.

(ii) Without limiting the generality of the foregoing, each Company agrees to
comply with all environmental statutes, acts, rules, regulations or orders, as
presently existing or as adopted or amended in the future, applicable to the
ownership and/or use of such Company’s real property and operation of its
business, if the failure to so comply would have a Material Adverse Effect. No
Company shall be deemed to have breached any provision of this Section 7.2(e) if
(x) the failure to comply with the requirements of this Section 7.2(e) resulted
from good faith error or innocent omission, (y) such Company promptly commences
and diligently pursues a cure of such breach and (z) such failure is cured
within thirty (30) days following the Companies’ receipt of notice from the
Agent of such failure, or if such breach cannot in good faith be cured within
thirty (30) days following the Companies’ receipt of such notice, then such
breach is cured within a reasonable time frame based on the extent and nature of
the breach and the necessary remediation, and in conformity with any applicable
consent order, consensual agreement and applicable law.

(f) Notices Concerning Environmental, Employee Benefit and Pension Matters. The
Companies agree to notify the Agent in writing of:

(i) any expenditure (actual or anticipated) in excess of $100,000 for
environmental clean-up, environmental compliance or environmental testing and
the impact of said expenses on the any Company’s working capital;

 

 

50

 

--------------------------------------------------------------------------------






(ii) any Company’s receipt of notice from any local, state or federal authority
advising the Companies of any environmental liability (real or potential)
arising from such Company’s operations, its premises, its waste disposal
practices, or waste disposal sites used by such Company; and

(iii) any Company’s receipt of notice from any governmental agency or any
sponsor of any “multiemployer plan” (as that term is defined in ERISA) to which
such Company has contributed, relating to any of the events described in Section
10.1(g) hereof.

The Companies agree to provide the Agent promptly with copies of all such
notices and other information pertaining to any matter set forth above if the
Agent so requests.

(g) Collateral Reporting.

(i) The Companies agree to furnish to the Agent:

(1) (x) At all times when Unused Non-Supplemental Availability is not less than
$0, monthly, delivered not more than seven (7) days after the end of each
calendar month and (y) at all times when Unused Non-Supplemental Availability is
less than $0 (determined at any time commencing on any Friday and continuing
through the next Wednesday), on or before the Wednesday of each week as of the
previous Friday (but more frequently upon the Agent’s reasonable request), a
Borrowing Base Certificate certified by the treasurer or chief financial officer
of the Funds Administrator (or any other authorized officer satisfactory to the
Agent), together with such confirmatory schedules of Trade Accounts Receivable
and Inventory (in form and substance satisfactory to the Agent) as the Agent
reasonably may request. The Agent, in its sole discretion, may permit the Funds
Administrator to access CIT’s System for the purpose (in addition to those set
forth in Section 3.7) of completing and submitting Borrowing Base Certificates
when required hereunder. The Agent will promptly provide to each Lender a copy
of the Borrowing Base Certificate received from the Companies.

(2) (a) (x) At all times when Unused Non-Supplemental Availability is not less
than $0, monthly, delivered not more than seven (7) days after the end of each
calendar month and (y) at all times when Unused Non-Supplemental Availability is
less than $0 (determined at any time commencing on any Friday and continuing
through the next Wednesday), on or before the Wednesday of each week as of the
previous Friday:

(i) an Accounts Receivable Aging Report;

(ii) an Available to Sell Report designated in Dollars in the form attached
hereto as Exhibit H;

(iii) an Inventory Analysis Report on LDP Cost vs. LCM Cost in the form attached
hereto as Exhibit I; and

 

 

51

 

--------------------------------------------------------------------------------






(iv) a divisional status report detailing by division: (A) open customer orders
detailed by “this year versus last year” and “TLC/FLC versus warehouse”; and (B)
inventory detailed as to inventory on hand and in transit.

(b) Monthly, delivered not more than 25 days (except as otherwise provided
below) after the end of each calendar month;

(i) all the reports identified in clauses (a)(i) through (a)(iv) above, prepared
on a monthly basis as to the preceding calendar month;

(ii) a key item report (“Key item Report”), as of the last day of the
immediately preceding month with respect to the Companies and each Guarantor in
the form attached hereto as Exhibit J; provided, however, that such statement
may be delivered not more than 30 days after the end of each calendar month;
provided, further, that such statement shall not be required during the months
of February and March;

(iii) a statement with respect to compliance with the financial covenants set
forth in Section 7.3; provided, however, that such statement may be delivered
not more than 30 days after the end of each calendar month;

(iv) a reconciliation between the general ledger and the Accounts Receivable
Aging Report and the month-end Borrowing Base Certificate;

(v) a Gross Margin Report in form satisfactory to the Agent and the Lenders; and

(vi) an accounts payable aging report in the form satisfactory to the Agent;

each of which shall be certified as true and correct by the chief executive
officer, president, chief operating officer or the chief financial officer of
the Companies or the Parent, as the case may be.

(3) Prompt written disclosure of (x) all matters adversely affecting the value,
enforceability or collectibility of the Trade Accounts Receivable of the
Companies, (y) all customer disputes, offsets, defenses, counterclaims, returns,
rejections and all reclaimed or repossessed merchandise or goods, and (z) all
matters adversely effecting the value or marketability of the Inventory, all in
such detail and format as the Agent reasonably may require, provided that to the
extent that any such matter would not have a Material Adverse Effect, the
Companies may disclose such matter to the Agent when the Companies provide the
Agent with the Borrowing Base Certificate described in clause (1) above.

(4) Prior written notice of any change in the location of any Collateral.

 

 

52

 

--------------------------------------------------------------------------------






(5) From time to time, access to the Companies’ computers, electronic media,
software programs (including any electronic records, contracts and signatures)
and such other documentation and information relating to the Trade Accounts
Receivable, Inventory and other Collateral as the Agent reasonably may require.

(ii) The Companies may deliver to the Agent any Borrowing Base Certificate,
collateral report or other material that the Companies are required to deliver
to the Agent under clauses (1) and (2) of Section 7.2(g)(i) by e-mail or other
electronic transmission (an “Electronic Transmission”), subject to the following
terms:

(1) Each Electronic Transmission must be sent by the treasurer or chief
financial officer of the Funds Administrator (or any other authorized officer
satisfactory to the Agent), and must be addressed to the loan officer and the
collateral analyst of the Agent that handle the Companies’ account, as
designated by the Agent from time to time. If any Electronic Transmission is
returned to the sender as undeliverable, the material included in such
Electronic Transmission must be delivered to the intended recipient in the
manner required by Section 12.6 hereof.

(2) Each certificate, collateral report or other material contained in an
Electronic Transmission must be in a “pdf” or other imaging format and, to the
extent that such material must be certified by an officer of the Funds
Administrator under this Section 7.2(g), must contain the signature of the
officer submitting the Electronic Transmission. As provided in Section 12.6, any
signature on a certificate, collateral report or other material contained in an
Electronic Transmission shall constitute a valid signature for purposes hereof.
The Agent may rely upon, and assume the authenticity of, any such signature, and
any material containing such signature shall constitute an “authenticated”
record for purposes of the Uniform Commercial Code and shall satisfy the
requirements of any applicable statute of frauds.

(3) Each Electronic Transmission must contain the name and title of the officer
of Funds Administrator transmitting the Electronic Transmission, and shall
include following text in the body of the Electronic Transmission:

“Pursuant to the Amended and Restated Financing Agreement dated April 3, 2008
among G-III Leather Fashions, Inc., J. Percy for Marvin Richards, Ltd., CK
Outerwear, LLC, A. Marc & Co., Inc. and Andrew & Suzanne Company Inc. (the
“Companies”), the Lenders that are parties thereto and The CIT Group/Commercial
Services, Inc., as Agent for the Lenders (the “Agent”), the undersigned
__________ [title of submitting officer] of the Funds Administrator hereby
delivers to the Agent the Companies’ ____________ [describe submitted reports].
The Funds Administrator, on behalf of the Companies, represents and warrants to
the Agent and the Lenders that the materials included in this Electronic
Transmission are true, correct, and complete in all material respects. The name
of the officer of the Funds Administrator set forth in this e-mail constitutes
the signature of such officer, and this e-mail shall constitute an authenticated
record of the Companies.”

 

 

53

 

--------------------------------------------------------------------------------






(4) The Funds Administrator agrees to maintain in its files the original
versions of all certificates, collateral reports and other materials delivered
to the Agent by means of an Electronic Transmission and agrees to furnish to the
Agent such original versions within five (5) Business Days of the Agent’s
request for such materials, signed and certified (to the extent required
hereunder) by the officer submitting the Electronic Transmission.

(5) Each Company authorizes the Funds Administrator, on behalf of such Company,
to deliver to the Agent all Borrowing Base Certificates, collateral reports and
other material that the Companies are required to deliver to the Agent under
this Section 7.2(g). Each Company hereby authorizes the Agent to regard the
Companies’ printed name or rubber stamp signature on assignment schedules or
invoices as the equivalent of a manual signature by such Company’s authorized
officers or agents. The Companies’ failure to promptly deliver to the Agent any
schedule, report, statement or other information set forth in this Section
7.2(g) shall not affect, diminish, modify or otherwise limit the Agent’s
security interests in the Collateral.

(h) Financial Reporting. The Companies agree to furnish to the Agent and the
Lenders (it being understood that the filing of any of the following by Parent
with the Securities and Exchange Commission shall constitute “furnishing to the
Agent and the Lenders” for all purposes hereunder):

(i) (x) within ninety (90) days after the end of each fiscal year of Parent, a
Consolidated Balance Sheet and a Consolidating Balance Sheet as at the close of
such year, and consolidated and consolidating statements of profit and loss and
cash flow of Parent and its consolidated Subsidiaries for such year, audited by
independent public accountants selected by Parent, together with (x) the
unqualified opinion of the accountants preparing such consolidated financial
statements and (y) if requested by the Agent, such accountants’ management
practice letter, as soon as practicable after such letter is received by Parent;

(ii) (a) within thirty (30) days after the end of each month (excluding the
months of February and March of each fiscal year), (x) a Consolidated Balance
Sheet and a Consolidating Balance Sheet as at the end of such month, (y)
consolidated and consolidating statements of profit and loss of Parent and its
consolidated Subsidiaries for the period commencing on the first day of the
current fiscal year through the end of such month, and consolidated statements
of profit and loss for such month, and (z) comparative statements of profit and
loss of Parent and its consolidated Subsidiaries for the same month and same
fiscal year-to-date period in the prior fiscal year, certified by an authorized
financial or accounting officer of the Funds Administrator (or any other
authorized officer satisfactory to the Agent); and

(b)within forty-five (45) days after the end of each fiscal quarter, (x) a
Consolidated Balance Sheet and a Consolidating Balance Sheet as at the end of
such fiscal quarter, (y) consolidated and consolidating statements of profit and
loss of Parent and its consolidated Subsidiaries for the period commencing on
the first day of the current fiscal year through the end of such fiscal quarter,
and consolidated statements of profit and loss for such

 

 

54

 

--------------------------------------------------------------------------------






fiscal quarter, and (z) comparative statements of profit and loss of Parent and
its consolidated Subsidiaries for the same fiscal quarter and same fiscal
year-to-date period in the prior fiscal year, certified by an authorized
financial or accounting officer of the Funds Administrator (or any other
authorized officer satisfactory to the Agent);

(iii) as and when filed by Parent and/or any of its Subsidiaries, copies of all
(x) financial reports, registration statements and other documents filed by
Parent with the U.S. Securities and Exchange Commission, as and when filed by
Parent, and (ii) annual reports filed pursuant to ERISA in connection with each
benefit plan of each Company subject to ERISA; and

(iv) no later than forty-five (45) days prior to the beginning of each fiscal
year of Parent, monthly projections of Consolidated Balance Sheet of Parent and
its consolidated Subsidiaries, and consolidated statements of profits and loss
of Parent and its consolidated Subsidiaries, as well as monthly projected Net
Availability for the Companies for such fiscal year.

Each financial statement which the Companies are required to submit pursuant to
clauses (i) and (ii) above must be accompanied by a Compliance Certificate
substantially in the form set forth on Exhibit D attached hereto, signed by an
authorized financial or accounting officer of the Funds Administrator (or any
other authorized officer satisfactory to the Agent). The financial statements
which the Companies is required to submit pursuant to clause (ii) (b) above must
also be reviewed by independent public accountants selected by Parent. In
addition, should the Companies modify their accounting principles and procedures
from those in effect on the Closing Date, the Companies agree to prepare and
deliver to the Agent and the Lenders statements of reconciliation in form and
substance reasonably satisfactory to the Agent.

(i)Asset Appraisals. During the existence of an Event of Default, the Companies
agree to reimburse the Agent for the costs and expenses relating to Inventory
appraisals and Equipment appraisals. All appraisals shall be performed by
qualified appraisers selected by the Agent. To the extent that the Companies are
required by this Section 7.2(i) to reimburse the Agent for the Agent’s costs and
expenses relating to appraisals, such costs and expenses shall constitute
Out-of-Pocket Expenses.

(j) Business Qualification. The Companies agree to qualify to do business, and
to remain qualified to do business and in good standing, in each jurisdiction
where the failure to so qualify, or to remain qualified or in good standing,
would have a Material Adverse Effect.

(k) Anti-Money Laundering and Terrorism Regulations. The Companies agree to
comply with all applicable anti-money laundering and terrorism laws, regulations
and executive orders in effect from time to time (including, without limitation,
the USA Patriot Act (Pub. L. No. 107-56)). The Companies also agree to ensure
that no person who owns a controlling interest in or otherwise controls the
Companies (or any of them) is a person designated under Section 1(b), (c) or (d)
of Executive Order No. 13224 (issued September 23, 2001) or any other similar
Executive Order. The Companies acknowledge that the Agent’s and each Lender’s
performance hereunder is subject to compliance with all such laws, regulations

 

 

55

 

--------------------------------------------------------------------------------






and executive orders, and in furtherance of the foregoing, the Companies agree
to provide to the Agent and the Lenders all information about the Companies’
ownership, officers, directors, customers and business structure as the Agent
and the Lenders reasonably may require to comply with, such laws, regulations
and executive orders.

7.3. Financial Covenants. Until termination of this Financing Agreement and the
full and final payment and satisfaction of all Obligations, Parent and its
Subsidiaries shall on a consolidated basis:

(a) Senior Leverage Coverage. Maintain a Senior Leverage Ratio, as at the end of
each fiscal quarter set forth below, on a trailing twelve months basis, of not
greater than the following for the applicable test period:

 

Twelve Months Ending

 

Senior Leverage Ratio

April 30, 2008

 

1.00 to 1.00

July 31, 2008

 

5.00 to 1.00

October 31, 2008

 

6.00 to 1.00

January 31, 2009

 

1.00 to 1.00

April 30, 2009

 

1.00 to 1.00

July 31, 2009

 

5.00 to 1.00

October 31, 2009

 

6.00 to 1.00

January 31, 2010

 

1.00 to 1.00

April 30, 2010

 

1.00 to 1.00

July 31, 2010

 

5.00 to 1.00

October 31, 2010

 

6.00 to 1.00

January 31, 2011

 

1.00 to 1.00

April 30, 2011

 

1.00 to 1.00

(b) Fixed Charge Coverage. Maintain a Fixed Charge Coverage Ratio, as at the end
of each fiscal quarter set forth below, on a trailing twelve months basis, of
not less than the following for the applicable test period:

 

Twelve Months Ending

 

Fixed Charge Coverage Ratio

April 30, 2008

 

1.00 to 1.00

July 31, 2008

 

1.00 to 1.00

October 31, 2008

 

1.20 to 1.00

January 31, 2009

 

1.30 to 1.00

April 30, 2009

 

1.00 to 1.00

July 31, 2009

 

1.00 to 1.00

October 31, 2009

 

1.20 to 1.00

January 31, 2010

 

1.30 to 1.00

April 30, 2010

 

1.00 to 1.00

July 31, 2010

 

1.00 to 1.00

October 31, 2010

 

1.20 to 1.00

January 31, 2011

 

1.30 to 1.00

April 30, 2011

 

1.00 to 1.00

 

 

56

 

--------------------------------------------------------------------------------






(c) Receivables Only Availability. Cause for ninety (90) consecutive days during
each period from November 1 through April 30 during the term hereof, the
Borrowing Base of the Companies minus that portion of the Borrowing Base
determined under clauses (a)(ii), (a)(iii) and (a)(iv) of the definition of
Borrowing Base, to exceed the sum of (i) the principal amount of all outstanding
Revolving Loans, plus (ii) the undrawn amount of all outstanding Letters of
Credit, Bankers Acceptances, Steamship Guarantees and Airway Releases.

7.4. Negative Covenants. Until termination of this Financing Agreement and full
and final payment and satisfaction of all Obligations, each Company agrees not
to, and will cause each Guarantor and each subsidiary of such Company not to:

(a) Liens and Encumbrances. Mortgage, assign, pledge, transfer or otherwise
permit any lien, charge, security interest, encumbrance or judgment (whether as
a result of a purchase money or title retention transaction, or other security
interest, or otherwise) to exist on any of the Collateral or its other assets,
whether now owned or hereafter acquired, except for the Permitted Encumbrances.

(b) Indebtedness. Incur or create any Indebtedness other than the Permitted
Indebtedness.

(c) Sale of Assets. Sell, lease, assign, transfer or otherwise dispose of (i)
Collateral, except as otherwise specifically permitted by this Financing
Agreement, or (ii) all or any substantial part of its assets, if any, which do
not constitute Collateral; provided, however, that, during the term of this
Agreement, the Companies may dispose of assets having an aggregate value not in
excess of $25,000,000 (including any Equipment sold in accordance with Section
6.6(b)), provided, further that the proceeds of such sales are promptly
delivered to the Agent by deposit to the Depository Account, for application
first against the then outstanding Revolving Loans and second against any other
Obligations in such manner and in such order as the Required Lenders may elect
in the exercise of their reasonable business judgment.

(d) Corporate Change. (i) Merge or consolidate with any other entity, (ii) its
name or principal places of business, (iii) change its structure or
organizational form, or reincorporate or reorganize in a new jurisdiction, (iv)
enter into or engage in any operation or activity materially different from that
presently being conducted by such Company, any Guarantor or any Subsidiary of
such Company, as the case may be; provided that any Company, any Guarantor and
any Subsidiary of a Company may change its name or its principal place of
business so long as the Companies provide the Agent with thirty (30) days prior
written notice thereof and the appropriate parties execute and deliver to the
Agent, prior to making such change, all documents and agreements required by the
Agent in order to ensure that the liens and security interests granted to the
Agent, for the benefit of the Agent and the Lenders, hereunder continue in
effect without any break or lapse in perfection.

 

 

57

 

--------------------------------------------------------------------------------






(e) Guaranty Obligations. Other than guaranties described in clause (h) of the
definition of Permitted Indebtedness, assume, guarantee, endorse, or otherwise
become liable upon the obligations of any person, firm, entity or corporation,
except pursuant to this Agreement and the other Loan Documents, and by the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

(f) Dividends and Distributions. Declare or pay any dividend or distribution of
any kind on, or purchase, acquire, redeem or retire, any of its equity interests
(of any class or type whatsoever), whether now or hereafter issued and
outstanding, other than Permitted Distributions.

(g) Investments and Acquisitions. (i) Create any new subsidiary, or (ii) make
any advance or loan to, or any investment in, any firm, entity, person or
corporation other than Permitted Intercompany Loans and Other Permitted
Investments, or (iii) acquire any assets of (other than purchases of Inventory
in the ordinary course of business), or any capital stock or any equity
interests in, any firm, entity or corporation, other than current investments of
such Company, any Guarantor and any subsidiary of such Company, as the case may
be, in existing subsidiaries of such entities; provided, however that the
Companies may consummate a “Permitted Acquisition,” which shall mean any
acquisition of assets, capital stock or other equity interests of any firm,
entity, person or corporation engaged in any retail or wholesale consumer
products business and/or related services business, subject to the following
conditions:

(I) the aggregate consideration in respect of all acquisitions contemplated by
this clause (g) shall not exceed, during the term of this Agreement, (x) the sum
of (A) $25,000,000 in cash (whether payable on or prior to the closing thereof
or at any time thereafter through and including the Termination Date, but
excluding any contingent “earn out” payments relating to such Permitted
Acquisition; provided, however, that no more than $5,000,000 of such amount
shall be available for acquisitions that are not in the same line of business as
the Companies on the Closing Date or a complementary line of business) minus (B)
the aggregate amount of any Permitted Distributions distributed during the term
of this Agreement (reduced, but not below zero, by the net proceeds of any
public offering received by the Companies subsequent to the Original Closing
Date, plus (y) an amount equal to any consideration payable in the form of
additional capital stock of Parent issued to the applicable seller in connection
with such acquisition;

(II) the relevant Company shall give the Agent and the Lenders not less than one
(1) Business Day prior written notice of its intention to make a Permitted
Acquisition, such notice (A) to include the proposed amounts, date and form of
the proposed Permitted Acquisition, a reasonable description of the assets or
stock to be acquired and the location of the relevant assets and (B) to be
accompanied by a certificate executed by the chief executive officer, president,
chief operating officer or chief financial officer of the relevant Company to
the

 

 

58

 

--------------------------------------------------------------------------------






effect that: (1) as of the effective date of the Permitted Acquisition, no
Default or Event of Default under this Agreement shall exist or would exist
after giving effect to the action intended to be taken by the relevant Company
as described in such certificate, including, without limitation, that the
covenants set forth in Section 7.3 would not be breached after giving effect to
such action, together with a calculation in reasonable detail, and in form and
substance satisfactory to the Agent and the Lenders, of such compliance, and (2)
the representations and warranties contained in this Agreement are true and
correct with the same effect as though such representations and warranties were
made on the date of such Permitted Acquisition, except for changes in the
ordinary course of business none of which, either singly or in the aggregate,
have had a material adverse effect on the business, operations or financial
conditions of the relevant Company;

(III) concurrently with the making of a Permitted Acquisition, the relevant
Company shall, as additional collateral security for the Obligations, grant to
the Agent, for the ratable benefit of the Agent and the Lenders, prior liens on
and security interests in all of its right, title and interest in and to any of
the acquired stock and assets, by the execution and delivery to the Agent of
such agreements, instruments and documents as shall be satisfactory in form and
substance to the Agent; and

(IV) the Companies shall not make any acquisition at any time during which an
Event of Default shall exist and be continuing or would exist after giving
effect to such acquisition.

The parties hereto acknowledge and agree that the Agent may impose limitations
upon the inclusion in the Borrowing Base of any assets acquired in a Permitted
Acquisition.

(h) Related Party Transactions. Enter into any transaction, including, without
limitation, any purchase, sale, lease, loan or exchange of property, with any
shareholder, officer, director, parent (direct or indirect), subsidiary (direct
or indirect) or other person or entity otherwise affiliated with the Companies,
any Guarantor or any subsidiary of a Company, unless (i) such transaction
otherwise complies with the provisions of this Financing Agreement, (ii) such
transaction is for the sale of goods or services rendered in the ordinary course
of business and pursuant to the reasonable requirements of the Companies, any
Guarantor or any subsidiary of a Company, as the case may be, and upon standard
terms and conditions and fair and reasonable terms, no less favorable to such
entity than such entity could obtain in a comparable arms length transaction
with an unrelated third party, and (iii) no Event of Default shall have occurred
and remain outstanding at the time such transaction occurs, or would occur after
giving effect to such transaction; provided, however, that if no Event of
Default shall have occurred which shall remain outstanding at the time such
transaction occurs, or would occur after giving effect to such transaction, the
Companies may make up to $5,000,000 in the aggregate during the term of this
Agreement with respect to payments otherwise prohibited or restricted by this
Section 7.4(h).

 

 

59

 

--------------------------------------------------------------------------------






(i) Restricted Payments. Pay management, consulting or other similar fees to
shareholders, directors, the parent (direct or indirect), subsidiaries (direct
or indirect) or other persons or entities otherwise affiliated with the
Companies, any Guarantor or any subsidiary of a Company, other than director and
committee fees to non-employee directors and salaries, bonuses and other
compensation paid to any full-time executive employee in respect of such
full-time employment; provided, however, that if no Event of Default shall have
occurred which shall remain outstanding at the time such transaction occurs, or
would occur after giving effect to such transaction, the Companies may make up
to $5,000,000 in the aggregate during the term of this Agreement with respect to
payments otherwise prohibited or restricted by this Section 7.4(i).

(j) Subordinated Debt. Make any prepayment of any Subordinated Debt or any
payment of Subordinated Debt, whether of interest, premium or principal if (a)
after giving effect to such payment any Event of Default shall have occurred
which is then continuing or (b) if the making of such payment is in violation of
the terms of any applicable subordination agreement or any subordination
provision contained in any agreement applicable thereto.

(k) Prohibited Uses of Proceeds. Use the proceeds of any Revolving Loan made
under this Financing Agreement, directly or indirectly, in violation of any
applicable law or regulation, including without limitation Regulations T, U or X
of the Board of Governors of the Federal Reserve System as from time to time in
effect (and any successor regulation or official interpretation of such Board),
or to purchase or carry any “margin stock,” as defined in Regulations U and X,
or any “margin security,” “marginable OTC stock” or “foreign margin stock”
within the meaning of Regulation T, U or X.

(l) Retail Stores. Open any additional retail stores during the period from the
date hereof through the Termination Date; provided however, that the Companies
may open full time stores so long as not more than twenty-five (25) such stores
are open at any time.

(m) Fiscal Year. Change the fiscal year of Parent or any of its Subsidiaries.

7.5. Licensor Consent Letters. To the extent not received by the Agent prior to
the Closing Date, the Companies shall cause to be delivered to the Agent,
reasonably promptly after any request therefor by the Agent, licensor consent
letters from each licensor listed on Schedule 7.5, each in substantially the
form of Exhibit 7.5 hereof, with such modifications as such licensors shall
request to the extent such modifications are acceptable to the Agent. The
foregoing shall not affect the Agent’s rights under the definition of Eligible
Inventory or under Section 7.4(l). In the event that any such licensor consent
is not obtained, the Agent may, at its option, reduce Eligible Inventory by up
to the gross amount of the Companies’ Inventory related to such unobtained
licensor consent.

7.6. Landlord Waivers. To the extent not received by the Agent prior to the
Closing Date, the Companies shall cause to be delivered to the Agent, reasonably
promptly after any request therefor by the Agent, waiver letters from each
landlord listed on Schedule 7.6, each in substantially the form of Exhibit 7.6
hereof, with such modifications as such landlords shall request to the extent
such modifications are acceptable to Agent. In the event that any such landlord
waiver is not obtained, the Agent may, at its option, reduce Eligible Inventory
by up to the gross amount of the Companies’ Inventory related to such unobtained
landlord waiver.

 

 

60

 

--------------------------------------------------------------------------------






7.7. Excluded Subsidiaries. Permit any Excluded Subsidiary to (x) own any assets
or conduct any business or (y) accept any loan or advance from, or investment
by, any Company or any Guarantor or any Subsidiary thereof.

7.8. Foreign Subsidiaries. Directly or indirectly, make any loan, advance or
investment in, or transfer any assets to, any Subsidiary that is not a Company
or a Guarantor (other than working capital advances and letters of credit
provided by any Company in the ordinary course of the Company’s business in
respect of trade accounts payable, Capitalized Lease Obligations and rental
obligations of such Subsidiary to the extent consistent with the Companies’ and
such Subsidiary’s past practices) except to the extent the total outstanding
amount thereof, together with the aggregate sum of other advances and
investments by the Companies in Subsidiaries of Parent organized outside of the
United States of America, does not exceed $5,000,000.

SECTION 8. INTEREST, FEES AND EXPENSES

8.1. Interest. Interest on the outstanding principal balance of the Revolving
Loans that are Chase Bank Rate Loans shall be due and payable monthly on the
first day of each month and shall accrue at a rate per annum equal to the
Applicable Margin plus the Chase Bank Rate on the average net principal balance
of such Revolving Loans at the close of each day during the immediately
preceding month, as reflected by CIT’s System. On each Revolving Loan that is a
LIBOR Loan, interest shall be due and payable on the LIBOR Interest Payment Date
and shall accrue at a rate per annum equal to the Applicable Margin plus the
applicable LIBOR on the outstanding principal balance of such LIBOR Loan. In the
event of any change in said Chase Bank Rate, the rate set forth in the first
sentence of this Section 8.1 shall change, effective as of the first day of the
month following the date of such change, so as to remain equal to the Applicable
Margin plus the new Chase Bank Rate. All interest rates shall be calculated
based on a 360-day year and actual days elapsed. Unless the Company has received
forms or other documents reasonably satisfactory to it from Lenders that are not
organized under the laws of the United States or any State thereof (each such
Lender, a “Foreign Lender”) indicating that payments to such Foreign Lender
under a Revolving Loan are not subject to United States withholding tax, the
Company shall withhold such United States withholding tax from such payments to
such Foreign Lender at the applicable statutory rate.

8.2. Default Interest Rate. Upon the occurrence of an Event of Default, (a)
provided that the Agent has given the Companies written notice of such Event of
Default (other than an Event of Default described in Section 10.1(d) of this
Financing Agreement, for which no written notice shall be required), all
Obligations may, at the election of the Agent or the Required Lenders, bear
interest at the Default Rate of Interest until such Event of Default is waived,
and (b) at the Agent’s or the Required Lenders’ election at any time thereafter,
interest on each outstanding LIBOR Loan shall be due and payable on the first
day of each month, notwithstanding the Interest Period with respect thereto.

 

 

61

 

--------------------------------------------------------------------------------






8.3. Fees and Expenses Relating to Letters of Credit, Bankers Acceptances,
Steamship Guarantees and Airway Releases.

(a) Letter of Credit Guaranty Fee and Bankers Acceptance Fee. In consideration
of the issuance of any Letter of Credit Guaranty by the Agent or other
assistance of the Agent and the Lenders in obtaining Letters of Credit, Bankers
Acceptances, Steamship Guarantees and/or Airway Releases pursuant to Section 5
hereof, the Companies agree to pay to the Agent, for the ratable benefit of the
Lenders (based upon their respective Pro Rata Percentages), a Letter of Credit
Guaranty Fee equal to the Applicable Margin on the face amount of each Letter of
Credit (such Letter of Credit Guaranty Fee to be paid at a per annum rate in
advance with respect to standby Letters of Credit and on the date of issuance of
documentary Letters of Credit) and a Bankers Acceptance Fee, Steamship Guarantee
Fee and/or Airway Release Fee, in each case equal to the Applicable Margin per
annum on the face amount of each Bankers Acceptance, Steamship Guarantee or
Airway Release, as the case may be (such Bankers Acceptance Fee, Steamship
Guarantee Fee and/or Airway Release Fee to be paid at a per annum rate in
advance). All Letter of Credit Guaranty Fees, Bankers Acceptance Fees, Steamship
Guarantee Fees and/or Airway Release Fees shall be due and payable on the date
of issuance and each date of renewal of the applicable Letter of Credit, Bankers
Acceptance, Steamship Guarantee and/or Airway Release.

(b) Charges of Issuing Bank. The Companies agree to reimburse the Agent for any
and all charges, fees, commissions, costs and expenses charged to the Agent for
any Company’s account by an Issuing Bank in connection with, or arising out of,
Letters of Credit or out of transactions relating thereto, when charged to or
paid by the Agent, or as may be due upon any termination of this Financing
Agreement.

8.4. Out-of-Pocket Expenses. The Companies agree to reimburse the Agent and the
Lenders for all Out-of-Pocket Expenses when charged to or paid by the Agent or
the Lenders.

8.5. Line of Credit Fee; Charging of Interest and Fees. On the first day of each
month, commencing on May 1, 2008, (a) the Companies agree to pay to the Agent,
for the ratable benefit of the Lenders (based upon their respective Pro Rata
Percentages), the Line of Credit Fee, and (b) the Agent shall charge the
Companies for interest on Chase Bank Rate Loans at the rate set forth in Section
8.1 (or Section 8.2, if applicable) hereof for the immediately preceding month.
The Agent shall charge the Companies for interest on LIBOR Loans at the rate set
forth in Section 8.1 (or Section 8.2, if applicable) hereof on the applicable
LIBOR Interest Payment Date for the immediately preceding Interest Period.

8.6. Intentionally Omitted.

8.7. Fee Letter. The Companies agree to pay all fees and other amounts due under
the Fee Letter pursuant to the terms of the Fee Letter.

8.8. Standard Operational Fees. In addition to fees payable pursuant to the Fee
Letter, the Administrative Management Fee and all Out-of-Pocket Expenses
incurred by the Agent in connection with any action taken under Section 7.2(a)
hereof (but without duplication), the Companies agree to pay to the Agent, for
its own account, (a) all Documentation Fees, (b) the Agent’s standard charges
for any employee of the Agent used to conduct any of the examinations,
verifications, inspections, physical counts and other valuations described in
Section 7.2(a) hereof (currently $1,000 per person, per day; provided, however,
that unless an

 

 

62

 

--------------------------------------------------------------------------------






Event of Default has occurred which is then continuing, the Companies shall not
be required to pay for more than one field examination during any calendar year)
and (c) the Agent’s standard charges for each wire transfer made by the Agent to
or for the benefit of the Companies and for Dunn and Bradstreet searches
conducted by the Agent for the any Company’s account, provided that such
standard charges may be increased by the Agent from time to time. Such charges
shall be due and payable in accordance with the Agent’s standard practices, as
in effect from time to time.

8.9. LIBOR Loans.

(a) Conditions Applicable to LIBOR Loans. The Companies may elect to use LIBOR
as to any Revolving Loans, convert any Chase Bank Rate Loan to a new LIBOR Loan
or continue any existing LIBOR Loan as a new LIBOR Loan on the last day of the
Interest Period with respect to such existing LIBOR Loan, so long as:

(i) no Default or Event of Default shall have occurred and remain outstanding on
the date on which such new LIBOR Loan is requested and on the first day of the
Interest Period for such new LIBOR Loan;

(ii) the Funds Administrator requests the new LIBOR Loan no later than three (3)
Business Days preceding the first day of the Interest Period for such new LIBOR
Loan (or three (3) Business Days prior to the expiration of any Interest Period,
in the case of a continuation of an existing LIBOR Loan);

(iii) if the Agent requests written confirmation of any new LIBOR Loan from the
Funds Administrator, the Funds Administrator shall have signed and returned to
the Agent any such confirmation on or prior to the first day of the Interest
Period for such new LIBOR Loan; and

(iv) with respect to the Interest Period selected by the Companies for such new
LIBOR Loan, (x) either (1) JPMorgan Chase Bank provides a LIBOR quote for such
Interest Period or the Agent otherwise determines the LIBOR for such Interest
Period, as provided in the definition of LIBOR, or (2) the LIBOR for such
Interest Period as quoted by JPMorgan Chase Bank or as determined by the Agent
adequately and fairly reflects the cost of maintaining or funding the Lenders’
loans bearing interest at LIBOR for such Interest Period, and (y) such Interest
Period ends on or before the Termination Date.

Any LIBOR election must be for at least $5,000,000 and if greater, in integral
multiples of $1,000,000, and there shall be no more than ten (10) LIBOR Loans
outstanding at one time. Elections for LIBOR Loans shall be irrevocable once
made. If any condition for a LIBOR election is not satisfied, then the requested
new loan (or continuation of an existing LIBOR Loan) shall be made to the
Companies as a Chase Bank Rate Loan.

(b) Restrictions Affecting the Making or Funding of LIBOR Loans. Notwithstanding
any other provision of this Financing Agreement to the contrary, if any law,
regulation, treaty or directive, or any amendment thereto or change in the
interpretation or application thereof, shall make it unlawful for any Lender to
make or maintain any LIBOR Loan, then (x) such LIBOR Loan shall convert
automatically to a Chase Bank Rate Loan at the end of

 

 

63

 

--------------------------------------------------------------------------------






the applicable Interest Period, or such earlier date as may be required by such
law, regulation, treaty or directive, and (y) the obligation of the Agent or the
Lenders thereafter to make or continue LIBOR Loans and to convert Chase Bank
Rate Loans into LIBOR Loans hereunder shall be suspended until the Agent
determines that it is no longer unlawful for any Lender to make and maintain
LIBOR Loans as contemplated herein. In addition, in the event that, by reason of
any Regulatory Change, any Lender either (x) incurs any material additional
costs based on or measured by the excess above a specified level of the amount
of a category of deposits or other liabilities of such Lender which includes
deposits by reference to which the interest rate on LIBOR Loans is determined
hereunder, or a category of extensions of credit or other assets of such Lender
which includes LIBOR Loans, or (y) becomes subject to any material restrictions
on the amount of such a category of liabilities or assets which such Lender may
hold, then if the Agent so elects by notice to the Companies, the obligations of
the Agent and the Lenders thereafter to make or continue LIBOR Loans and to
convert Chase Bank Rate Loans into LIBOR Loans hereunder shall be suspended
until such Regulatory Change ceases to be in effect.

(c) Inability to Determine LIBOR. Notwithstanding any other provision of this
Financing Agreement to the contrary, if the Agent determines in the exercise of
its reasonable business judgment (which determination shall be conclusive and
binding upon each Company) that by reason of circumstances affecting the
interbank LIBOR market, adequate and reasonable means do not exist for
ascertaining LIBOR applicable to an Interest Period with respect to any election
of a new LIBOR Loan, the Agent shall give written notice of such determination
to the Companies prior to the effective date of such election. Upon receipt of
such notice, the Funds Administrator may cancel the Funds Administrator’s
request for such new LIBOR Loan, in which case the requested LIBOR Loan shall be
made as a Chase Bank Rate Loan. Until such notice has been withdrawn by the
Agent, the obligations of the Agent and the Lenders thereafter to make or
continue LIBOR Loans and to convert Chase Bank Rate Loans into LIBOR Loans
hereunder shall be suspended until the Agent determines that adequate and
reasonable means again exist for ascertaining LIBOR applicable to an Interest
Period with respect to any election of a new LIBOR Loan.

(d) Compensation for Costs. The Companies hereby agree to pay to the Agent, for
the benefit of the Lenders, on demand, any additional amounts necessary to
compensate the Lenders for any costs incurred by the Lenders in making any
conversions from LIBOR Loans to Chase Bank Rate Loans in accordance with this
Section 8.9, including, without limitation, breakage costs provided for in
Section 8.10 of this Financing Agreement.

(e) Loan Participants. For purposes of this Section 8.9, the term “Lender” shall
include any financial institution that purchases from any Lender a participation
in the loans made by such Lender to the Companies hereunder.

If the Companies fail to select a valid Interest Period as of the last day of
the Interest Period with respect to an existing LIBOR Loan, then the existing
LIBOR Loan shall be continued as a Chase Bank Rate Loan to the Companies as of
the end of such Interest Period.

 

 

64

 

--------------------------------------------------------------------------------






8.10. LIBOR Breakage Costs and Fees. The Companies shall pay to the Agent for
the account of each Lender, upon the request of such Lender through the Agent,
such amount or amounts as shall compensate such Lender for any loss (including
loss of profit), cost or expense incurred by such Lender (as reasonably
determined by such Lender) as a result of:

(a) any payment or prepayment or conversion of a LIBOR Loan held by such Lender
on a date other than the last day of an Interest Period for such LIBOR Loan; or

(b) any failure by the Companies to borrow a LIBOR Loan held by such Lender on
the date for such borrowing specified in the relevant request to Agent; such
compensation to include, without limitation, an amount equal to the excess, if
any, of (i) the amount of interest which would have accrued on the amount so
paid, prepaid or converted or not borrowed for the period from the date of such
payment, prepayment or conversion or failure to borrow, convert or prepay to the
last day of the then current Interest Period for such LIBOR Loan (or, in the
case of a failure to borrow, the Interest Period for such LIBOR Loan which would
have commenced on the date of such failure to borrow) at the applicable rate of
interest for such LIBOR Loan provided for herein over (ii) the amount of
interest (as reasonably determined by such Lender) such Lender would have bid in
the London interbank market for Dollar deposits of amounts comparable to such
principal amount and maturities comparable to such period.

(c) The indemnification provisions of this Section 8.10 shall survive the
termination of this Financing Agreement and the payment and satisfaction of the
Obligations.

8.11. Early Termination Fee. In the event the Companies terminate the Revolving
Line of Credit or this Financing Agreement on an Early Termination Date, the
Early Termination Fee shall be due and payable in full to Agent for the pro rata
benefit of Lenders with Commitments on the date of termination.

8.12. Capital Adequacy. In the event that any Lender, subsequent to the Closing
Date, determines in the exercise of its reasonable business judgment that (x)
any change in applicable law, rule, regulation or guideline regarding capital
adequacy, or (y) any change in the interpretation or administration thereof, or
(z) compliance by such Lender with any new request or directive regarding
capital adequacy (whether or not having the force of law) of any central bank or
other governmental or regulatory authority, has or would have the effect of
reducing the rate of return on such Lender’s capital as a consequence of its
obligations hereunder to a level below that which such Lender could have
achieved but for such change or compliance (taking into consideration such
Lender’s policies with respect to capital adequacy) by an amount deemed material
by such Lender in the exercise of its reasonable business judgment, the
Companies agree to pay to such Lender, no later than five (5) days following
demand by such Lender, such additional amount or amounts as will compensate such
Lender for such reduction in rate of return. In determining such amount or
amounts, such Lender may use any reasonable averaging or attribution methods.
The protection of this Section 8.12 shall be available to any Lender regardless
of any possible contention of invalidity or inapplicability with respect to the
applicable law, regulation or condition. A certificate of a Lender setting forth
such amount or amounts as shall be necessary to compensate such Lender with
respect to this Section 8.12 and the calculation thereof, when delivered to the
Companies, shall be conclusive and binding on each Company absent manifest
error. In the event a Lender exercises its rights pursuant to this Section 8.12,
and subsequent thereto determines that the amounts paid by the Companies

 

 

65

 

--------------------------------------------------------------------------------






exceeded the amount which such Lender actually required to compensate such
Lender for any reduction in rate of return on its capital, such excess shall be
returned to the Companies by such Lender. This indemnification shall survive the
termination of this Financing Agreement and the payment and satisfaction of the
Obligations.

8.13. Taxes, Reserves and Other Conditions. In the event that any applicable
law, treaty or governmental regulation, or any change therein or in the
interpretation or application thereof, or compliance by any Lender with any new
request or directive (whether or not having the force of law) of any central
bank or other governmental or regulatory authority, shall:

(a) subject such Lender to any Non-Excluded Taxes with respect to this Financing
Agreement or with respect to principal, fees, interest or any other amount
payable hereunder or under any other Loan Documents;

(b) impose or require any reserve, special deposit, assessment or similar
requirement against assets held by, or deposits in or for the account of,
advances or loans by, or other credit extended by such Lender by reason of or in
respect to this Financing Agreement and the Loan Documents, including (without
limitation) pursuant to Regulation D of the Board of Governors of the Federal
Reserve System; or

(c) impose on such Lender any other condition with respect to this Financing
Agreement or any other document;

and the result of any of the foregoing is to (i) increase the cost to such
Lender of making, renewing or maintaining such Lender’s loans hereunder by an
amount deemed material by such Lender in the exercise of its reasonable business
judgment, or (ii) reduce the amount of any payment (whether of principal,
interest or otherwise) in respect of any of the loans made hereunder by an
amount that such Lender deems to be material in the exercise of its reasonable
business judgment, the Companies agrees to pay to such Lender, no later than
five (5) days following demand by such Lender, such additional amount or amounts
as will compensate such Lender for such increase in cost or reduction in
payment, as the case may be. A certificate of any Lender setting forth such
amount or amounts as shall be necessary to compensate such Lender with respect
to this Section 8.13 and the calculation thereof, when delivered to the
Companies, shall be conclusive and binding on the Companies absent manifest
error. In the event any Lender exercises its rights pursuant to this Section
8.13, and subsequent thereto determines that the amounts paid by the Companies
in whole or in part exceeded the amount which such Lender actually required to
compensate such Lender for any increase in cost or reduction in payment, such
excess shall be returned to the Companies by such Lender. This indemnification
shall survive the termination of this Financing Agreement and the payment and
satisfaction of the Obligations.

8.14. Authority to Charge Revolving Loan Account. The Companies hereby authorize
the Agent to charge the Revolving Loan Account as a Revolving Loan in the amount
of all payments due under this Section 8 as such payments become due. Any amount
charged to the Revolving Loan Account shall be deemed a Revolving Loan and a
Chase Bank Rate Loan hereunder and shall bear interest at the rate provided in
Section 8.1 (or Section 8.2, if applicable) of this Financing Agreement. The
Companies confirm that any charges which the Agent may make to the Revolving
Loan Account as provided herein will be made as an accommodation to the
Companies and solely at the Agent’s discretion.

 

 

66

 

--------------------------------------------------------------------------------






SECTION 9. POWERS

9.1. Authority. The Companies hereby authorize the Agent, or any person or agent
which the Agent may designate, at the Companies’ cost and expense, to exercise
all of the following powers, which authority shall be irrevocable until the
termination of this Financing Agreement and the full and final payment and
satisfaction of the Obligations:

(a) To receive, take, endorse, sign, assign and deliver, all in the name of the
Agent or the Companies (or any of them), any and all checks, notes, drafts, and
other documents or instruments relating to the Collateral;

(b) To receive, open and dispose of all mail addressed to the Companies (or any
of them), and to notify postal authorities to change the address for delivery
thereof to such address as the Agent may designate;

(c) To request from customers indebted on Accounts at any time, in the name of
the Agent, information concerning the amounts owing on the Accounts;

(d) To request from customers indebted on Accounts at any time, in the name of
the Companies (or any of them), any certified public accountant designated by
the Agent or any other designee of the Agent, information concerning the amounts
owing on the Accounts;

(e) To transmit to customers indebted on Accounts notice of the Agent’s interest
therein and to notify customers indebted on Accounts to make payment directly to
the Agent for the Companies’ account; and

(f) To take or bring, in the name of the Agent, the Lenders or the Companies (or
any of them), all steps, actions, suits or proceedings deemed by the Agent
necessary or desirable to enforce or effect collection of the Accounts.

9.2. Limitations on Exercise. Notwithstanding any other provision of this
Financing Agreement to the contrary, the powers set forth in Sections 9.1(b),
(c), (e) and (f) may only be exercised if an Event of Default shall have
occurred and remain outstanding.

SECTION 10. EVENTS OF DEFAULT AND REMEDIES

10.1. Events of Default. Each of the following events shall constitute an “Event
of Default” under this Agreement:

(a) the failure of the Companies to pay any (i) principal of any of the
Obligations when due, or (ii) any of the other Obligations within five (5)
Business Days of the due date thereof, provided that nothing contained herein
shall prohibit the Agent from charging such amounts to the Revolving Loan
Account as a Revolving Loan on the due date thereof;

 

 

67

 

--------------------------------------------------------------------------------






(b) the cessation of the business of any Company, any Guarantor or any
Subsidiary of a Company, or the calling of a meeting of the creditors of any
Company, any Guarantor or any Subsidiary of a Company for purposes of
compromising its debts and obligations;

(c) the failure of any Company, any Guarantor or any Subsidiary of a Company to
generally meet its debts as those debts mature;

(d) (i) the commencement by any Company, any Guarantor or any Subsidiary of a
Company of any bankruptcy, insolvency, arrangement, reorganization,
receivership, assignment for the benefit of creditors or similar proceedings
under any federal or state law; or (ii) the commencement against any Company,
any Guarantor or any Subsidiary of a Company of any bankruptcy, insolvency,
arrangement, reorganization, receivership, assignment for the benefit of
creditors or similar proceeding under any federal or state law by creditors of
any of them, but only if such proceeding is not contested by such Company, any
Guarantor or any Subsidiary of such Company, as applicable, within ten (10) days
and not dismissed or vacated within forty-five (45) days of commencement, or any
of the actions or relief sought in any such proceeding shall occur or be
authorized by such Company, any Guarantor or any Subsidiary of a Company;

(e) the breach or violation by any Company of any warranty, representation or
covenant contained in this Financing Agreement (other than Sections 7.5 and 7.6
and those referred to in Section 10.1(e) below), provided that such breach or
violation shall not be deemed to be an Event of Default unless such Company
fails to cure such breach or violation to the Agent’s reasonable satisfaction
within fifteen (15) days from the date of such breach or violation;

(f) the breach or violation by any Company of any warranty, representation or
covenant contained in Sections 3.2, 6.3, 6.4, 6.5, 6.6(b), 7.2(c), 7.2(d),
7.2(g)(i), 7.3, 7.4, 7.7 and 7.8;

(g) any Company shall (i) engage in any non-exempt “prohibited transaction” as
defined in ERISA, (ii) incur any “accumulated funding deficiency” as defined in
ERISA, (iii) incur any “reportable event” as defined in ERISA for which notice
is not waived, (iv) terminate any “plan” subject to Title IV of ERISA or (v)
become involved in any proceeding in which the Pension Benefit Guaranty
Corporation shall seek appointment, or is appointed, as trustee or administrator
of any “plan” subject to Title IV of ERISA, and with respect this Section
10.1(g), such event or condition (x) remains uncured for a period of thirty (30)
days from date of occurrence and (y) could, in the Agent’s reasonable business
judgment, subject any Company to any tax, penalty or other liability having a
Material Adverse Effect;

(h) the occurrence of any default or event of default (after giving effect to
any applicable grace or cure period) under any of the other Loan Documents, or
any of the other Loan Documents ceases to be valid, binding and enforceable in
accordance with its terms;

(i) the occurrence of any default or event of default (after giving effect to
any applicable grace or cure period) under any instrument or agreement
evidencing or governing Indebtedness of the Companies (or any of them) having a
principal amount in excess of $5,000,000 individually or in the aggregate, taken
with all other defaults under similar agreements;

 

 

68

 

--------------------------------------------------------------------------------






(j) a final judgment for the payment of money in excess of $5,000,000
individually or in the aggregate, taken with all other judgments, shall be
rendered against the Companies (or any one of them) or any Guarantor (other than
a judgment as to which a financially sound and reputable insurance company has
acknowledged coverage of such claim in writing), and either (i) within thirty
(30) days after the entry of such judgment, shall not have been discharged or
stayed pending (or if stayed pending appeal, shall not have been discharged
within thirty (30) days after the entry of a final order of affirmance on
appeal), or (ii) enforcement proceedings shall be commenced by any holder of
such judgment;

(k) Morris Goldfarb (or, in the event of his death, his estate, legal
representative or heirs) shall at any time beneficially own less than 10% in the
aggregate of all of the issued and outstanding shares of capital stock of the
Parent having ordinary voting rights for the election of directors;

(l) any Guarantor shall attempt to terminate its Guaranty or deny that such
Guarantor has any liability thereunder, or any Guaranty shall be declared null
and void and of no further force and effect; or

(m) there shall have occurred a material adverse change in the financial
condition or business prospects of the Companies, the Parent and/or their
respective Subsidiaries, taken as a whole, since the closing date hereof.

10.2. Remedies With Respect to Outstanding Loans. Upon the occurrence of a
Default or an Event of Default, at the option of the Agent or the Required
Lenders, all loans, advances and extensions of credit provided for in Sections 3
and 5 of this Financing Agreement thereafter shall be made in the Agent’s and
the Lenders’ discretion, and the obligation of the Agent and the Lenders to make
Revolving Loans, and to assist the Companies in opening Letters of Credit,
Bankers Acceptances, Steamship Guarantees and Airway Releases shall cease unless
such Default is cured to the satisfaction of the Required Lenders or such Event
of Default is waived in accordance herewith. In addition, upon the occurrence of
an Event of Default, the Agent may, at its option, and the Agent shall, upon the
request of the Required Lenders, (a) declare all Obligations immediately due and
payable, (b) charge the Companies the Default Rate of Interest on all then
outstanding or thereafter incurred Obligations in lieu of the interest provided
for in Sections 8.1 of this Financing Agreement, provided that the Agent has
given the Companies written notice of such Event of Default if required by
Section 8.2, and (c) immediately terminate this Financing Agreement upon notice
to the Companies. Notwithstanding the foregoing, (x) the Agent’s and the
Lenders’ commitments to make loans, advances and extensions of credit provided
for in Sections 3 and 5 of this Financing Agreement automatically shall
terminate without any declaration, notice or demand by the Agent or the Lenders
upon the commencement of any proceeding described in clause (ii) of Section
10.1(d), and (y) this Financing Agreement automatically shall terminate and all
Obligations shall become due and payable immediately without any declaration,
notice or demand by the Agent or the Lenders, upon the commencement of any
proceeding described in clause (i) of Section 10.1(d) or the occurrence of an
Event of Default described in clause (ii) of Section 10.1(d). The exercise of
any option is not exclusive of any other option that may be exercised at any
time by the Agent or the Lenders.

 

 

69

 

--------------------------------------------------------------------------------






10.3. Remedies With Respect to Collateral. Immediately after the occurrence of
an Event of Default, the Agent may, at its option, and the Agent shall, upon the
request of the Required Lenders, to the extent permitted by applicable law: (a)
remove from any premises where same may be located any and all books and
records, computers, electronic media and software programs associated with any
Collateral (including electronic records, contracts and signatures pertaining
thereto), documents, instruments and files, and any receptacles or cabinets
containing same, relating to the Accounts, and the Agent may use, at the
Companies’ expense, such of the Companies’ personnel, supplies or space at any
Company’s place of business or otherwise, as may be necessary to properly
administer and control the Accounts or the handling of collections and
realizations thereon; (b) bring suit, in the name of the Companies (or any of
them), the Lenders or the Agent on behalf of the Lenders, and generally shall
have all other rights respecting the Accounts, including, without limitation,
the right to (i) accelerate or extend the time of payment, (ii) settle,
compromise, release in whole or in part any amounts owing on any Accounts and
(iii) issue credits in the name of the Companies (or any of them) or the Agent;
(c) sell, assign and deliver the Collateral and any returned, reclaimed or
repossessed merchandise, with or without advertisement, at public or private
sale, for cash, on credit or otherwise, at the Agent’s sole option and
discretion, and the Agent, on behalf of the Lenders, may bid or become a
purchaser at any such sale, free from any right of redemption, which right is
hereby expressly waived by the Companies; (d) foreclose the Agent’s security
interests in the Collateral by any available judicial procedure, or take
possession of any or all of the Collateral without judicial process, and to
enter any premises where any Collateral may be located for the purpose of taking
possession of or removing the same; and (e) exercise any other rights and
remedies provided in law, in equity, by contract or otherwise. The Agent shall
have the right, without notice or advertisement, to sell, lease, or otherwise
dispose of all or any part of the Collateral whether in its then condition or
after further preparation or processing, in the name of the Companies (or any of
them) or the Agent, on behalf of the Lenders, or in the name of such other party
as the Agent may designate, either at public or private sale or at any broker’s
board, in lots or in bulk, for cash or for credit, with or without warranties or
representations (including, without limitation, warranties of title, possession,
quiet enjoyment and the like), and upon such other terms and conditions as the
Agent in its sole discretion may deem advisable, and the Agent shall have the
right to purchase at any such sale on behalf of the Lenders. If any Inventory
and Equipment shall require rebuilding, repairing, maintenance or preparation,
the Agent shall have the right, at its option, to do such of the aforesaid as is
necessary, for the purpose of putting the Inventory and Equipment in such
saleable form as the Agent shall deem appropriate. The Companies agree, at the
request of the Agent, to assemble the Inventory and Equipment, and to make it
available to the Agent at premises of the Companies or elsewhere and to make
available to the Agent the premises and facilities of the Companies for the
purpose of the Agent’s taking possession of, removing or putting the Inventory
and Equipment in saleable form. If notice of intended disposition of any
Collateral is required by law, it is agreed that ten (10) days notice shall
constitute reasonable notification and full compliance with the law. The net
cash proceeds resulting from the Agent’s exercise of any of the foregoing rights
(after deducting all Out-of-Pocket Expenses relating thereto) shall be applied
by the Agent to the payment of the Obligations in the order set forth in Section
10.4 hereof, and the Companies shall remain liable to the Agent and the Lenders
for any deficiencies, and the Agent in turn agrees to remit to the

 

 

70

 

--------------------------------------------------------------------------------






Companies or their successors or assigns, any surplus resulting therefrom. The
enumeration of the foregoing rights is not intended to be exhaustive and the
exercise of any right shall not preclude the exercise of any other right of the
Agent or the Lenders under applicable law or the other Loan Documents, all of
which shall be cumulative.

10.4. Application of Proceeds. The Agent agrees to apply the net cash proceeds
resulting from the Agent’s exercise of any of the foregoing rights (after
deducting all Out-of-Pocket Expenses relating thereto) to the payment of the
Obligations in the following order:

(a) first, to all unpaid Out of Pocket Expenses;

(b) second, to all accrued and unpaid fees owed to the Agent and the Lenders;

(c) third, to accrued and unpaid interest on the Obligations (other than with
respect to Banking Services Obligations and Swap Contracts, and excluding Ledger
Debt);

(d) fourth, to the unpaid principal amount of the Obligations (other than with
respect to Banking Services Obligations and Swap Contracts, and excluding Ledger
Debt);

(e) fifth, to provide cash collateral for any outstanding Letters of Credit,
Bankers Acceptances, Steamship Guarantees or Airway Releases;

(f) sixth, to pay any amounts owed to the Agent or any of the Lenders with
respect to Banking Services Obligations and Swap Contracts; and

(g) seventh, to any unpaid Obligations not described in clauses (a) through (f)
above.

10.5. General Indemnity. In addition to the Companies’ agreement to reimburse
the Agent and the Lenders for Out-of-Pocket Expenses, but without duplication,
the Companies hereby agree to indemnify the Agent and the Lenders, and each of
their respective officers, directors, employees, attorneys and agents (each, an
“Indemnified Party”) from, and to defend and hold each Indemnified Party
harmless against, any and all losses, liabilities, obligations, claims, actions,
judgments, suits, damages, penalties, costs, fees, expenses (including
reasonable attorney’s fees) of any kind or nature which at any time may be
imposed on, incurred by, or asserted against, any Indemnified Party:

(a) as a result of the Agent’s or the Lenders, exercise of (or failure to
exercise) any of their respective rights and remedies hereunder, including,
without limitation, (i) any sale or transfer of the Collateral, (ii) the
preservation, repair, maintenance, preparation for sale or securing of any
Collateral, and (iii) the defense of the Agent’s interests in the Collateral
(including the defense of claims brought by the Companies (or any of them) as a
debtor-in-possession or otherwise, any secured or unsecured creditors of the
Companies (or any of them), or any trustee or receiver in bankruptcy);

(b) as a result of any environmental pollution, hazardous material or
environmental clean-up relating to the Real Estate, the Companies’ operation and
use of the Real Estate, and the Companies’ off-site disposal practices;

 

 

71

 

--------------------------------------------------------------------------------






(c) arising from or relating to (i) the maintenance and operation of any
Depository Account, (ii) any Depository Account Control Agreements and (iii) any
action taken (or failure to act) by any Indemnified Party with respect thereto;

(d) in connection with any regulatory investigation or proceeding by any
regulatory authority or agency having jurisdiction over the Companies (or any of
them); and

(e) otherwise relating to or arising out of the transactions contemplated by
this Financing Agreement and the other Loan Documents, or any action taken (or
failure to act) by any Indemnified Party with respect thereto;

provided that an Indemnified Party’s conduct in connection with the any of the
foregoing matters does not constitute gross negligence or willful misconduct, as
finally determined by a court of competent jurisdiction. This indemnification
shall survive the termination of this Financing Agreement and the payment and
satisfaction of the Obligations. The Agent may from time to time establish
Availability Reserves with respect to this indemnity as the Agent may deem
advisable in the exercise of its reasonable business judgment, and upon
termination of this Financing Agreement, the Agent may hold such reserves as
cash reserves as security for this indemnity.

SECTION 11. TERMINATION

The Companies, or any one of them, may terminate this Financing Agreement at any
time prior to the Termination Date upon thirty (30) days prior written notice to
the Agent (a copy of which notice the Agent shall promptly provide to the
Lenders), provided that the Companies pay to the Agent, for the benefit of the
Lenders, any Early Termination Fee due and payable hereunder on the date of
termination. A termination by one Company shall be deemed to be a termination by
all Companies. All Obligations shall become due and payable in full on the date
of any termination hereunder and, pending a final accounting of the Obligations,
the Agent may withhold any credit balances in the Revolving Loan Account (unless
supplied with an indemnity satisfactory to the Agent), and/or require the
Companies to deliver to the Agent sufficient Cash Equivalents, in either case to
be held in a Cash Collateral Account to cover any contingent Obligation then
outstanding, including, but not limited to, an amount equal to 110% of the face
amount of any outstanding Letters of Credit, Bankers Acceptances, Steamship
Guarantees and Airway Releases. All of the Agent’s and the Lenders’ rights,
liens and security interests granted pursuant to the Loan Documents shall
continue after any termination of this Financing Agreement until all Obligations
have been fully and finally paid and satisfied.

SECTION 12. MISCELLANEOUS

12.1. Waivers. The Companies hereby waive diligence, demand, presentment,
protest and any notices thereof as well as notices of nonpayment, intent to
accelerate and acceleration. Subject to the provisions of Section 14.10 hereof
that expressly relate to waivers requiring the approval of all Lenders, no
waiver of an Event of Default shall be effective unless such waiver is in
writing and signed by the Agent and the Required Lenders. No delay or failure of
the Agent or the Lenders to exercise any right or remedy hereunder, whether
before or after the happening of any Event of Default, shall impair any such
right or remedy, or shall operate as a waiver of

 

 

72

 

--------------------------------------------------------------------------------






such right or remedy, or as a waiver of such Event of Default. A waiver on any
occasion shall not be construed as a bar to or waiver of any right or remedy on
any future occasion. No single or partial exercise by the Agent or the Lenders
of any right or remedy precludes any other or further exercise thereof, or
precludes any other right or remedy.

12.2. Entire Agreement; Amendments. This Financing Agreement and the other Loan
Documents: (a) constitute the entire agreement among the Companies, the Agent
and/or the Lenders; (b) supersede any prior agreements (other than the Original
Financing Agreement and the Loan Documents as defined therein, except to the
extent each has been amended and restated as contemplated hereunder); (c)
subject to the provisions of Section 14.10 hereof that relate to matters subject
to the approval of all Lenders, may be amended only by a writing signed by the
Companies, the Agent and the Required Lenders; and (d) shall bind and benefit
the Companies, the Agent, the Lenders and their respective successors and
assigns. Should the provisions of any other Loan Document conflict with the
provisions of this Financing Agreement, the provisions of this Financing
Agreement shall apply and govern.

12.3. Usury Limit. In no event shall the Companies, upon demand by the Agent for
payment of any indebtedness relating hereto, by acceleration of the maturity
thereof, or otherwise, be obligated to pay interest and fees in excess of the
amount permitted by law. Regardless of any provision herein or in any agreement
made in connection herewith, the Agent and the Lenders shall never be entitled
to receive, charge or apply, as interest on any indebtedness relating hereto,
any amount in excess of the maximum amount of interest permissible under
applicable law. If the Agent or the Lenders ever receive, collect or apply any
such excess, it shall be deemed a partial repayment of principal and treated as
such. If as a result, the entire principal amount of the Obligations is paid in
full, any remaining excess shall be refunded to the Companies. This Section 12.3
shall control every other provision of the Financing Agreement, the other Loan
Documents and any other agreement made in connection herewith.

12.4. Severability. If any provision hereof or of any other Loan Document is
held to be illegal or unenforceable, such provision shall be fully severable,
and the remaining provisions of the applicable agreement shall remain in full
force and effect and shall not be affected by such provision’s severance.
Furthermore, in lieu of any such provision, there shall be added automatically
as a part of the applicable agreement a legal and enforceable provision as
similar in terms to the severed provision as may be possible.

12.5. WAIVER OF JURY TRIAL; SERVICE OF PROCESS. EACH COMPANY, THE AGENT AND THE
LENDERS EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREUNDER. EACH COMPANY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE
OF PROCESS AND CONSENTS TO SERVICE OF PROCESS BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED. IN NO EVENT WILL THE AGENT OR THE LENDERS BE LIABLE
FOR LOST PROFITS OR OTHER SPECIAL OR CONSEQUENTIAL DAMAGES.

 

 

73

 

--------------------------------------------------------------------------------






12.6. Notices. Except as otherwise herein provided, any notice or other
communication required hereunder shall be in writing (messages sent by e-mail or
other electronic transmission (other than by telecopier) shall not constitute a
writing, however any signature on a document or other writing that is
transmitted by e-mail or telecopier shall constitute a valid signature for
purposes hereof), and shall be deemed to have been validly served, given or
delivered when received by the recipient if hand delivered, sent by commercial
overnight courier or sent by facsimile, or three (3) Business Days after deposit
in the United States mail, with proper first class postage prepaid and addressed
to the party to be notified as follows:

(a) if to the Agent, at:

The CIT Group/Commercial Services, Inc.

11 West 42nd Street

New York, New York 10036

Attention: Regional Credit Manager

Facsimile: (212) 461-5342;

with a copy to:

Hahn & Hessen LLP

488 Madison Avenue

New York, New York 10022

Attention: Leonard Lee Podair

Facsimile: (212) 478-7400;

(b) if to the Companies at:

G-III Leather Fashions, Inc.

512 Seventh Avenue

New York, New York 10018

Attention: Neal Nackman

Facsimile: (212) 719-0921

with a copy to:

Fulbright & Jaworski L.L.P.

666 Fifth Avenue

New York, New York 10103

Attention: Neil Gold

Facsimile: (212) 318-3400;

(c) if to any Lender, at its address set forth below its signature to this
Financing Agreement or its address specified in the Assignment and Transfer
Agreement executed by such Lender; or

(d) to such other address as any party may designate for itself by like notice.

 

 

74

 

--------------------------------------------------------------------------------






12.7. Joint and Several Liability.

(a) Joint and Several Liability. All Revolving Loans made to the Companies shall
be deemed jointly funded to, and received by, the Companies. Each Company
jointly and severally agrees to pay, and shall be jointly and severally liable
for the payment and performance of, all Obligations. Each Company acknowledges
and agrees that the joint and several liability of the Companies is provided as
an inducement to the Agent and the Lenders to provide loans and other financial
accommodations to the Companies, and that each such loan or other financial
accommodation shall be deemed to have been done or extended by the Agent and the
Lenders in consideration of, and in reliance upon, the joint and several
liability of the Companies. The joint and several liability of each Company
hereunder is absolute, unconditional and continuing, regardless of the validity
or enforceability of any of the Obligations, or the fact that a security
interest or lien in any Collateral may not be enforceable or subject to equities
or defenses or prior claims in favor of others, or may be invalid or defective
in any way and for any reason. Each Company hereby waives: (i) all notices to
which such Company may be entitled as a co-obligor with respect to the
Obligations, including, without limitation, notice of (x) acceptance of this
Financing Agreement, (y) the making of loans or other financial accommodations
under this Financing Agreement, or the creation or existence of the Obligations,
and (z) presentment, demand, protest, notice of protest and notice of
non-payment; and (ii) all defenses based on (w) any modification (or series of
modifications) of this Financing Agreement or the other Loan Documents that may
create a substituted contract, or that may fundamentally alter the risks imposed
on such Company hereunder, (x) the release of any other Company from its duties
this Financing Agreement or the other Loan Documents, or the extension of the
time of performance of any other Company’s duties hereunder or thereunder, (y)
the taking, releasing, impairment or abandonment of any Collateral, or the
settlement, release or compromise of the Obligations or any other Company’s or
Guarantor’s liabilities with respect to all or any portion of the Obligations,
or (z) any other act (or any failure to act) that fundamentally alters the risks
imposed on such Company by virtue of its joint and several liability hereunder.
It is the intent of each Company by this paragraph to waive any and all
suretyship defenses available to such Company with respect to the Obligations,
whether or not specifically enumerated above.

(b) Subrogation and Contribution Rights. Each Company hereby agrees that until
the full and final payment and satisfaction of the Obligations and the
expiration and termination of the Commitments of the Lenders under this
Financing Agreement, such Company will not exercise any subrogation,
contribution or other right or remedy against any other Company or any security
for any of the Obligations arising by reason of such Company’s performance or
satisfaction of its joint and several liability hereunder. In addition, each
Company agrees that (i) such Company’s right to receive any payment of amounts
due with respect to such subrogation, contribution or other rights is
subordinated to the full and final payment and satisfaction of the Obligations,
and (ii) such Company agrees not to demand, sue for or otherwise attempt to
collect any such payment until the full and final payment and satisfaction of
the Obligations and the expiration and termination of the Commitments of the
Lenders under this Financing Agreement.

 

 

75

 

--------------------------------------------------------------------------------






12.8. CHOICE OF LAW. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
FINANCING AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT ANY OTHER LOAN DOCUMENT
INCLUDES AN EXPRESS ELECTION TO BE GOVERNED BY THE LAWS OF ANOTHER JURISDICTION.

SECTION 13. AGREEMENTS REGARDING THE LENDERS

13.1. Copies of Statements and Financial Information. The Agent shall forward to
each Lender a copy of the monthly loan account statement delivered by the Agent
to the Companies. In addition, the Agent agrees to provide the Lenders with
copies of all financial statements, projections and business plans of the
Companies and the Guarantors that the Agent receives from the Companies or their
advisors from time to time, without any duty to confirm or verify that such
information is true, correct or complete.

13.2. Payments of Principal, Interest and Fees. After the Agent’s receipt of, or
charging of, any interest and fees earned under this Financing Agreement, the
Agent agrees to remit promptly to the Lenders its respective Pro Rata
Percentages of:

(a) fees payable by the Companies hereunder, provided that (i) the Lenders shall
not share the fees set forth in Sections 8.7 or 8.8 of this Financing Agreement,
and (ii) each of the Lenders shall share in the fees payable under the Fee
Letter in accordance with their respective express agreements with the Agent;
and

(b) interest paid on the outstanding principal amount of Revolving Loans,
calculated based on the outstanding amount of Revolving Loans advanced by each
of the Lenders as of each Settlement Date during the period for which interest
is paid.

13.3. Defaulting Lender. In the event that any Lender fails to make available to
the Agent such Lender’s applicable Pro Rata Percentage of any borrowing by the
Companies on the Settlement Date in accordance with the provisions of Section
3.1(d) hereof, and the Companies do not repay to the Agent such Lender’s
applicable Pro Rata Percentage of the borrowing within one (1) Business Day of
such Settlement Date, the Agent shall have the right to recover such Lender’s
applicable Pro Rata Percentage of the borrowing directly from such Lender,
together with interest thereon from the Settlement Date at the rate per annum
applicable to such borrowing. In addition, until the Agent recovers such amount,
(x) such Lender shall not be entitled to receive any payments under Section 13.2
hereof, and (y) for purposes of voting on or consenting to other matters with
respect to this Agreement or the other Loan Documents, such Lender’s Commitment
shall be deemed to be zero and such Lender shall not be considered to be a
Lender.

13.4. Participations and Assignments.

(a) Participations. Upon five (5) days notice to Agent, the Lenders may sell to
one or more Eligible Assignees, participations in the loans and other extensions
of credit made and to be made to the Companies hereunder. The Companies
acknowledge that in selling such participations, the Lenders may grant to
participants certain rights to consent to waivers, amendments and other actions
with respect to this Financing Agreement, provided that the consent of any
participant shall be limited solely to matters as to which all Lenders must
consent

 

 

76

 

--------------------------------------------------------------------------------






under Section 14.10 hereof. Except for the consent rights set forth above, no
participant shall have any rights as a Lender hereunder, and notwithstanding the
sale of any participation by a Lender, such Lender shall remain solely
responsible to the other parties hereto for the performance of such Lender’s
obligations hereunder, and the Companies, the Agent and the other Lenders may
continue to deal solely with such Lender with respect to all matters relating to
this Financing Agreement and the transactions contemplated hereby. In addition,
all amounts payable under this Financing Agreement to a Lender which sells a
participation in accordance with this paragraph shall continue to be paid
directly to such Lender.

(b) Assignments. Upon five (5) days notice to Agent, the Lenders may assign all
or any portion of their respective rights and obligations under this Financing
Agreement to Eligible Assignees, provided that (i) the principal amount of loans
assigned to any institution shall not be less than $5,000,000, and (ii) the
Companies shall pay to the Agent an assignment processing and recording fee of
Five Thousand Dollars ($5,000.00) for the Agent’s own account. Each assignment
of a Commitment hereunder must be made pursuant to an Assignment and Transfer
Agreement. From and after the effective date of an Assignment and Transfer
Agreement, (i) the assignee thereunder shall become a party to this Financing
Agreement and, to the extent that rights and obligations hereunder have been
assigned to such assignee pursuant to such assignment, shall have all rights and
obligations of a Lender hereunder, and (ii) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned by such Lender pursuant
to such assignment, shall relinquish its rights and be released from its
obligations under this Financing Agreement.

(c) Cooperation of Companies and Guarantors. If necessary, the Companies and the
Guarantors agree to (i) execute any documents (including new Promissory Notes)
reasonably required to effectuate and acknowledge each assignment of a
Commitment made pursuant to an Assignment and Transfer Agreement, (ii) make the
Companies’ management available to meet with the Agent and prospective
participants and assignees of Commitments and (iii) assist the Agent or the
Lenders in the preparation of information relating to the financial affairs of
the Companies and the Guarantors as any prospective participant or assignee of a
Commitment reasonably may request. Subject to the provisions of Section 13.7,
the Companies authorize each Lender to disclose to any prospective participant
or assignee of a Commitment, any and all information in such Lender’s possession
concerning the Companies, the Guarantors and their respective financial affairs
which has been delivered to such Lender by or on behalf of the Companies and the
Guarantors pursuant to this Financing Agreement, or which has been delivered to
such Lender by or on behalf of the Companies and the Guarantors in connection
with such Lender’s credit evaluation of the Companies and the Guarantors prior
to entering into this Financing Agreement.

13.5. Sharing of Liabilities. In the event that the Agent, the Lenders or any of
them is sued or threatened with a suit, action or claim by the Companies, or any
of one of them, or any of the Guarantors, or by a creditor, committee of
creditors, trustee, receiver, liquidator, custodian, administrator or other
similar official acting for or on behalf of the Companies (or any of them) or
any of the Guarantors, on account of (a) any preference, fraudulent conveyance
or other voidable transfer alleged to have occurred or been received as a result
of the operation of this Financing Agreement, any of the Loan Documents or the
transactions contemplated hereby, or (b) any lender liability theory based on
any action taken or not taken by such person in

 

 

77

 

--------------------------------------------------------------------------------






connection with this Financing Agreement, any of the Loan Documents or the
transactions contemplated hereby, any money paid in satisfaction or compromise
of such suit, action, claim or demand, and any expenses, costs and attorneys’
fees paid or incurred in connection therewith (whether by the Agent, the Lenders
or any of them), shall be shared proportionately by the Lenders according to
their respective Pro Rata Percentages, except to the extent that such person’s
own gross negligence or willful misconduct directly gave rise to such suit,
action or claim. In addition, any reasonable costs, expenses, fees or
disbursements incurred in good faith by agents or attorneys retained by the
Agent to collect the Obligations or enforce any rights in the Collateral,
including enforcing, preserving or maintaining rights under this Financing
Agreement and other Loan Documents, shall be shared among the Lenders according
to their respective Pro Rata Percentages to the extent not reimbursed by the
Companies or from the Proceeds of Collateral. The provisions of this Section
13.5 shall not apply to any suits, actions, proceedings or claims that (a) are
filed or asserted prior to the Closing Date or (b) are based on transactions,
actions or omissions occurring prior to the date of this Financing Agreement.

13.6. Exercise of Setoff Rights. The Companies authorize each Lender, and each
Lender shall have the right, after the occurrence of an Event of Default,
without notice, to set-off and apply against any and all property or assets of
any Company or any Guarantor held by, or in the possession of such Lender, any
of the Obligations owed to such Lender. Promptly after the exercise of any right
to set-off, the Lender exercising such right irrevocably agrees to purchase for
cash (and the other Lenders irrevocably agree to sell) participation interests
in each other Lender’s outstanding Revolving Loans as would be necessary to
cause such Lender to share the amount of the property set- off with the other
Lenders based on each Lender’s Pro Rata Percentage. The Companies agree, to the
fullest extent permitted by law, that any Lender also may exercise its right to
set-off with respect to amounts in excess of such Lender’s Pro Rata Percentage
of the Obligations then outstanding, and may purchase participation interests in
the amounts so set-off from the other Lenders, and upon doing so shall deliver
such excess to Agent, for distribution to the other Lenders in settlement of the
participation purchases described above in this Section 13.6. Notwithstanding
the foregoing, each Lender hereby agrees with each other Lender that no Lender
shall independently take any action to enforce or protect its rights arising out
of this Financing Agreement or any other Loan Document without first obtaining
the prior written consent of the Agent or the Required Lenders, it being the
intent of the Lenders that any such action shall be taken in concert and at the
direction of the Agent or the Required Lenders; provided, however, that each
Lender may, after the occurrence and during the continuance of an Event of
Default (and upon prior written notice to Agent) exercise its right of setoff
with respect to the Companies, so long as the benefits of such setoff are shared
on a pro rata basis with the other Lenders as required pursuant to this Section
13.6.

13.7. Confidentiality. For the purposes of this Section 13.7, “Confidential
Information” means all financial projections and all other information delivered
to the Agent or any Lender by or on behalf of the Companies or any of the
Guarantors in connection with the transactions contemplated by or otherwise
pursuant to this Financing Agreement, provided that such term does not include
information that (a) was publicly known or otherwise known to the Agent or any
of the Lenders prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by the Agent or the Lenders or any
person acting on their behalf, (c) otherwise becomes known to the Agent or the
Lenders other than through disclosure by the Companies or any of the Guarantors
or (d) constitutes financial statements

 

 

78

 

--------------------------------------------------------------------------------






delivered under Section 7.1(h) that are otherwise publicly available. The Agent
and the Lenders will maintain the confidentiality of such Confidential
Information in accordance with commercially reasonable procedures adopted by the
Agent and the Lenders in good faith to protect confidential information of third
parties delivered to them, provided that the Agent and the Lenders may deliver
or disclose Confidential Information to:

(a) their respective directors, officers, employees, agents, attorneys and
affiliates who are advised to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 13.7 (to the extent
such disclosure reasonably relates to the administration of the Line of Credit);

(b) their respective financial advisors and other professional advisors who are
advised to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 13.7;

(c) any other Lender;

(d) a commercial bank, commercial finance lender or other financial institution
to which the Agent or a Lender sells or offers to sell a portion of their rights
and obligations under this Financing Agreement or any participation therein,
provided that so long as no Event of Default shall have occurred and remain
outstanding, such entity agrees in writing prior to their receipt of such
Confidential Information to be bound by the provisions of this Section 13.7; or

(e) any other person or entity (including bank auditors and other regulatory
officials) to which such delivery or disclosure may be necessary or appropriate
(i) to comply with any applicable law, rule, regulation or order, or any request
of a regulatory authority having jurisdiction over the Agent or any Lender, (ii)
in response to any subpoena or other legal process, (iii) in connection with any
litigation to which the Agent or a Lender is a party or (iv) if an Event of
Default shall have occurred and remain outstanding, to the extent the Agent may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under this
Financing Agreement.

Each Lender becoming a Lender subsequent to the initial execution and delivery
of this Financing Agreement, by its execution and delivery of an Assignment and
Transfer Agreement, will be deemed to have agreed to be bound by, and to be
entitled to the benefits of, this Section 13.7.

13.8. Register.

(a) Each Company hereby authorizes the Agent, solely for the purpose of this
Section 13.8(a), to maintain a register (the “Register”) on which the Agent will
record each Lender’s loans and other extensions of credit made to the Company
hereunder and each repayment in respect of such loans and other extensions of
credit of each Lender and annexed to which the Agent shall retain a copy of each
Assignment and Transfer Agreement. Failure to make any recordation, or any error
in such recordation, shall not affect the Company’s obligations in respect of
such loans and other extensions of credit. The entries in the Register shall be
conclusive (provided, however, that any failure to make any recordation, or any
error in

 

 

79

 

--------------------------------------------------------------------------------






such recordation, shall be corrected by the Agent upon Agent’s actual notice or
discovery thereof), and the Companies, the Agent and the Lenders shall treat
each person in whose name a loan and other extension of credit is registered as
the owner thereof for all purposes of this Agreement, notwithstanding notice or
any provision herein to the contrary. A Lender’s loans and other extensions of
credit may be assigned or otherwise transferred in whole or in part only by
registration of such assignment or transfer in the Register. Any assignment or
transfer of a Lender’s loan and other extensions of credit shall be registered
in the Register only upon delivery to the Agent of the applicable Assignment and
Transfer Agreement. No assignment or transfer of a Lender’s loan and other
extensions of credit shall be effective unless such assignment or transfer shall
have been recorded in the Register by the Agent as provided in this Section
13.8(a).

(b) Each Lender that sells a participation in the loans and other extensions of
credit made to the Companies hereunder shall, solely for the purpose of this
Section 13.8(b), record in book entries maintained by such Lender the name and
the amount of the participation of each participant entitled to receive payments
in respect of such participation.

SECTION 14. AGENCY

14.1. Appointment of Agent; Powers. Each Lender hereby irrevocably designates
and appoints CIT to act as the Agent for such Lender under this Financing
Agreement and the other Loan Documents, and irrevocably authorizes CIT, as Agent
for such Lender, to take such action on its behalf under the provisions of this
Financing Agreement and the other Loan Documents, and to exercise such powers
and perform such duties as are expressly delegated to the Agent by the terms of
this Financing Agreement and the other Loan Documents, together with such other
powers as are reasonably incidental thereto. In performing its functions under
this Financing Agreement, the Agent is acting solely as an agent of the Lenders,
and the Agent does not assume, and shall not be deemed to have assumed, an
agency or other fiduciary relationship with the Companies or any Lender. The
Agent shall not have any (a) duty, responsibility, obligation or liability to
any Lender, except for those duties, responsibilities, obligations and
liabilities expressly set forth in this Financing Agreement, or (b) fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Financing Agreement or the other Loan Documents, or otherwise exist against the
Agent.

14.2. Delegation of Agent’s Duties. The Agent may execute any of its duties
under this Financing Agreement and all ancillary documents by or through agents
or attorneys, and shall be entitled to the advice of counsel concerning all
matters pertaining to such duties.

14.3. Disclaimer of Agent’s Liabilities. Neither the Agent nor any of its
officers, directors, employees, agents, or attorneys shall be liable to any
Lender for any action lawfully taken or not taken by the Agent or such person
under or in connection with the Financing Agreement and the other Loan Documents
(except for the Agent’s or such person’s gross negligence or willful
misconduct). Without limiting the generality of the foregoing, the Agent shall
not be liable to the Lenders for (i) any recital, statement, representation or
warranty made by the Companies or the Guarantors or any officer thereof
contained in (x) this Financing Agreement, (y) any other Loan Document or (z)
any certificate, report, audit, statement or other

 

 

80

 

--------------------------------------------------------------------------------






document referred to or provided for in this Financing Agreement or received by
the Agent under or in connection with this Financing Agreement, (ii) the value,
validity, effectiveness, enforceability or sufficiency of this Financing
Agreement, the other Loan Documents or the security interests in the Collateral
of the Agent for the benefit of the Agent and the Lenders, (iii) any failure of
the Companies or the Guarantors to perform their respective obligations under
this Financing Agreement and the other Loan Documents, (iv) any loss or
depreciation in the value of, delay in collecting the Proceeds of, or failure to
realize on, any Collateral, (v) the Agent’s delay in the collection of the
Obligations or enforcing the Agent’s rights against the Companies or the
Guarantors, or the granting of indulgences or extensions to the Companies, any
of the Guarantors or any account debtor of the Companies, or (vi) any mistake,
omission or error in judgment in passing upon or accepting any Collateral. In
addition, the Agent shall have no duty or responsibility to ascertain or to
inquire as to the observance or performance of any of the terms, conditions,
covenants or other agreements of the Companies or the Guarantors contained in
this Financing Agreement or the other Loan Documents, or to inspect, verify,
examine or audit the assets, books or records of the Companies or the Guarantors
at any time.

14.4. Reliance and Action by Agent. The Agent shall be entitled to rely, and
shall be fully protected in relying, upon legal counsel, independent public
accountants and experts selected by Agent, and shall not be liable to the
Lenders for any action taken or not taken in good faith based upon the advice of
such counsel, accountants or experts. In addition, the Agent shall be entitled
to rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document believed by the Agent in
good faith to be genuine and correct, and to have been signed, sent or made by
the proper person or persons. The Agent shall be fully justified in taking or
refusing to take any action under this Financing Agreement and the other Loan
Documents unless the Agent (a) receives the advice or consent of the Lenders or
the Required Lenders, as the case may be, in a manner that the Agent deems
appropriate, or (b) is indemnified by the Lenders to the Agent’s satisfaction
against any and all liability, cost and expense which may be incurred by the
Agent by reason of taking or refusing to take any such action. The Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Financing Agreement and the other Loan Documents in accordance with a
request of all Lenders or the Required Lenders, as the case may be, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all Lenders.

14.5. Events of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder (other
than a Default or Event of Default with respect to payments of principal and/or
interest with respect to the Revolving Loans) unless the Agent has received
notice from the Companies or a Lender describing such Default or Event of
Default with specificity. In the event that the Agent receives such a notice,
the Agent shall promptly give notice thereof to all Lenders. The Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Lenders or Required Lenders, as the case may be,
provided that (a) if appropriate, the Agent may require indemnification from the
Lenders under Section 14.4 prior to taking such action, (b) under no
circumstances shall the Agent have an obligation to take any action that the
Agent believes in good faith would violate any law or any provision of this
Financing Agreement or the other Loan Documents, and (c) unless and until the
Agent shall have received direction from the Lenders or the Required Lenders, as
the case may be, the Agent may (but shall not be obligated to) take such action
or refrain from taking action with respect to such Default or Event of Default
as the Agent shall deem advisable and in the best interests of the Lenders.

 

 

81

 

--------------------------------------------------------------------------------






14.6. Lenders’ Due Diligence. Each Lender expressly acknowledges that neither
the Agent, nor any of its officers, directors, employees or agents, has made any
representation or warranty to such Lender regarding the transactions
contemplated by this Financing Agreement or the financial condition of the
Companies or the Guarantors, and such Lender agrees that no action taken by the
Agent hereafter, including any review of the business or financial affairs of
the Companies or the Guarantors, shall be deemed to constitute a representation
or warranty by the Agent to any Lender. Each Lender also acknowledges that such
Lender has, independently and without reliance upon the Agent or any other
Lender and based on such documents and information as such Lender has deemed
appropriate, made its own credit analysis, appraisal of and investigation into
the business, operations, property, financial condition and creditworthiness of
the Companies and the Guarantors, and made its own decision to enter into this
Financing Agreement. Each Lender agrees, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as
such Lender shall deem appropriate at the time, (a) to continue to make its own
credit analyses and appraisals in deciding whether to take or not take action
under this Financing Agreement and (b) to make such investigations as such
Lender deems necessary to inform itself as to the business, operations,
property, financial condition and creditworthiness of the Companies and the
Guarantors.

14.7. Right to Indemnification. The Lenders agree to indemnify the Agent and the
Agent’s officers, directors, employees, advisors and agents (collectively, the
“Agent Parties”) (to the extent not reimbursed by the Companies and without
limiting the obligation of the Companies to do so), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time be
imposed on, incurred by or asserted against the Agent Parties in any way
relating to or arising out of (a) this Financing Agreement or any other Loan
Document, (b) the transactions contemplated hereby or (c) any action taken or
not taken by the Agent Parties under or in connection with any of the foregoing,
provided that no Lender shall be liable to an Agent Party for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from such
Agent Party’s gross negligence or willful misconduct.

14.8. Other Transactions. The Agent and any Lender may make loans to and
generally engage in any kind of business with the Companies, as though the Agent
or such Lender were not the Agent or a Lender hereunder. With respect to loans
made by the Agent under this Financing Agreement as a Lender, the Agent shall
have the same rights and powers, duties and liabilities under this Financing
Agreement and the other Loan Documents as any other Lender, and may exercise the
same as though it was not the Agent, and the term “Lender” and “Lenders” shall
include the Agent in its individual capacity as such.

14.9. Resignation of Agent. The Agent may resign as the Agent upon 30 days
notice to the Lenders, and such resignation shall be effective on the earlier of
(a) the appointment of a successor Agent by the Lenders or (b) the date on which
such 30-day period expires. If the Agent provides the Lenders with notice of its
intention to resign as Agent, the Lenders agree to appoint a successor to the
Agent as promptly as possible thereafter, whereupon such successor

 

 

82

 

--------------------------------------------------------------------------------






shall succeed to the rights, powers and duties of the Agent, and the term
“Agent” shall mean such successor effective upon its appointment, which such
appointment shall be subject to the approval of the Required Lenders. Upon the
effective date of an Agent’s resignation, such Agent’s rights, powers and duties
as Agent hereunder immediately shall terminate, without any other or further act
or deed on the part of such former Agent or any of the parties to this Financing
Agreement. After an Agent’s resignation hereunder, the provisions of this
Section 14 shall continue to inure to such Agent’s benefit as to any actions
taken or not taken by such Agent while acting as the Agent.

14.10. Voting Rights; Agent’s Discretionary Rights. Notwithstanding anything
contained in this Financing Agreement to the contrary, without the prior written
consent of all Lenders, the Agent will not agree to:

(a) amend or waive the Companies’ compliance with any term or provision of this
Financing Agreement, if the effect of such amendment or waiver would be to (i)
increase the Revolving Line of Credit or the Line of Credit, (ii) reduce (or
forgive) the principal of, or rate of interest on, the Revolving Loans, (iii)
reduce or waive the payment of any fee in which all Lenders share hereunder or
(iv) extend the maturity date of any of the Obligations or the date fixed for
payment of any installment thereof;

(b) alter or amend (i) this Section 14.10, (ii) the definitions of “Eligible
Accounts Receivable”, “Eligible Inventory”, “Collateral”, “Required Lenders” or
“Supplemental Amount” or (iii) the advance rates set forth in clause (a) of the
definition of Borrowing Base to increase such advance rates to a level greater
than the level in effect on the Closing Date;

(c) except as otherwise expressly permitted or required hereunder, release any
Collateral having a value (as determined by the Agent in its reasonable business
judgment) of more than $250,000 in any fiscal year of the Companies;

(d) knowingly make any Revolving Loan to the Companies if after giving effect
thereto the principal amount of all outstanding Revolving Loans plus the undrawn
amount of all outstanding Letters of Credit, Bankers Acceptances, Steamship
Guarantees and/or Airway Releases would exceed the lesser of (i) the Revolving
Line of Credit or (ii) one hundred ten percent (110%) of the Borrowing Base of
the Companies; provided that in no event shall the Agent continue to knowingly
make Overadvances under this Section 14.10(d) for a period in excess of ninety
(90) consecutive days without the consent of all Lenders, and provided further
that after the occurrence of an Event of Default, the Agent in its sole
discretion shall have the right to make Overadvances in excess of the limitation
set forth in clause (ii) above in order to preserve, protect and realize upon
the Collateral; or

(e) release any of the Guarantors from any of their Obligations under any
Guaranty.

In all other respects the Agent is authorized to take or to refrain from taking
any action which the Agent, in the exercise of its reasonable business judgment,
deems to be advisable and in the best interest of the Lenders, unless this
Financing Agreement specifically requires the Companies or the Agent to obtain
the consent of, or act at the direction of, the Required Lenders.

 

 

83

 

--------------------------------------------------------------------------------






Without limiting the generality of the foregoing sentence, and notwithstanding
any other provision of this Financing Agreement to the contrary, the Agent shall
have the right in its sole discretion to (i) determine whether the requirements
for eligibility set forth in the definitions of “Eligible Accounts Receivable”
and “Eligible Inventory” are satisfied, (ii) establish, adjust and release the
amount of reserves provided for in the definitions of “Availability Reserve”,
“Eligible Accounts Receivable” and “Eligible Inventory”, (iii) make Overadvances
in accordance with clause (d) of this Section 14.10, (iv) release any Collateral
having a value (as determined by the Agent in its reasonable business judgment)
of up to $250,000 in each fiscal year of the Companies, and (v) amend any
provision of this Financing Agreement or the other Loan Documents in order to
cure any error, ambiguity, defect or inconsistency set forth therein. Except as
provided in the foregoing sentence, and as provided in clauses (a) through (e)
of this Section 14.10, all waivers of any Events of Default (other than with
respect to the provisions of Section 7.2(g) and (h) which may be waived by the
Agent in its discretion, but any modifications and amendments thereto shall
require the consent of the Required Lenders), and all waivers, modifications and
amendments to the provisions of Section 7.3 or Section 7.4 shall require the
consent of the Required Lenders. In the event the Agent terminates this
Financing Agreement pursuant to the terms hereof, the Agent agrees to cease
making additional loans or advances upon the effective date of termination,
except for loans or advances which the Agent in its sole discretion determines
are reasonably required to preserve, protect or realize upon the Collateral.

14.11. Deemed Consent. If a Lender’s consent to a waiver amendment or other
course of action is required under the terms of this Financing Agreement and
such Lender does not respond to any request by the Agent for such consent within
ten (10) Business Days after the date of such request (which such request and
each consent thereto shall be in writing (including, for purposes of this
Section 14.11, messages sent by e-mail or telecopier)), such failure to respond
shall be deemed a consent to the requested course of action.

14.12. Survival of Agreements of the Lenders. The obligations of the Lenders set
forth in Sections 13.3, 13.5, 13.6, 14.4 and 14.7 hereof shall survive the
termination of this Financing Agreement.

[Remainder of Page Intentionally Blank]

 

 

84

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Financing Agreement to
be executed, accepted and delivered at New York, New York, by its proper and
duly authorized officers as of the date first herein above set forth.

 

 

 

THE CIT GROUP/COMMERCIAL SERVICES, INC., as Agent and Lender

 

 

 

By: 


/s/ EDWARD J. AHEARN

 

 

 

Name: 

Edward J. Ahearn

 

 

 

Title: 

Senior Vice President

 

 

 

Commitment: $15,000,000

 

 

Pro Rata Percentage: 6%

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender

 

 

 

By: 


/s/ SAM OPITZ

 

 

 

Name: 

Sam Opitz

 

 

 

Title: 

Vice President

 

 

 

Commitment: $35,000,000

 

 

Pro Rata Percentage: 14%

 

 

 

SOVEREIGN BANK, as Lender

 

 

 

By: 


/s/ MATILDE REYES

 

 

 

Name: 

Matilde Reyes

 

 

 

Title: 

Senior Vice President

 

 

 

Commitment: $20,000,000

 

 

Pro Rata Percentage: 8%

 

 

 

[signatures continued on succeeding page]

 

 

--------------------------------------------------------------------------------






 

 

ISRAEL DISCOUNT BANK OF NEW YORK, as Lender

 

 

 

By: 


/s/ JUAN C. ZAINO

 

 

 

Name: 

Juan C. Zaino

 

 

 

Title: 

First Vice President

 

 

 

 

By: 


/s/ R. DAVID KOMGRUEN

 

 

 

Name: 

R. David Komgruen

 

 

 

Title: 

Vice President

 

 

 

Commitment: $30,000,000

 

 

Pro Rata Percentage: 12%

 

 

 

COMMERCE BANK, N.A., as Lender

 

 

 

By: 


/s/ MARTIN NOREN

 

 

 

Name: 

Martin Noren

 

 

 

Title: 

Vice President

 

 

 

Commitment: $30,000,000

 

 

Pro Rata Percentage: 12%

 

 

 

SIGNATURE BANK, as Lender

 

 

 

By: 


/s/ ROBERT A. BROCH

 

 

 

Name: 

Robert A. Broch

 

 

 

Title: 

Senior Vice President

 

 

 

Commitment: $15,000,000

 

 

Pro Rata Percentage: 6%

 

 

 

[signatures continued on succeeding page]

 

 

--------------------------------------------------------------------------------






 

 

BANK LEUMI USA, as Lender

 

 

 

By: 


/s/ JOHN KOENIGSBERG

 

 

 

Name: 

John Koenigsberg

 

 

 

Title: 

Senior Vice President

 

 

 

 

By: 


/s/ IRIS STEINHARDT

 

 

 

Name: 

Iris Steinhardt

 

 

 

Title: 

Vice President

 

 

 

Commitment: $15,000,000

 

 

Pro Rata Percentage: 6%

 

 

 

WEBSTER BUSINESS CREDIT, as Lender

 

 

 

By: 


/s/ DANIEL C. DUPRE

 

 

 

Name: 

Daniel C. Dupre

 

 

 

Title: 

Vice President

 

 

 

Commitment: $15,000,000

 

 

Pro Rata Percentage: 6%

 

 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

By: 


/s/ BRITT O’ROURKE

 

 

 

Name: 

Britt O’Rourke

 

 

 

Title: 

Vice President

 

 

 

Commitment: $30,000,000

 

 

Pro Rata Percentage: 12%

 

 

 

[signatures continued on succeeding page]

 

 

--------------------------------------------------------------------------------






 

 

BANK OF AMERICA, N.A., as Lender



 

By: 

 
/s/ DAVID GUTIERREZ

 

 

Name: 

David Gutierrez

 

 

Title:

Senior Vice President

 

 

Commitment: $25,000,000

 

 

Pro Rata Percentage: 10%

 

 

 

WACHOVIA BANK, N.A., as Lender



 

By: 

 
/s/ ROBERT MAICHIN

 

 

Name: 

Robert Maichin

 

 

Title:

Senior Vice President

 

 

Commitment: $20,000,000

 

 

Pro Rata Percentage: 8%

 

 

 

THE COMPANIES:

 

 

 
G-III LEATHER FASHIONS, INC., as a Company and the Funds Administrator



 

By: 

 
/s/ NEAL S. NACKMAN

 

 

Name: 

Neal S. Nackman

 

 

Title:

Vice President - Finance

 

 

 

J. PERCY FOR MARVIN RICHARDS, LTD., as a Company



 

By: 

 
/s/ NEAL S. NACKMAN

 

 

Name: 

Neal S. Nackman

 

 

Title:

Secretary

 

 

[signatures continued on succeeding page]

 

 

--------------------------------------------------------------------------------






 

 

CK OUTERWEAR, LLC, as a Company



 

By: 

 
/s/ NEAL S. NACKMAN

 

 

Name: 

Neal S. Nackman

 

 

Title:

Secretary

 

 

 

A. MARC & CO., INC., as a Company



 

By: 

 
/s/ NEAL S. NACKMAN

 

 

Name: 

Neal S. Nackman

 

 

Title:

Vice President – Finance and Secretary

 

 

 

ANDREW & SUZANNE COMPANY INC., as a Company



 

By: 

 
/s/ NEAL S. NACKMAN

 

 

Name: 

Neal S. Nackman

 

 

Title:

Vice President – Finance and Secretary

 

 

 

AGREED AS TO SECTIONS 7.3 and 7.4(m):

 

 

 
G-III APPAREL GROUP, LTD., as Parent



 

By: 

 
/s/ NEAL S. NACKMAN

 

 

Name: 

Neal S. Nackman

 

 

Title:

Chief Financial Officer and Treasurer

 

 

--------------------------------------------------------------------------------






EXHIBIT A

FORM OF ASSIGNMENT AND TRANSFER AGREEMENT

ASSIGNMENT AND TRANSFER AGREEMENT

Reference is made to the Amended and Restated Financing Agreement dated as of
April 3, 2008 (as amended, restated supplemented or otherwise modified and in
effect from time to time, the “Financing Agreement”) among G-III Leather
Fashions, Inc., a New York corporation (“G-III”), J. Percy for Marvin Richards,
Ltd., a New York corporation (“JPMR”), CK Outerwear, LLC, a New York limited
liability company (“CK”), A. Marc & Co., Inc., a New York corporation (“AMC”)
and Andrew & Suzanne Company, Inc., a New York corporation (“A&S”), and together
with G-III, JPMR, CK and AMC, individually, a “Company” and collectively the
“Companies”), the financial institutions from time to time party thereto, as
lenders (collectively, the “Lenders”, and individually, each a “Lender”), and
The CIT Group/Commercial Services, Inc, a New York corporation, as agent for the
Lenders (in such capacity, the “Agent”). Capitalized terms used in this
Assignment and Transfer Agreement (this “Agreement”) and not otherwise defined
shall have the meanings given to such terms in the Financing Agreement. This
Agreement, between the Assignor (as defined and set forth on Schedule 1, which
is made a part of this Agreement) and the Assignee (as defined and set forth on
Schedule 1) is effective as of Effective Date (as set forth on Schedule 1).

1. The Assignor hereby irrevocably sells and assigns to the Assignee, without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, without recourse to the Assignor, as of the Effective
Date, an undivided interest (the “Assigned Interest”) in and to all of the
Assignor’s rights and obligations under the Financing Agreement respecting
those, and only those, portions of the financing facilities contained in the
Financing Agreement as are set forth on Schedule 1 (collectively, the “Assigned
Facilities”), in an amount for each of the Assigned Facilities as set forth on
Schedule 1.

2. The Assignor: (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Financing Agreement or any other instrument,
document or agreement executed or delivered in connection therewith
(collectively the “Loan Documents”), or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Financing Agreement,
any Collateral thereunder or any of the other Loan Documents, other than a
representation and warranty that the Assignor is the legal and beneficial owner
of the Assigned Interest and that the Assigned Interest is free and clear of any
adverse claim; and (ii) makes no representation or warranty and assumes no
responsibility with respect to (x) the financial condition of the Companies or
any Guarantor, or (y) the performance or observance by the Companies or any
Guarantor of any of their respective obligations under the Financing Agreement
or any of the Loan Documents.

3. The Assignee (i) represents and warrants that it is legally authorized to
enter into this Agreement, (ii) confirms that it has received a copy of the
Financing Agreement as amended through the Effective Date, together with the
copies of the most recent financial statements of the Companies, and such other
documents and information as the Assignee has deemed appropriate

 

 

--------------------------------------------------------------------------------






to make its own credit analysis, (iii) agrees that the Assignee will,
independently and without reliance upon the Agent, the Assignor or any other
Lender and based on such documents and information as the Assignee shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Financing Agreement, (iv) appoints and authorizes
the Agent to take such action as agent on the Assignee’s behalf and to exercise
such powers under the Financing Agreement as are delegated to the Agent by the
terms thereof, together with such powers as are reasonably incidental thereto,
(v) agrees that the Assignee will be bound by the provisions of the Financing
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Financing Agreement are required to be performed by it
as Lender, and (vi) if the Assignee is organized under the laws of a
jurisdiction within the United States (but is not a corporation), attaches IRS
Form W-9 (or a substitute form thereof) to avoid any back-up withholding and
(vii) if the Assignee is organized under the laws of a jurisdiction outside the
United States, attaches the forms prescribed by the IRS certifying as to the
Assignee’s exemption from United States withholding taxes with respect to all
payments to be made to the Assignee under the Financing Agreement or such other
documents as are necessary to indicate that all such payments are subject to
such tax rate reduced by an applicable tax treaty.

4. Following the execution of this Assignment and Transfer Agreement, such
agreement will be delivered to the Agent for acceptance by the Agent, effective
as of the Effective Date.

5. Upon such acceptance, from and after the Effective Date, the Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee, whether such
amounts have accrued prior to the Effective Date or accrue subsequent to the
Effective Date. The Assignor and the Assignee shall make all other appropriate
adjustments in payments for periods prior to the Effective Date made by the
Agent or with respect to the making of this assignment directly between
themselves.

6. From and after the Effective Date, (i) the Assignee shall be a party to the
Financing Agreement and, to the extent provided in this Agreement, have the
rights and obligations of a Lender thereunder, and (ii) the Assignor shall, to
the extent provided in this Agreement, relinquish its rights and be released
from its obligations under the Financing Agreement.

7. THIS ASSIGNMENT AND TRANSFER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

 

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by its respective duly authorized officers on Schedule 1 hereto.

 

 

--------------------------------------------------------------------------------






Schedule 1 to Assignment and Transfer Agreement

 

Name of Assignor:

 

 

Name of Assignee:

 

 

Effective Date of Assignment:

 

, 200 

 

 

 

Assigned Facilities

 

Percentage of
Facilities Assigned

 

Dollar Amount Assigned

Revolving Line of Credit

 

 

%

 

$

 

 

 

ASSIGNOR:

 

ASSIGNEE:

     

 

 

 


By: 

 

 

By: 

 


Its: 

 

 


Its: 

 

 

Accepted by the Agent:

 

 

 

 

 

THE CIT GROUP/COMMERCIAL SERVICES, INC., as Agent as aforesaid

 

 

 

 

 

By: 

 

 

 

 


Its: 

 

 

 

 

 

 

--------------------------------------------------------------------------------






EXHIBIT B

SECOND AMENDED AND RESTATED

REVOLVING LOAN PROMISSORY NOTE R-__

 

$___________

April 3, 2008

 

New York, New York

FOR VALUE RECEIVED, the undersigned, G-III Leather Fashions, Inc., a New York
corporation (“G-III Inc.”), J. Percy for Marvin Richards, Ltd., a New York
corporation (“JPMR”), CK Outerwear, LLC, a New York limited liability company
(“CKO”), A. Marc & Co., Inc., a New York corporation (“AMC”), and Andrew and
Suzanne Company Inc., a New York corporation (“A&S”, and together with G-III
Inc., JPMR, CKO and AMC, individually, a “Company” and collectively, the
“Companies”), jointly and severally, absolutely and unconditionally, promise to
pay to the order of ____________ (“Lender”) at the offices of The CIT
Group/Commercial Services, Inc., as agent (“Agent”) for the lenders (including
Lender) under the Amended and Restated Financing Agreement referred to below, at
11 West 42nd Street, New York, New York, in lawful money of the United States of
America and in immediately available funds, the principal amount of
_____________________ DOLLARS ($____________), or such lesser amount as may be
advanced to the Companies by Lender as Revolving Loans under the Financing
Agreement (as defined below) and remain unpaid, on the Termination Date.

The Companies jointly and severally, absolutely and unconditionally, further
agree to pay interest at said office, in like money, on the unpaid amount of
Revolving Loans outstanding from time to time on the dates and at the rates
specified in Section 8 of the Amended and Restated Financing Agreement dated as
of April 3, 2008 (as amended, restated, modified and supplemented, the
“Financing Agreement”) among the Companies, the Lenders that are parties thereto
and Agent. Capitalized terms used in this Note and defined in the Financing
Agreement shall have the meanings given to such terms in the Financing Agreement
unless otherwise specifically defined herein.

This Note is a Revolving Loan Promissory Note referred to in the Financing
Agreement, evidences the Revolving Loans made to the Companies by the Lender
thereunder, and is subject to, and entitled to, all provisions and benefits
thereof, including optional and mandatory prepayment, in whole or in part, as
provided therein.

This Note together with the other Second Amended and Restated Revolving Loan
Promissory Notes dated the date hereof in favor of the Lenders in the aggregate
principal amount of $250,000,000 amend and restate in their entireties and are
given in substitution for (but not in satisfaction of) (a) that certain Amended
and Restated Revolving Loan Promissory Note R-1 dated October 16, 2006 issued by
the Companies to The CIT Group/ Commercial Services, Inc. in the original
principal amount of $48,541,310.00, (b) that certain Amended and Restated
Revolving Loan Promissory Note R-2 dated October 16, 2006 issued by the
Companies to HSBC Bank USA, National Association in the original principal
amount of $26,654,260.00, (c) that certain Amended and Restated Revolving Loan
Promissory Note R-3 dated October 16, 2006 issued by the Companies to Webster
Business Credit Corporation in the original principal

 

 

--------------------------------------------------------------------------------






amount of $11,276,884.00, (d) that certain Amended and Restated Revolving Loan
Promissory Note R-4 dated October 16, 2006 issued by the Companies to Commerce
Bank, N.A. in the original principal amount of $15,992,556.00, (e) that certain
Amended and Restated Revolving Loan Promissory Note R-5 dated October 16, 2006
issued by the Companies to Bank Leumi USA, National Association in the original
principal amount of $13,327,130.00, (f) that certain Amended and Restated
Revolving Loan Promissory Note R-6 dated October 16, 2006 issued by the
Companies to Israel Discount Bank of New York in the original principal amount
of $26,654,260.00, (g) that certain Amended and Restated Revolving Loan
Promissory Note R-7 dated October 16, 2006 issued by the Companies to JPMorgan
Chase Bank, N.A. in the original principal amount of $9,021,433.00, and (h) that
certain Amended and Restated Revolving Loan Promissory Note R-8 dated October
16, 2006 issued by the Companies to Signature Bank in the original principal
amount of $13,532,165.00.

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------






 

Notwithstanding any other provision of this Note to the contrary, upon the
occurrence of any Event of Default specified in the Financing Agreement, or upon
termination of the Financing Agreement for any reason, all amounts then
remaining unpaid on this Note may become, or be declared to be, at the sole
election of Agent or the Required Lenders, immediately due and payable as
provided in the Financing Agreement.

 

 

 

G-III LEATHER FASHIONS, INC.

 

 

 


By: 



 

 

 

Name: 

Neal S. Nackman

 

 

 

Title: 

Vice President – Finance

 

 

 

J. PERCY FOR MARVIN RICHARDS, LTD.

 

 

 


By: 



 

 

 

Name: 

Neal S. Nackman

 

 

 

Title: 

Secretary

 

 

 

CK OUTERWEAR, LLC

 

 

 


By: 



 

 

 

Name: 

Neal S. Nackman

 

 

 

Title: 

Secretary

 

 

 

A. MARC & CO., INC.

 

 

 


By: 



 

 

 

Name: 

Neal S. Nackman

 

 

 

Title: 

Vice President – Finance & Secretary

 

 

 

ANDREW & SUZANNE COMPANY, INC.

 

 

 


By: 



 

 

 

Name: 

Neal S. Nackman

 

 

 

Title: 

Vice President – Finance & Secretary

 

 

--------------------------------------------------------------------------------






EXHIBIT C

[INTENTIONALLY OMITTED]

 

 

--------------------------------------------------------------------------------






EXHIBIT D

Compliance Certificate

[Quarterly]

I, Neal S. Nackman, Vice President of Finance of G-III Leather Fashions, Inc., a
New York corporation (the “Borrower”), and Chief Financial Officer and Treasurer
of G-III Apparel Group, Ltd. (the “Parent”), hereby certify on behalf of the
Borrower that:

1. This Certificate is being delivered pursuant to Section 7.2 of the Amended
and Restated Financing Agreement , dated April 3, 2008, by and among the
Borrower, the other Companies party thereto, the Lenders signatory thereto (the
“Banks”) and CIT, as agent for the Banks (hereinafter, as it may be from time to
time amended, modified or supplemented, referred to as the “Loan Agreement”);

2. Pursuant to subsection 7.2(g) of the Loan Agreement, attached hereto as
Exhibit A is a true and correct copy of the Key Item Report for the quarter
ending ______.

3. There exists no defaults under the Loan Agreement, no default under any other
material agreement to which the Borrower, the Parent or any of the Subsidiaries
is a party or by which it is bound, or by which, to the best knowledge of the
Borrower, the Parent or any Subsidiary, any of its properties or assets, taken
as a whole, may be materially affected, and no event which, with the giving of
notice or the lapse of time, or both, would constitute such an Event of Default
or Default.

Attached hereto as Exhibit A is a detailed calculation indicating compliance as
of ________ with the covenants contained in Section 7.3 of the Loan Agreement.

Each capitalized item not otherwise defined herein shall have the meaning
assigned to it in the Loan Agreement.

IN WITNESS WHEREOF, I have executed this Certificate on this __th day of
_______.

 

 

 

G-III LEATHER FASHIONS, INC.



 


By: 



 

 

 

Neal S. Nackman

 

 

 

Vice President – Finance

 

 

 

G-III APPAREL GROUP, LTD.



 


By: 



 

 

 

Neal S. Nackman

 

 

 

Chief Financial Officer and Treasurer

 

 

--------------------------------------------------------------------------------






EXHIBIT D

Compliance Certificate

[Monthly]

I, Neal S. Nackman, Vice President of Finance of G-III Leather Fashions, Inc., a
New York corporation (the “Borrower”), and Chief Financial Officer and Treasurer
of G-III Apparel Group, Ltd. (the “Parent”), hereby certify on behalf of the
Borrower that:

1. This Certificate is being delivered pursuant to Section 7.2 of the Amended
and Restated Financing Agreement , dated April 3, 2008, by and among the
Borrower, the other Companies party thereto, the Lenders signatory thereto (the
“Banks”) and CIT, as agent for the Banks (hereinafter, as it may be from time to
time amended, modified or supplemented, referred to as the “Loan Agreement”);

2. Pursuant to Section 7.2(g) of the Loan Agreement, attached hereto as Exhibit
A is a true and correct copy of the Key Items Report for the month of _________.

3. There exists no defaults under the Loan Agreement, no default under any other
material agreement to which the Borrower, the Parent or any of the Subsidiaries
is a party or by which it is bound, or by which, to the best knowledge of the
Borrower, the Parent or any Subsidiary, any of its properties or assets, taken
as a whole, may be materially affected, and no event which, with the giving of
notice or the lapse of time, or both, would constitute such an Event of Default
or Default.

Each capitalized item not otherwise defined herein shall have the meaning
assigned to it in the Loan Agreement.

IN WITNESS WHEREOF, I have executed this Certificate on this __st day of
________.

 

 

 

G-III LEATHER FASHIONS, INC.



 


By: 



 

 

 

Neal S. Nackman

 

 

 

Vice President – Finance

 

 

 

G-III APPAREL GROUP, LTD.



 


By: 



 

 

 

Neal S. Nackman

 

 

 

Chief Financial Officer and Treasurer

 

 

--------------------------------------------------------------------------------